                                          Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 1 of 104




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                             UNITED STATES DISTRICT COURT

                                   9                                         NORTHERN DISTRICT OF CALIFORNIA

                                  10                                                         San Francisco Division

                                  11      UNITED STATES OF AMERICA ex rel.                                        Case No. 15-cv-01062-LB
                                          KATHY ORMSBY,
                                  12
Northern District of California




                                                               Plaintiff,
 United States District Court




                                                                                                                  ORDER DENYING DEFENDANTS’
                                  13                                                                              MOTIONS TO DISMISS
                                                      v.
                                  14                                                                              Re: ECF Nos. 66, 68, 81
                                          SUTTER HEALTH, et al.,
                                  15
                                                               Defendants.
                                  16

                                  17                                                      TABLE OF CONTENTS
                                  18   INTRODUCTION ............................................................................................................................. 4
                                  19   STATEMENT ................................................................................................................................... 7
                                  20   1. Medicare Advantage Generally ................................................................................................... 7
                                  21   2. The Government’s Allegations Regarding Diagnosis Codes .................................................... 12
                                  22   3. The Government’s Allegations Against Sutter and PAMF ....................................................... 14
                                  23        3.1      Sutter’s and PAMF’s “RAF Campaign” ......................................................................... 15
                                  24              3.1.1       Characterizing conditions as “chronic” ................................................................. 16
                                  25              3.1.2       Using a “pit crew” to add diagnosis codes to patient medical records .................. 17
                                  26              3.1.3       Pressuring physicians to add diagnosis codes to patient medical records ............. 18
                                  27              3.1.4       Pre-populating patient medical records with diagnosis codes ............................... 22
                                  28              3.1.5       Adding diagnosis codes as addendums to patient medical records ....................... 23

                                       ORDER – No. 15-cv-01062-LB
                                          Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 2 of 104




                                   1        3.2      “Red Flags” Regarding Coding ....................................................................................... 24

                                   2              3.2.1       Audits by MA Organizations ................................................................................. 24

                                   3              3.2.2       Lack of compliance and training programs ........................................................... 26

                                   4              3.2.3       Internal reviews and audits by Sutter and PAMF .................................................. 28

                                   5        3.3      Knowingly Ignoring Red Flags and Actual Notice of False Claims ............................... 36

                                   6        3.4      Examples of False Diagnosis Codes and Estimate of Total Overpayments .................... 45

                                   7   4. The Relator’s Allegations Against Sutter Regarding Its Non-PAMF Affiliates ....................... 49

                                   8   THE FALSE CLAIMS ACT ........................................................................................................... 58

                                   9   1. Direct-FCA Claims ................................................................................................................... 58

                                  10   2. Reverse-FCA Claims................................................................................................................. 60

                                  11   STANDARD OF REVIEW ............................................................................................................ 62

                                  12   ANALYSIS ..................................................................................................................................... 63
Northern District of California
 United States District Court




                                  13   1. The “Actuarial Equivalence” Argument Is Not a Valid Defense .............................................. 64

                                  14        1.1      The Premise — That CMS Is Violating “Actuarial Equivalence” — Is Not Sound ....... 67

                                  15              1.1.1       CMS’s Medicare Advantage audit process and the “2014 Overpayment Rule” ... 67

                                  16                   1.1.1.1         Audits of MA Organizations........................................................................ 67

                                  17                   1.1.1.2         The “2014 Overpayment Rule” ................................................................... 69

                                  18              1.1.2       UnitedHealthcare’s invalidation of the 2014 Overpayment Rule ......................... 71

                                  19              1.1.3       UnitedHealthcare does not compel the conclusion that there is no actuarial

                                  20                          equivalence here .................................................................................................... 73

                                  21        1.2      “Actuarial Equivalence” Is Not a Defense to an FCA Claim .......................................... 77

                                  22              1.2.1       MA Participants cannot retain payments predicated on false diagnosis codes ..... 77

                                  23              1.2.2       The “actuarial equivalence” requirement does not vitiate scienter ....................... 82

                                  24   2. The Relator Can Pursue Her Sutter-Wide Claims ..................................................................... 85

                                  25   3. The Plaintiffs Sufficiently Plead Their Claims ......................................................................... 91

                                  26        3.1      Reverse-FCA Claims ....................................................................................................... 91

                                  27              3.1.1       Concealing or avoiding an obligation to pay the government ............................... 91

                                  28              3.1.2       Scienter .................................................................................................................. 96

                                       ORDER – No. 15-cv-01062-LB                                               2
                                          Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 3 of 104




                                   1        3.2      Direct-FCA Claims .......................................................................................................... 97

                                   2              3.2.1      False claims, or false records and statements ........................................................ 98

                                   3              3.2.2      Scienter ................................................................................................................ 100

                                   4              3.2.3      Materiality and causation..................................................................................... 103

                                   5        3.3      Common-Law Claims ................................................................................................... 104

                                   6   CONCLUSION ............................................................................................................................. 104

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                       ORDER – No. 15-cv-01062-LB                                             3
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 4 of 104




                                   1                                           INTRODUCTION

                                   2      The government and relator Kathy Ormsby sued Sutter Health and its affiliate Palo Alto

                                   3   Medical Foundation (“PAMF”) for violations of the False Claims Act (“FCA”), 31 U.S.C.

                                   4   §§ 3729–3733, and for common-law claims of payment by mistake and unjust enrichment. Sutter

                                   5   and PAMF control hospitals and physician foundations throughout California. The plaintiffs allege

                                   6   that Sutter and PAMF knowingly submitted thousands of false claims relating to the Medicare

                                   7   Part C Program, known as Medicare Advantage, and knowingly concealed and avoided their

                                   8   obligations to return Medicare Advantage overpayments that they received.

                                   9      Under the Medicare Advantage program, the federal agency that administers the Medicare

                                  10   program — the Centers for Medicare and Medicaid Services (“CMS”) — contracts with private

                                  11   health-insurance companies (known as “Medicare Advantage Organizations” or “MA

                                  12   Organizations”) that operate health-insurance plans (known as “Medicare Advantage Plans” or
Northern District of California
 United States District Court




                                  13   “MA Plans”) that cover Medicare beneficiaries. MA Organizations in turn contract with medical

                                  14   providers such as Sutter and PAMF for healthcare services (e.g., doctor’s visits, hospitalizations,

                                  15   etc.) for the beneficiaries enrolled in the MA Plan. CMS pays MA Organizations a capitated

                                  16   (fixed) amount for each beneficiary enrolled in their MA Plans. MA Organizations share those

                                  17   payments with their contracted medical providers.

                                  18      The amount that CMS pays for a given beneficiary depends in large part on the beneficiary’s

                                  19   health status. Broadly speaking, CMS pays higher rates for sicker beneficiaries and lower rates for

                                  20   healthier beneficiaries, out of a recognition that sicker beneficiaries likely will need more care.

                                  21      CMS relies on “diagnosis codes” to calculate beneficiaries’ health statuses. Every disease,

                                  22   injury, infection, and symptom has its own diagnosis code. Medical providers such as Sutter and

                                  23   PAMF enter diagnosis codes into beneficiaries’ medical records after “physician-patient

                                  24   encounters” (a doctor’s physical examination of a patient). Medical providers submit the diagnosis

                                  25   codes to MA Organizations, which submit them to CMS. CMS uses some of the diagnosis codes

                                  26   (such as codes for major, severe, or chronic illnesses) — referred to as “risk-adjusting diagnosis

                                  27   codes” — in a risk-adjustment model to calculate a risk score for each beneficiary. The diagnosis

                                  28   codes that medical providers submit are the only factors that CMS uses to determine a

                                       ORDER – No. 15-cv-01062-LB                         4
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 5 of 104




                                   1   beneficiary’s health status to calculate the beneficiary’s risk score and thus to calculate how much

                                   2   CMS will pay for that beneficiary.

                                   3      As the Ninth Circuit has recognized, participants in the Medicare Advantage program (MA

                                   4   Organizations and medical providers) (collectively, “MA Participants”) have an incentive to over-

                                   5   report diagnosis codes in order to raise beneficiary risk scores and, in turn, increase the amount

                                   6   that CMS pays them. United States ex rel. Silingo v. WellPoint, Inc., 904 F.3d 667, 672 (9th Cir.

                                   7   2018); United States v. United Healthcare Ins. Co., 848 F.3d 1161, 1168 (9th Cir. 2016) (Swoben).

                                   8      The government alleges that Sutter and PAMF maximized the number of risk-adjusting

                                   9   diagnosis codes that they reported (through MA Organizations to CMS) in order to increase the

                                  10   payments that CMS paid to the MA Organizations and, ultimately, to Sutter and PAMF. Among

                                  11   other things, Sutter and PAMF (1) pre-populated Medicare Advantage beneficiaries’ medical

                                  12   records with diagnosis codes before physicians saw or diagnosed the beneficiaries, (2) had non-
Northern District of California
 United States District Court




                                  13   physician “coders” review Medicare Advantage beneficiaries’ medical records and retroactively

                                  14   add codes that the physicians supposedly “missed” or change the physicians’ codes to codes for

                                  15   more severe conditions, and (3) knowingly submitted unsupported diagnosis codes to CMS and

                                  16   prohibited their internal coders/auditors from deleting unsupported diagnosis codes. Relator Kathy

                                  17   Ormsby, who worked as PAMF’s Risk-Adjustment Project Manager from 2013 to 2015,

                                  18   conducted internal reviews and audits, found that large percentages of the risk-adjusting diagnosis

                                  19   codes that Sutter and PAMF submitted were false, and reported her findings to Sutter and PAMF

                                  20   management. The government alleges Sutter and PAMF were deliberately ignorant or reckless

                                  21   about their submitting false diagnosis codes and retaining payments predicated on false diagnosis

                                  22   codes and did nothing to fix the problem. The government alleges that Sutter and PAMF violated

                                  23   the FCA by (1) submitting false risk-adjusting diagnosis codes to CMS and (2) failing to return

                                  24   payments predicated on false diagnosis codes. These allegations also are the predicates for the

                                  25   government’s common-law claims for payment by mistake and unjust enrichment.

                                  26      Ms. Ormsby’s complaint is broader than the government’s complaint. The government’s

                                  27   complaint is limited to PAMF (and Sutter’s actions in connection with PAMF). Ms. Ormsby

                                  28   alleges that Sutter committed similar violations of the FCA through its other affiliates.

                                       ORDER – No. 15-cv-01062-LB                        5
                                           Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 6 of 104




                                   1       Sutter and PAMF move to dismiss both complaints under Federal Rules of Civil Procedure

                                   2   12(b)(6) and 9(b). Sutter’s and PAMF’s main argument is that the FCA claims fail because the

                                   3   plaintiffs have not alleged a sufficient threshold diagnosis-code error rate. The argument is

                                   4   predicated on a statute — 42 U.S.C. § 1395w-23(a)(1)(C)(i) — that provides that CMS must

                                   5   adjust Medicare Advantage payments to ensure “actuarial equivalence” with traditional Medicare.

                                   6   Sutter and PAMF maintain that (1) traditional Medicare providers also submit false or

                                   7   unsupported diagnosis codes and (2) under the principle of “actuarial equivalence,” Medicare

                                   8   Advantage providers that submit false or unsupported diagnosis codes are not overpaid unless

                                   9   their diagnosis-code “error rate” exceeds the “error rate” of traditional Medicare providers. Sutter

                                  10   and PAMF contend that because the plaintiffs have not alleged that their “error rate” exceeds the

                                  11   traditional-Medicare “error rate,” they have not sufficiently pleaded a claim. Sutter also argues

                                  12   that where, as here, the government has intervened in an FCA case, a relator like Ms. Ormsby
Northern District of California
 United States District Court




                                  13   cannot independently pursue claims that exceed the scope of the government’s intervention and

                                  14   that the court therefore should dismiss her claims regarding Sutter’s non-PAMF affiliates. Sutter

                                  15   and PAMF also move to dismiss the claims on the ground that the plaintiffs did not sufficiently

                                  16   allege facts establishing their knowing failure to return overpayments or their knowing submission

                                  17   of false claims.

                                  18       The court denies the motions to dismiss. First, the “actuarial equivalence” provision in

                                  19   42 U.S.C. § 1395w-23(a)(1)(C)(i) is not a defense to an FCA claim, does not entitle MA

                                  20   Participants to submit unsupported diagnosis codes (or to keep and not return and report payments

                                  21   predicated on unsupported diagnosis codes), and does not require an FCA plaintiff to allege that

                                  22   an MA Participant’s “error rate” exceeds the traditional-Medicare “error rate” to plead a claim.1

                                  23   Second, the government’s intervention with respect to Sutter and PAMF does not bar Ms. Ormsby

                                  24

                                  25

                                  26
                                       1
                                        As explained below, traditional Medicare providers are paid under a fee-for-service model and are
                                  27   not paid based on the diagnosis codes they submit. A traditional Medicare provider that submits an
                                       unsupported diagnosis code does not cause CMS to pay out any additional money, whereas a Medicare
                                  28   Advantage provider that submits an unsupported diagnosis code does.

                                       ORDER – No. 15-cv-01062-LB                        6
                                            Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 7 of 104




                                   1   from pursuing her claims regarding Sutter’s non-PAMF affiliates. Third, Sutter’s and PAMF’s

                                   2   other challenges to the sufficiency of the plaintiffs’ pleadings fail.

                                   3

                                   4                                              STATEMENT

                                   5   1. Medicare Advantage Generally

                                   6         In recent cases, the Ninth Circuit has discussed the Medicare Advantage program in the

                                   7   context of FCA claims. Silingo, 904 F.3d 667; Swoben, 848 F.3d 1161.

                                   8          “Medicare Advantage is a modern adaptation of the momentous 1960s-era [Medicare]

                                   9   program.” Silingo, 904 F.3d at 672. “Traditional Medicare uses a fee-for-service payment model,

                                  10   whereby the more services physicians perform, the more money they earn.” Id.2 “After Medicare

                                  11   was enacted, however, experts came to realize that this payment structure encourages healthcare

                                  12   providers to order more tests and procedures than medically necessary.” Id. (citing Thomas L.
Northern District of California
 United States District Court




                                  13   Greaney, Medicare Advantage, Accountable Care Organizations, and Traditional Medicare:

                                  14   Synchronization or Collision?, 15 Yale J. Health Pol’y, L. & Ethics 37, 38, 41 (2015)). “Medicare

                                  15   Advantage seeks to improve the quality of care while safeguarding the public fisc by employing a

                                  16   ‘capitation’ payment system.” Id.3

                                  17         “Medicare beneficiaries have the option of receiving benefits through private health plans as

                                  18   an alternative to the traditional fee-for-service Medicare program.” Swoben, 848 F.3d at 1167.4

                                  19   “Under this option, known as Medicare Advantage or Medicare Part C, the government pays

                                  20   Medicare Advantage organizations a capitated (per enrollee) amount to provide medical benefits.”

                                  21   Id.5 “Capitation means an amount is paid per person.” Silingo, 904 F.3d at 672 (citing Capitation,

                                  22   Black’s Law Dictionary (10th ed. 2014)).6 “Under Medicare Advantage’s capitation system,

                                  23

                                  24
                                       2
                                        Accord Gov’t Compl. – ECF No. 41 at 2 (¶ 1), 10 (¶ 27). Citations refer to material in the Electronic
                                  25   Case File (“ECF”); pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                       3
                                  26       Accord id. at 3 (¶ 3), 11 (¶ 30).
                                       4
                                           Accord id. at 2 (¶ 1), 10 (¶ 28).
                                  27   5
                                           Accord id. at 3 (¶ 3), 11 (¶ 30).
                                  28   6
                                           Accord id. at 11 (¶ 30).

                                       ORDER – No. 15-cv-01062-LB                          7
                                            Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 8 of 104




                                   1   private health insurance organizations provide Medicare benefits in exchange for a fixed monthly

                                   2   fee per person enrolled in the program — regardless of actual healthcare usage.” Id.7 “These

                                   3   organizations pocket for themselves or pay out to their enrollees’ providers the difference between

                                   4   their capitation revenue and their enrollees’ medical expenses, creating an incentive for the

                                   5   organizations to rein in costs.” Id. (citing Patricia A. Davis et al., Cong. Research Serv., R40425,

                                   6   Medicare Primer 20 (2017), https://fas.org/sgp/crs/misc/R40425.pdf (last visited Mar. 16, 2020)).

                                   7         “The government adjusts the monthly payments to Medicare Advantage organizations to

                                   8   reflect the health status of their enrollees.” Swoben, 848 F.3d at 1167 (citing 42 U.S.C. § 1395w-

                                   9   23(a)(1)(C)(i), (a)(3); 42 C.F.R. § 422.308(c)(2)).8 “This ensures Medicare Advantage

                                  10   ‘organizations are paid appropriately for their plan enrollees (that is, less for healthier enrollees

                                  11   and more for less healthy enrollees).’” Id. (quoting Establishment of the Medicare Advantage

                                  12   Program, 70 Fed. Reg. 4588, 4657 (Jan. 28, 2005)).9
Northern District of California
 United States District Court




                                  13         “Medicare Advantage organizations obtain diagnosis codes from healthcare providers after

                                  14   these providers have had medical visits with plan enrollees.” Silingo, 904 F.3d at 672 (citing Ctrs.

                                  15   for Medicare and Medicaid Servs., Pub. No. 100-16, Medicare Managed Care Manual, ch. 7, § 40

                                  16   (2014), https://www.cms.gov/Regulations-and-Guidance/Guidance/Manuals/downloads/

                                  17   mc86c07.pdf (last visited Mar. 16, 2020)).10 “Physicians and other health care providers submit

                                  18   diagnosis codes to the Medicare Advantage organizations[.]” Swoben, 848 F.3d at 1167 (citing

                                  19   Medicare Program; Policy and Technical Changes to the Medicare Advantage and the Medicare

                                  20   Prescription Drug Benefit Programs, 74 Fed. Reg. 54,634, 54,674 (Oct. 22, 2009)).11 “In turn,

                                  21   Medicare Advantage organizations report the diagnosis codes that they receive to the Centers for

                                  22   Medicare and Medicaid Services (‘CMS’) for use in the risk adjustment model that is the key to

                                  23   calculation of capitation rates.” Silingo, 904 F.3d at 672 (citing Medicare Managed Care Manual,

                                  24

                                  25   7
                                           Accord id.
                                       8
                                  26       Accord id. at 3 (¶ 4), 11 (¶ 30).
                                       9
                                           Accord id.
                                  27   10
                                            Accord id. at 3–4 (¶¶ 4–5), 11–13 (¶¶ 30–35).
                                  28   11
                                            Accord id. at 3–4 (¶¶ 4–5), 13 (¶ 35).

                                       ORDER – No. 15-cv-01062-LB                           8
                                            Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 9 of 104




                                   1   ch. 7, § 40); accord Swoben, 848 F.3d at 1167.12 “The risk adjustment model deems a Medicare

                                   2   Advantage enrollee to be as healthy as the average Medicare beneficiary unless CMS receives

                                   3   updated diagnosis codes for the enrollee every year.” Silingo, 904 F.3d at 672 (citing Medicare

                                   4   Managed Care Manual, ch. 7, §§ 20, 70, 70.2.5, 120.2.4).13 “These diagnosis codes contribute to

                                   5   an enrollee’s risk score, which is used to adjust a base payment rate.” Swoben, 848 F.3d at 1167–

                                   6   68 (citing 74 Fed. Reg. at 54,674).14

                                   7         “Unfortunately, human nature being what it is, Medicare Advantage organizations also have

                                   8   some incentive to improperly inflate their enrollees’ capitation rates, if these organizations fall

                                   9   prey to greed.” Silingo, 904 F.3d at 672.15 “[T]here is an incentive for Medicare Advantage

                                  10   organizations to potentially over-report diagnoses so that they can increase their payment[.]”

                                  11   Swoben, 848 F.3d at 1168 (internal brackets omitted).16

                                  12         “With data for millions of people being submitted each year, CMS is unable to confirm
Northern District of California
 United States District Court




                                  13   diagnoses before calculating capitation rates.” Silingo, 904 F.3d at 672. “Instead, the agency

                                  14   accepts the diagnoses as submitted, and then audits some of the self-reported data a few years later

                                  15   to ensure that they are adequately supported by medical documentation.” Id. at 672–73 (citing

                                  16   42 C.F.R. §§ 422.310(e), 422.311; Contract Year 2015 Policy and Technical Changes to the

                                  17   Medicare Advantage and the Medicare Prescription Drug Benefit Programs, 79 Fed. Reg. 1918,

                                  18   2001 (Jan. 10, 2014)). “These audits have revealed excess payments for unsupported diagnoses

                                  19   steadily increasing over the last decade, reaching an estimated $16.2 billion — nearly ten cents of

                                  20   every dollar paid to Medicare Advantage organizations — in 2016 alone.” Id. at 673 (emphasis in

                                  21   original) (citing James Cosgrove, U.S. Gov’t Accountability Office, GAO-17-761T, Medicare

                                  22   Advantage Program Integrity: CMS’s Efforts to Ensure Proper Payments and Identify and

                                  23   Recover Improper Payments 1 (2017), https://www.gao.gov/assets/690/685934.pdf (last visited

                                  24

                                  25   12
                                            Accord id. at 3–4 (¶¶ 4–5), 13 (¶¶ 34–35).
                                       13
                                  26        Accord id. at 13 (¶ 34).
                                       14
                                            Accord id. at 3–4 (¶¶ 4–5), 11–13 (¶¶ 30–35).
                                  27   15
                                            Accord id. at 4–5 (¶ 6).
                                  28   16
                                            Accord id.

                                       ORDER – No. 15-cv-01062-LB                           9
                                            Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 10 of 104




                                   1   Mar. 16, 2020); James Cosgrove, U.S. Gov’t Accountability Office, GAO-13-206, Medicare

                                   2   Advantage: Substantial Excess Payments Underscore Need for CMS to Improve Accuracy of Risk

                                   3   Score Adjustments 9–10 (2013), https://www.gao.gov/assets/660/651712.pdf (last visited Mar. 16,

                                   4   2020)).

                                   5         “To combat the ‘incentive for Medicare Advantage organizations to potentially over-report

                                   6   diagnoses,’ Medicare regulations require risk adjustment data to be produced according to certain

                                   7   best practices.” Id. (internal brackets omitted) (citing 79 Fed. Reg. at 2001).17 “Every diagnosis

                                   8   code submitted to CMS must be based on a ‘face-to-face’ visit that is documented in the medical

                                   9   record.” Id. (citing Medicare Managed Care Manual, ch. 7, §§ 40, 120.1.1).18 “Medical records

                                  10   must be validated by qualifying ‘physician/practitioner signatures and credentials.’” Id. (citing

                                  11   Policy and Technical Changes to the Medicare Advantage and the Medicare Prescription Drug

                                  12   Benefit Programs, 75 Fed. Reg. 19,678, 19,743 (Apr. 15, 2010)).19 “Further, electronic medical
Northern District of California
 United States District Court




                                  13   records must meet special signature requirements and use software that is ‘protected against

                                  14   modification.’” Id. (citing Ctrs. for Medicare and Medicaid Servs., Pub. No. 100-08, Medicare

                                  15   Program Integrity Manual, ch. 3, § 3.3.2.4 (2018), https://www.cms.gov/Regulations-and-

                                  16   Guidance/Guidance/Manuals/downloads/PIM83c03.pdf (last visited Mar. 16, 2020)).

                                  17         “As a further bulwark against fraud, Medicare Advantage organizations must certify the

                                  18   accuracy, completeness and truthfulness of the data they provide to CMS, including risk

                                  19   adjustment data, as a condition to receiving payment[.]” Swoben, 848 F.3d at 1168 (citing

                                  20   42 C.F.R. § 422.504(l)); accord Silingo, 904 F.3d at 673 (“[I]t is an express condition of payment

                                  21   that a Medicare Advantage organization ‘certify (based on best knowledge, information, and

                                  22   belief) that the [risk adjustment] data it submits . . . are accurate, complete, and truthful.’”)

                                  23   (brackets and ellipsis in original) (quoting 42 C.F.R. § 422.504(l)(2)).20 “The organization also is

                                  24   required to ‘adopt and implement an effective compliance program, which must include measures

                                  25
                                       17
                                  26        Accord id. at 10–11 (¶ 29).
                                       18
                                            Accord id. at 12 (¶ 32).
                                  27   19
                                            Accord id.
                                  28   20
                                            Accord id. at 10–11 (¶ 29).

                                       ORDER – No. 15-cv-01062-LB                         10
                                            Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 11 of 104




                                   1   that prevent, detect, and correct non-compliance with CMS’[s] program requirements,’ such as

                                   2   written standards of conduct, the designation of a compliance officer, and other listed minimum

                                   3   requirements.” Silingo, 904 F.3d at 673 (internal brackets omitted) (quoting 42 C.F.R.

                                   4   § 422.503(b)(4)(vi)).21 Among other things, the compliance programs must “includ[e] ‘procedures

                                   5   for internal monitoring and auditing’ and for ‘ensuring prompt responses to detected offenses.’”

                                   6   Swoben, 848 F.3d at 1174 (internal brackets omitted) (quoting 42 C.F.R. § 422.503(b)(4)(vi),

                                   7   (vi)(F), (vi)(G)).22 Similarly, medical providers such as Sutter and PAMF that contract with MA

                                   8   Organizations must certify that the data (including diagnosis codes) they submit are “accurate,

                                   9   complete, and truthful.” 42 C.F.R. § 422.504(l)(3).23 They also are subject to the MA

                                  10   Organization’s compliance and training requirements, 42 C.F.R. § 422.503(b)(4)(vi)(C), and must

                                  11   “comply with all Medicare laws, regulations and CMS instructions,” 42 C.F.R.

                                  12   § 422.504(i)(4)(v).24 “The importance of accurate data certifications and effective compliance
Northern District of California
 United States District Court




                                  13   programs is obvious: if enrollee diagnoses are overstated, then the capitation payments to

                                  14   Medicare Advantage organizations will be improperly inflated.” Silingo, 904 F.3d at 673.25

                                  15         “The Medicare Advantage capitation payment system is subject to the False Claims Act.” Id.26

                                  16

                                  17

                                  18
                                       21
                                  19        Accord id.
                                       22
                                            Accord id.
                                  20   23
                                            Accord id.
                                  21   24
                                         Accord id. More specifically, Medicare regulations define the concepts of “first tier entities,” which
                                       “means any party that enters into a written arrangement, acceptable to CMS, with an MA organization
                                  22   or applicant to provide administrative services or health care services for a Medicare eligible
                                       individual under the MA program,” and “related entities,” which “means any entity that is related to
                                  23   the MA organization by common ownership or control and (1) Performs some of the MA
                                       organization’s management functions under contract or delegation; (2) Furnishes services to Medicare
                                  24   enrollees under an oral or written agreement; or (3) Leases real property or sells materials to the MA
                                       organization at a cost of more than $2,500 during a contract period.” 42 C.F.R. §§ 422.2, 422.500.
                                  25   Medicare regulations impose various requirements with respect to “first tier entities” and “related
                                       entities.” See, e.g., 42 C.F.R. §§ 422.503(b)(4)(vi)(C), 422.504(i)(4)(v), (l)(3). The government alleges
                                  26   (and, for the purposes of their motions to dismiss, Sutter and PAMF do not deny) that Sutter and
                                       PAMF are “first tier entities” and “related entities.” Gov’t Compl. – ECF No. 41 at 10 (¶ 29).
                                  27   25
                                            Accord id. at 5 (¶ 6).
                                  28   26
                                            Accord id. at 8 (¶ 19).

                                       ORDER – No. 15-cv-01062-LB                         11
                                            Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 12 of 104




                                   1   2. The Government’s Allegations Regarding Diagnosis Codes

                                   2         In its complaint, the government alleges the following about diagnosis codes and their role in

                                   3   the Medicare Advantage program.

                                   4         Under Medicare Advantage, CMS pays each MA Organization a monthly fixed, capitated, per-

                                   5   beneficiary amount, adjusted by the expected risk of each beneficiary.27 The baseline payment is

                                   6   set each year through a bidding process.28 Each MA Plan, through an MA Organization, submits a

                                   7   bid amount.29 CMS compares these bid amounts to a benchmark that it sets through a statutory

                                   8   formula.30 CMS then adjusts the baseline payment for each beneficiary based on that beneficiary’s

                                   9   (1) demographic factors, such as age and gender, and (2) health status.31 Specifically, CMS uses a

                                  10   risk-adjustment model called the Hierarchical Conditions Category (“HCC”) model that takes into

                                  11   account a beneficiary’s demographic factors and health status and generates a numerical risk

                                  12   score, sometimes referred to as the “Risk-Adjustment Factor” (“RAF”), for the beneficiary.32 This
Northern District of California
 United States District Court




                                  13   risk score is a multiplier that is applied to the baseline payment to the MA Organization (e.g., a

                                  14   beneficiary’s risk score of 1.2 means that CMS pays out 1.2 times the baseline payment for that

                                  15   beneficiary’s care).33

                                  16         With respect to health status, CMS’s HCC model relies on diagnosis codes documented by

                                  17   treating physicians during office visits and hospital outpatient and inpatient stays.34 Medical

                                  18   providers (e.g., physicians, or organizations that employ physicians such as Sutter and PAMF)

                                  19   submit the diagnosis codes to CMS, which uses the codes to determine a beneficiary’s health

                                  20   status in order to calculate the beneficiary’s risk score.35 These diagnosis codes, as reported by

                                  21

                                  22   27
                                            Id. at 11 (¶ 30).
                                       28
                                  23        Id.
                                       29
                                            Id.
                                  24   30
                                            Id.
                                  25   31
                                            Id. (citing 42 U.S.C. § 1395w-23(a)(1)(C)).
                                       32
                                  26        Id. at 11–12 (¶¶ 30–31) (citing 42 U.S.C. § 1395w-23(a)(1)(G); 42 C.F.R. § 422.308(e)).
                                       33
                                            Id. at 11 (¶ 30).
                                  27   34
                                            Id. at 11–12 (¶ 31).
                                  28   35
                                            Id.

                                       ORDER – No. 15-cv-01062-LB                          12
                                            Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 13 of 104




                                   1   medical providers, are the only factors that CMS uses to determine a beneficiary’s health status.36

                                   2   Medicare regulations and guidance are clear that CMS relies on these diagnosis codes to make

                                   3   accurate payments for each beneficiary enrolled in the Medicare Advantage program.37

                                   4         The higher a beneficiary’s risk score, the higher the payments that CMS makes to MA

                                   5   Organizations for that beneficiary.38 When medical providers submit more risk-adjusting diagnosis

                                   6   codes, they increase the amount that CMS pays.39 Conversely, when providers delete risk-

                                   7   adjusting diagnosis codes (such as erroneous, invalid, unsupported, or otherwise false codes), they

                                   8   reduce the amount that CMS pays.40

                                   9         Given the importance of accurate information, CMS requires MA Organization executives to

                                  10   certify that the diagnosis codes (and other patient data) that they submit to CMS are true and

                                  11   accurate.41 CMS requires these signed certifications as a condition of payment.42 If a subcontractor

                                  12   or related entity (such as a medical provider operating under a contract with the MA Organization)
Northern District of California
 United States District Court




                                  13   generates the data, the subcontractor or related entity also must certify that its diagnosis codes and

                                  14   data are true and accurate.43 Additionally, CMS audits MA Organizations, and MA Organizations

                                  15   in turn audit medical providers, regarding the accuracy of their diagnosis coding.44 If a medical

                                  16   provider submits erroneous risk-adjusting diagnosis codes (whether manually, through an

                                  17   automated “sweep” system, or otherwise), then CMS requires the return of any overpayments

                                  18   predicated on those codes.45

                                  19
                                       36
                                  20        Id. at 12 (¶ 31).
                                       37
                                         Id. at 13–14 (¶ 36) (“‘Accurate risk-adjusted payments rely on the diagnosis coding derived from the
                                  21   member’s medical record.’”) (quoting Ctrs. for Medicare and Medicaid Servs., 2013 National
                                       Technical Assistance Risk Adjustment 101 Participant Guide § 4.2 (2013) and citing 42 C.F.R.
                                  22   § 422.504(l)(3)).
                                       38
                                  23        Id. at 13 (¶ 34).
                                       39
                                            Id. at 5 (¶ 6), 13 (¶ 34).
                                  24   40
                                            Id. at 14 (¶ 37).
                                  25   41
                                            Id. at 44 (¶ 126).
                                       42
                                  26        Id.
                                       43
                                            Id. (citing 42 C.F.R. § 422.504(l)(3)).
                                  27   44
                                            Id. (¶ 127).
                                  28   45
                                            Id. (citing Medicare Managed Care Manual, ch. 7, § 40; Swoben, 848 F.3d at 1176–77 & n.8).

                                       ORDER – No. 15-cv-01062-LB                        13
                                            Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 14 of 104




                                   1         MA Organizations and medical providers are able to delete diagnosis codes previously

                                   2   submitted to CMS that are erroneous, invalid, unsupported, or otherwise false.46 If an MA

                                   3   Organization or medical provider deletes or withdraws a diagnosis code, CMS’s electronic-

                                   4   processing system automatically recalculates the respective payment amount, which is the first

                                   5   step in CMS’s process to recoup the payment associated with the deleted or withdrawn diagnosis

                                   6   code.47

                                   7

                                   8   3. The Government’s Allegations Against Sutter and PAMF

                                   9         Sutter, through its provider affiliates, including PAMF, furnishes healthcare services to

                                  10   thousands of Medicare Advantage beneficiaries under at least 10 MA Plans managed by three MA

                                  11   Organizations: UnitedHealth, Health Net, and Humana.48 Under their agreements with the MA

                                  12   Organizations, Sutter and PAMF submit patient-encounter data, including diagnosis codes, to the
Northern District of California
 United States District Court




                                  13   MA Organizations for their MA Plan beneficiaries.49 The MA Organizations then submit these

                                  14   diagnosis codes to CMS.50

                                  15         The MA Organizations’ agreements with Sutter and PAMF provide that they will pay Sutter

                                  16   and PAMF a set percentage of the payments they receive from CMS.51 Additionally, Sutter and

                                  17   PAMF have “gainsharing” agreements with the MA Organizations whereby Sutter and PAMF

                                  18   receive incentive payments based in whole or in part on the total revenues that the MA

                                  19   Organizations receive for beneficiaries that Sutter and PAMF treat.52 Consequently, when Sutter

                                  20

                                  21

                                  22   46
                                            Id. at 14 (¶ 37).
                                       47
                                  23        Id. at 9 (¶ 23), 14 (¶ 37).
                                       48
                                         Id. at 3–4 (¶ 5). The government refers to the UnitedHealth entity as “United Healthcare Group” in
                                  24   one paragraph of its complaint, id., but otherwise refers to it as “United Health Group,” see, e.g., id. at
                                       22 (¶ 59). Ms. Ormsby refers to it in her complaint as “UnitedHealth Group Inc.” Relator First Amend.
                                  25   Compl. (“FAC”) – ECF No. 52 at 12 (¶ 39). This order refers to it as “UnitedHealth.”
                                  26
                                       49
                                            Gov’t Compl. – ECF No. 41 at 4 (¶ 5), 13 (¶ 35).
                                       50
                                            Id.
                                  27   51
                                            Id. at 4–5 (¶ 6), 13 (¶ 34).
                                  28   52
                                            Id. at 4–5 (¶ 6).

                                       ORDER – No. 15-cv-01062-LB                          14
                                            Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 15 of 104




                                   1   and PAMF submit more risk-adjusting diagnosis codes, Sutter and PAMF cause CMS to make

                                   2   higher payments to Sutter and PAMF.53

                                   3         3.1    Sutter’s and PAMF’s “RAF Campaign”

                                   4         “Beginning no later than 2010, Sutter and PAMF began a campaign to increase the number of

                                   5   risk-adjusting diagnosis codes for its MA patients, in order to generate revenue and maximize

                                   6   reimbursement from CMS. This effort became known as the RAF Campaign.”54

                                   7         In February 2012, Dr. Jeffrey Burnich (a Sutter Senior Vice President and Executive Officer)

                                   8   told Suzy Cliff (PAMF’s Vice President of Revenue Cycle) and other members of management

                                   9   that PAMF was “leaving millions of dollars on the table” from “sub-par coding.”55 A couple of

                                  10   days later, a member of Sutter leadership told PAMF to “identify a PAMF operational director to

                                  11   work with them in improving our RAF scoring/coding on our Medicare Advantage patients.”56

                                  12   Sutter and PAMF tasked Nancy McGinnis (Sutter’s RAF Director) “to lead the efforts to improve
Northern District of California
 United States District Court




                                  13   Sutter Health’s RAF scores.”57

                                  14         By November 2012, Sutter and PAMF formalized the RAF Campaign, calling it the “Risk

                                  15   Adjusted Factor Project.”58 The Project’s goal was “to reach a 28% improvement in the HCC

                                  16   performance” for its MA Plan patients.59 By late 2012, Sutter and PAMF outlined new steps in the

                                  17   Project, including approving the hiring of a “Project Manager” to coordinate the Project and a

                                  18   “Database Analyst” to track the diagnosis-coding performance of network physicians.60

                                  19         As part of the RAF Campaign, Sutter and PAMF identified so-called “Physician Champions”

                                  20   to “act as a liaison between the coding team and the physicians” on the theory that physicians

                                  21

                                  22
                                       53
                                  23        Id. at 5 (¶ 6), 13 (¶ 34).
                                       54
                                            Id. at 16 (¶ 44).
                                  24   55
                                            Id. at 17 (¶ 46).
                                  25   56
                                            Id.
                                       57
                                  26        Id. (¶ 44).
                                       58
                                            Id. at 18 (¶ 48).
                                  27   59
                                            Id.
                                  28   60
                                            Id.

                                       ORDER – No. 15-cv-01062-LB                        15
                                            Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 16 of 104




                                   1   would be more likely to accept diagnosis-coding guidance from other physicians.61 Dr. Veko

                                   2   Vahamaki, PAMF’s Lead RAF Physician Champion, supervised the champions at PAMF’s four

                                   3   divisions in Alameda (Dr. Amy Lin), Camino (Dr. Graham Dresden), Palo Alto (Dr. Anita Gupta),

                                   4   and Santa Cruz (Dr. Susan Schaefer).62

                                   5         Sutter and PAMF engaged in activities to increase the risk-adjusting diagnosis codes they

                                   6   reported to the MA Organizations and CMS — and thereby increase their revenue — including the

                                   7   following.

                                   8              3.1.1    Characterizing conditions as “chronic”

                                   9         A medical provider’s labeling certain diagnoses “chronic” (as opposed to “acute”) allows the

                                  10   provider to add risk-adjusting diagnosis codes to a Medicare Advantage beneficiary’s medical

                                  11   record and thereby increase the money that CMS pays for the beneficiary.63

                                  12         In January 2012, Dr. Steven Lane (a physician in PAMF’s network and PAMF’s Electronic
Northern District of California
 United States District Court




                                  13   Health Record Ambulatory Physician Director) wrote an email with the subject line “HCC codes:

                                  14   more to consider as chronic?”64 Dr. Lane wrote, “Over the past year or two . . . increasing

                                  15   attention has been focused on the importance of appropriately identifying and coding HCC

                                  16   diagnoses to improve RAF scores and Medicare managed care reimbursement . . . .”65

                                  17         In early February 2012, Greta Fees (Sutter’s Director of Coding, Documentation, and Data

                                  18   Quality) expressed concern about “the added descriptive of chronic to the diagnosis code

                                  19   descriptions” for leukemia, bronchitis, and asthma, among other conditions.66 Ms. Fees believed

                                  20   that these diagnoses clinically related to “acute” rather than “chronic conditions” and explained

                                  21   that her research did “not support adding the descriptive term of chronic . . . as that would change

                                  22

                                  23

                                  24   61
                                            Id. at 17 (¶ 45).
                                  25   62
                                            Id.
                                       63
                                  26        Id. at 32 (¶ 93).
                                       64
                                            Id. at 17 (¶ 44).
                                  27   65
                                            Id. (ellipsis in complaint).
                                  28   66
                                            Id. at 32 (¶ 93).

                                       ORDER – No. 15-cv-01062-LB                        16
                                            Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 17 of 104




                                   1   the definition, intent and possibly use of the code.”67 Ms. Fees related these concerns to Dr. Lane

                                   2   and to Dr. Meg Durbin (a PAMF Regional Medical Director, Managed Care), who both wanted to

                                   3   add the “chronic” label to these diagnoses.68 Drs. Lane and Durbin pushed back in support of the

                                   4   “chronic” designation, tried to pressure Ms. Fees to accept their analyses, and claimed that they

                                   5   were “approaching a consensus” with Ms. Fees despite her continued disagreement with them.69

                                   6              3.1.2        Using a “pit crew” to add diagnosis codes to patient medical records

                                   7         Sutter and PAMF maintained a team of non-physician “coders” whose function, among others,

                                   8   was to audit the accuracy of PAMF’s diagnosis coding and medical-record documentation.70

                                   9         In November 2012, Dr. Jeffrey Brown (PAMF’s Associate Director for Managed Care)

                                  10   approved coders adding risk-adjusting diagnosis codes to patient medical records that physicians

                                  11   missed during their patient visits.71 Dr. Veko Vahamaki (PAMF’s Lead RAF Physician

                                  12   Champion) called this a “pit crew plan” and believed that it “would significantly help with the
Northern District of California
 United States District Court




                                  13   RAF efforts.”72

                                  14         Dr. Christopher Jaeger (a Sutter Vice President and Sutter’s Chief Medical Informatics

                                  15   Officer) expressed concern that “having a coder change an entry that I purposefully enter that has

                                  16   clinical meaning to me/others . . . seems like a dangerous step.”73 In response, Dr. Vahamaki

                                  17   defended the coder approach and forwarded his exchange with Dr. Jaeger to Julie Cheung

                                  18   (Sutter’s RAF Program Manager).74

                                  19         Another doctor, Dr. Douglas Tucker, complained to Dr. Vahamaki and others in PAMF’s

                                  20   management about a coder changing a patient’s diagnosis, stating that “changing a diagnosis from

                                  21

                                  22
                                       67
                                  23        Id. (ellipsis in complaint).
                                       68
                                            Id.
                                  24   69
                                            Id.
                                  25   70
                                            Id. at 7 (¶ 13).
                                       71
                                  26        Id. at 18 (¶ 49).
                                       72
                                            Id.
                                  27   73
                                            Id. (ellipsis in complaint).
                                  28   74
                                            Id.

                                       ORDER – No. 15-cv-01062-LB                            17
                                            Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 18 of 104




                                   1   acute bronchitis to pneumonia is not a simple or unimportant change” and “it is so obviously

                                   2   unethical.”75

                                   3              3.1.3    Pressuring physicians to add diagnosis codes to patient medical records

                                   4         By late 2012, Sutter asked coders in all of its affiliates, including PAMF, to schedule annual

                                   5   “Medicare Wellness Exams” for Medicare Advantage patients lacking any risk-adjusting diagnosis

                                   6   codes.76 The government alleges that Sutter scheduled these exams “to ensure the capture of every

                                   7   possible code that could increase CMS’s payments.”77 Sutter tracked the success of each affiliate,

                                   8   including PAMF, in scheduling the Medicare Wellness Exams and rewarded meeting a goal of

                                   9   75% annual wellness visits with a 1% upside bonus at the group level.78 The government alleges

                                  10   that “Sutter and PAMF understood that ‘capturing more wellness exams’ increased the capture of

                                  11   risk-adjusting diagnosis codes and thus increased revenue.”79 One doctor, Dr. Heather Linebarger,

                                  12   complained to Dr. Vahamaki and others that “I have serious questions about the new policy of
Northern District of California
 United States District Court




                                  13   booking in Medicare Advantage patients to review all HCC codes . . . This represents a waste of

                                  14   time for the patient and a loss of appointment and worsening of access for me.”80

                                  15         Also in late 2012, some PAMF physicians began to receive “HCC/RAF cheat sheets” that

                                  16   identified risk-adjusting diagnosis codes that purportedly were common to many Medicare

                                  17   Advantage patients (such as diabetes).81 “The cheat sheets were used to pressure physicians to add

                                  18   these codes into the patient’s electronic medical records even during encounters focusing on other

                                  19   patient healthcare problems.”82

                                  20

                                  21

                                  22
                                       75
                                  23        Id. at 33 (¶ 96).
                                       76
                                            Id. at 18 (¶ 48).
                                  24   77
                                            Id.
                                  25   78
                                            Id.
                                       79
                                  26        Id.
                                       80
                                            Id. at 34 (¶ 96) (ellipsis in complaint).
                                  27   81
                                            Id. at 19 (¶ 50).
                                  28   82
                                            Id.

                                       ORDER – No. 15-cv-01062-LB                         18
                                            Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 19 of 104




                                   1         Sutter-affiliated physicians, including those at PAMF, received (through Sutter’s electronic-

                                   2   medical-record system) a customized “Problem List” for their MA Plan patients.83 A “Problem

                                   3   List” is a list of health problems with corresponding diagnosis codes and can be used as a high-

                                   4   level summary of a patient’s past health problems.84 At Sutter and PAMF management’s direction,

                                   5   coders or Physician Champions pre-populated the Problem Lists with “lucrative” diagnosis codes

                                   6   and had the Problem Lists auto-flag these codes with “a red pushpin icon” that served as a “visual

                                   7   reminder” for physicians to examine patients with those codes in mind.85 To document a diagnosis

                                   8   code, the physician needed only to electronically move the diagnosis code from the Problem List

                                   9   to the patient-encounter part of the patient’s electronic medical record.86 Sometimes, disputes

                                  10   arose over the pre-population of the Problem Lists. An example is when physicians or PAMF

                                  11   employees did not believe that patient diagnoses qualified as “chronic” (a label that permits the

                                  12   addition of risk-adjusting diagnosis codes and increases the amount that CMS pays), and
Northern District of California
 United States District Court




                                  13   management disagreed and often “err[ed] on the side of including the [diagnoses] as chronic.”87

                                  14         In early 2013, Dr. Jeffrey Brown (PAMF’s Associate Director for Managed Care) sent letters

                                  15   to physicians with more than 20 Medicare Advantage patients “asking those with higher than

                                  16   PAMF average HCC scores what they thought helped them in HCC coding and ask[ing] those

                                  17   with lower than PAMF average scores what the barriers to HCC coding were.”88 Dr. Brown

                                  18   compiled the results in a survey distributed in March 2013 to Sutter and PAMF executives,

                                  19   including Julie Cheung (Sutter’s RAF Program Manager), Nancy McGinnis (Sutter’s RAF

                                  20   Director), Roger Larsen (PAMF’s Chief Financial Officer and a Sutter Regional Vice President of

                                  21   Finance), Suzy Cliff (PAMF’s Vice President of Revenue Cycle), and Kris Anne Crow (PAMF’s

                                  22

                                  23

                                  24   83
                                            Id. (¶ 51).
                                  25   84
                                            Id.
                                       85
                                  26        Id.
                                       86
                                            Id.
                                  27   87
                                            Id. at 19 (¶ 51) (brackets in complaint), 32 (¶ 93).
                                  28   88
                                            Id. at 20 (¶ 53) (brackets in complaint).

                                       ORDER – No. 15-cv-01062-LB                             19
                                            Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 20 of 104




                                   1   Director of Coding and Education).89 The survey found that for the above-average-coding

                                   2   physicians, auto-flagging of diagnosis codes in the Problem Lists and the HCC/RAF cheat sheets

                                   3   (called the “HCC code tip sheet” in the survey) especially helped increase coding.90 By contrast,

                                   4   the below-average-coding physicians focused on patient care and treatment rather than on coding

                                   5   as exemplified by this statement: “I do not address longstanding stable or prior conditions when

                                   6   that is not important to the care being delivered at the moment.”91 In the survey, Dr. Brown

                                   7   classified that statement as among the “Barriers to Better Coding.”92

                                   8         Using data mining, Sutter and PAMF “pushed” their physicians through messages in the

                                   9   electronic medical record to find and refresh especially high-paying risk-adjusting diagnosis codes

                                  10   to increase patients’ risk scores.93 Similarly, PAMF physicians received “queries” in the electronic

                                  11   medical record from coders reminding the physicians to ensure that all such diagnosis codes were

                                  12   captured.94 Numerous physicians disliked this practice and felt “pressured” to add diagnosis codes
Northern District of California
 United States District Court




                                  13   that they did not believe to be clinically accurate or relevant.95 Furthermore, PAMF coders met

                                  14   one-on-one with physicians to discuss their diagnosis coding.96 During these meetings, the

                                  15   auditors at times encouraged the physicians to add addendums to their patient records to add risk-

                                  16   adjusting diagnosis codes.97 (An addendum to a medical record is a note drafted by a physician or

                                  17   other medical professional that clarifies or amends a previous note made by the same professional,

                                  18   typically within 30 days of the encounter.98) At least two doctors, Dr. Williams and Dr. Wong,

                                  19   were prompted to add addendums to records from a prior year and thought that it was unethical to

                                  20

                                  21   89
                                            Id.
                                  22   90
                                            Id.
                                       91
                                  23        Id.
                                       92
                                            Id.
                                  24   93
                                            Id. (¶ 54).
                                  25   94
                                            Id.
                                       95
                                  26        Id.
                                       96
                                            Id.
                                  27   97
                                            Id.
                                  28   98
                                            Id. at 20–21 (¶ 54).

                                       ORDER – No. 15-cv-01062-LB                       20
                                            Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 21 of 104




                                   1   add addendums to old face-to-face encounters.99 The coders also laid out a plan to address with

                                   2   PAMF physicians other risk-adjusting diagnosis codes that were viewed as “high potential missed

                                   3   opportunity [to] increase RAF score,” including for major depression, cachexia, protein-calorie

                                   4   malnutrition, morbid obesity, and chronic obstructive pulmonary disease.100

                                   5         In August 2013, physicians in PAMF’s network began receiving “daily alert” forms for the

                                   6   MA Plan patients on each physician’s schedule that day.101 The daily alerts identified “what HCC

                                   7   codes have not yet been captured this year for the patient[s].”102 Those codes included not just

                                   8   previously diagnosed conditions but also conditions that data-mining software, using an algorithm,

                                   9   “suspect[ed]” the patient might have.103 “[T]he focus of the daily alerts was on pressuring

                                  10   physicians to increase RAF scores rather than on improving coding accuracy or meeting the

                                  11   clinical needs of patients.”104

                                  12         In addition to the daily alerts, each physician received a weekly list of MA Plan patients
Northern District of California
 United States District Court




                                  13   scheduled for appointments that week and a monthly report of MA Plan patients needing to

                                  14   schedule “Medicare Wellness Exams” by year’s end.105 The purpose of the forms was to “aid in

                                  15   your capturing of chronic conditions.”106 In response, physicians raised concerns about this

                                  16   pressure and asked that the messages from RAF coders be “nicer.”107 Multiple physicians

                                  17   complained to Dr. Graham Dresden (a PAMF Physician Champion) about the “harshness of the

                                  18   messages” on the daily alerts and about how “they were offended by the messages and . . . felt like

                                  19

                                  20

                                  21

                                  22   99
                                            Id. at 21 (¶ 54).
                                       100
                                  23         Id. (first brackets in complaint).
                                       101
                                             Id. (¶ 55).
                                  24   102
                                             Id.
                                  25   103
                                             Id.
                                       104
                                  26         Id.
                                       105
                                             Id. (¶ 56).
                                  27   106
                                             Id.
                                  28   107
                                             Id.

                                       ORDER – No. 15-cv-01062-LB                         21
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 22 of 104




                                   1   the message was either confusing, fraudulent, excessive, etc.”108 Dr. Dresden relayed this

                                   2   complaint to PAMF management.109

                                   3         Also by August 2013, PAMF executives, including Suzy Cliff (PAMF’s Vice President of

                                   4   Revenue Cycle) and Dr. Veko Vahamaki (PAMF’s Lead RAF Physician Champion), received

                                   5   these daily alerts, the weekly lists, and the monthly reports in order to interact with and, if

                                   6   necessary, pressure PAMF physicians to increase diagnosis coding during the MA patient

                                   7   encounters.110 One approach was that a coder would review a physician’s documentation after a

                                   8   patient encounter and identify any overlooked risk-adjusting diagnosis codes.111 The coder would

                                   9   tell the physician to confirm that the codes should be added to the patient’s medical record.112 For

                                  10   example, in August 2013, Dr. Vahamaki developed “Dr. V’s PCP [primary care physician] Audit

                                  11   Letter Template” to send to physicians with the message that “[t]he diagnostic coding team has

                                  12   added this code to your visit as an addendum . . . Please email back to confirm that this patient has
Northern District of California
 United States District Court




                                  13   this diagnosis.”113

                                  14               3.1.4   Pre-populating patient medical records with diagnosis codes

                                  15         Over time, Sutter and PAMF began to pre-populate medical records of physician-patient

                                  16   encounters with risk-adjusting diagnosis codes before physicians saw their patients.114 Sutter and

                                  17   PAMF pre-populated these codes regardless of the health conditions that the physicians managed,

                                  18   evaluated, assessed, or treated during their actual patient encounters.115

                                  19         Physicians expressed concern that risk-adjusting diagnoses appeared in patient medical records

                                  20   before they saw their patients.116 For example, Dr. Thomas Deetz told a PAMF auditor that “pre-

                                  21

                                  22   108
                                             Id. at 34 (¶ 96) (ellipsis in complaint).
                                       109
                                  23         Id.
                                       110
                                             Id. at 21 (¶ 57).
                                  24   111
                                             Id.
                                  25   112
                                             Id.
                                       113
                                  26         Id. (ellipsis and first brackets in complaint).
                                       114
                                             Id. at 19 (¶ 52).
                                  27   115
                                             Id. at 19–20 (¶ 52).
                                  28   116
                                             Id. at 19 (¶ 52).

                                       ORDER – No. 15-cv-01062-LB                              22
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 23 of 104




                                   1   populating diagnoses into his visit encounter is possibly fraud . . . Does CMS know about what

                                   2   you all are doing?”117 Physicians also expressed concern that they did not know how to delete

                                   3   incorrect diagnoses from their patients’ documentation.118 For example, Dr. Lisa Gervin told a

                                   4   PAMF auditor that she did not know how to delete an incorrect diagnosis code that a coder entered

                                   5   after her visit with a patient.119

                                   6               3.1.5   Adding diagnosis codes as addendums to patient medical records

                                   7         Sutter and PAMF used data mining to identify and send messages to physicians to find and

                                   8   refresh high-paying risk-adjusting diagnosis codes.120 Similarly, coders sent “queries” to remind

                                   9   physicians to ensure that all diagnosis codes were captured.121 Numerous physicians disliked this

                                  10   practice and felt “pressured” to add diagnosis codes that they did not believe were clinically

                                  11   accurate or relevant.122 For example, Dr. Joann Falkenburg expressed discomfort several times to

                                  12   Physician Champions Drs. Lin and Vahamaki, including (1) “I got two new HCC [daily] alerts
Northern District of California
 United States District Court




                                  13   today and have concerns about both of them,” (2) “they [coders] suggested [a patient] get

                                  14   diagnosed with COPD [asthma] based on a diagnosis in UC a year and a half ago . . . I don’t feel it

                                  15   is legitimate to code this,” (3) “with my patient on hospice, there is something that seems

                                  16   unseemly about pursuing a new diagnosis of PVD [pulmonary vascular disease] when she has

                                  17   weeks to live,” (4) “it makes me feel a little fraudulent to be considering it,” and (5) “I try to be

                                  18   pretty legitimate about how I diagnose, document and chart and want to avoid any possibility that

                                  19   it looks like I am working someone up just for the financial upside.”123

                                  20

                                  21

                                  22

                                  23
                                       117
                                             Id. at 34 (¶ 96) (ellipsis in complaint).
                                  24   118
                                             Id. at 20 (¶ 52).
                                  25   119
                                             Id. at 34 (¶ 96).
                                       120
                                  26         Id. at 20 (¶ 54).
                                       121
                                             Id.
                                  27   122
                                             Id.
                                  28   123
                                             Id. at 33 (¶ 96) (brackets and ellipsis in complaint).

                                       ORDER – No. 15-cv-01062-LB                              23
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 24 of 104




                                   1         Additionally, PAMF coders met one-on-one with physicians to discuss their diagnosis

                                   2   coding.124 During these meetings, the auditors at times encouraged the physicians to add

                                   3   addendums to their patient records and add risk-adjusting diagnosis codes.125

                                   4                                             *       *      *

                                   5         The government alleges that Sutter’s and PAMF’s RAF Campaign “achieved results.”126 The

                                   6   RAF Campaign set a goal of capturing 80% of risk-adjusting diagnosis codes within its HCC

                                   7   focus areas: chronic obstructive pulmonary disease, diabetes, and vascular disease.127 For

                                   8   example, the “Diagnostic Coding Champions Meeting Minutes” for the August 13, 2013 meeting

                                   9   (attended by most of PAMF’s senior executives) identified “gains” over the past two months in

                                  10   these “3 Key Areas” of coding and compared the performance among PAMF’s four divisions.128

                                  11   Additionally, Sutter data from early 2014 showed $4.4 million in year-end revenue gains from the

                                  12   RAF Campaign from 2012 to 2013.129 Furthermore, in March 2015, Sutter reported a “20%
Northern District of California
 United States District Court




                                  13   overall system wide increase” in the risk scores of MA Plan patients, including increases at all

                                  14   four PAMF divisions of between 15% and 23% resulting in an expected $4.173 million in

                                  15   additional Medicare reimbursements.130

                                  16         3.2     “Red Flags” Regarding Coding

                                  17               3.2.1   Audits by MA Organizations

                                  18         As noted above, Sutter and its affiliates furnish healthcare services to MA Plans managed by

                                  19   three MA Organizations: UnitedHealth, Health Net, and Humana.131 UnitedHealth, Health Net,

                                  20

                                  21

                                  22
                                       124
                                  23         Id. at 20 (¶ 54).
                                       125
                                             Id.
                                  24   126
                                             Id. at 21 (¶ 58).
                                  25   127
                                             Id.
                                       128
                                  26         Id.
                                       129
                                             Id.
                                  27   130
                                             Id.
                                  28   131
                                             See supra note 48.

                                       ORDER – No. 15-cv-01062-LB                        24
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 25 of 104




                                   1   and Humana contractually require Sutter and its affiliates, including PAMF, to participate and

                                   2   cooperate in medical-chart reviews and audits.132

                                   3         In October 2012, UnitedHealth conducted an audit focusing on so-called “outlier” risk-

                                   4   adjusting diagnosis codes that certain medical providers submitted much more frequently than the

                                   5   industry average among other large providers.133 UnitedHealth identified that Sutter and PAMF

                                   6   were outliers with respect to diagnosis codes mapping to the HCC model’s code for heart attack

                                   7   (HCC 82).134 UnitedHealth reviewed the underlying medical charts and found that 27 of 30 of the

                                   8   patient records (90%) containing heart-attack diagnosis codes were erroneous, invalid,

                                   9   unsupported, or otherwise false.135 UnitedHealth conducted a subsequent audit and found that six

                                  10   of seven patient records (86%) containing heart-attack diagnosis codes similarly were false.136

                                  11         At a December 2012 “PAMF Coding and Compliance Committee” meeting that included

                                  12   Roger Larsen (PAMF’s Chief Financial Officer and a Sutter Regional Vice President of Finance),
Northern District of California
 United States District Court




                                  13   Dr. Jeffrey Brown (PAMF’s Associate Director for Managed Care), and Kris Anne Crow

                                  14   (PAMF’s Director of Coding and Education), Mr. Larsen said that deleting unsupported codes in

                                  15   patient medical records based on the October 2012 audit results would have a “negative impact to

                                  16   our reimbursement.”137 The Coding and Compliance Committee decided not to perform any

                                  17   follow-up audits to determine whether other medical records similarly contained false diagnosis

                                  18   codes.138 At the December 2012 meeting, Ms. Crow said that Sutter’s and PAMF’s coding

                                  19   department “presently does not have the bandwidth to support such an effort [to perform follow-

                                  20

                                  21

                                  22

                                  23
                                       132
                                             Gov’t Compl. – ECF No. 41 at 22 (¶ 59).
                                  24   133
                                             Id. (¶¶ 59–60).
                                  25   134
                                             Id. (¶ 60).
                                       135
                                  26         Id.
                                       136
                                             Id.
                                  27   137
                                             Id. at 23 (¶ 61).
                                  28   138
                                             Id.

                                       ORDER – No. 15-cv-01062-LB                        25
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 26 of 104




                                   1   up audits].”139 Sutter and PAMF did not assign any coders or auditors to perform follow-up

                                   2   audits.140

                                   3         In or shortly after April 2014, UnitedHealth and Health Net hired a consultant to review dates

                                   4   of service in 2012 and 2013.141 The review identified over 8,000 false diagnosis codes for MA

                                   5   Plan patients that Sutter and its affiliates needed to delete based on “overcod[ing]” and diagnoses

                                   6   “not supported in documentation.”142 Sutter and PAMF executives learned of these results but did

                                   7   not direct any auditors to take remedial action to identify other false diagnosis codes.143

                                   8         UnitedHealth conducted additional audits for heart-attack diagnosis codes for dates of service

                                   9   in 2013, 2014, and 2015.144 At one PAMF location (Camino), UnitedHealth found that 28 of 30

                                  10   patient records (93%) containing heart-attack diagnosis codes were erroneous, invalid,

                                  11   unsupported, or otherwise false.145 At another PAMF location (Mills-Peninsula), UnitedHealth

                                  12   found that three of four patient records (75%) containing heart-attack diagnosis codes were
Northern District of California
 United States District Court




                                  13   erroneous, invalid, unsupported, or otherwise false.146 Sutter and PAMF deleted the specific

                                  14   diagnosis codes that UnitedHealth’s audits identified but refused to expand auditing of diagnosis

                                  15   codes (either of heart-attack diagnosis codes specifically or other risk-adjusting diagnosis codes

                                  16   more generally) beyond the specific codes that UnitedHealth reviewed.147

                                  17               3.2.2   Lack of compliance and training programs

                                  18         The government alleges that:

                                  19               Sutter and PAMF lacked any effective compliance or training program related to
                                                   diagnostic coding for its Medicare Part C program. While there was a PAMF
                                  20

                                  21

                                  22   139
                                             Id. (brackets in complaint).
                                       140
                                  23         Id.
                                       141
                                             Id. at 28 (¶ 78).
                                  24   142
                                             Id. (brackets in complaint).
                                  25   143
                                             Id.
                                       144
                                  26         Id. at 23 (¶ 62).
                                       145
                                             Id.
                                  27   146
                                             Id.
                                  28   147
                                             Id.

                                       ORDER – No. 15-cv-01062-LB                         26
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 27 of 104




                                   1               coding and compliance committee, as noted above its members focused primarily
                                                   on Sutter’s RAF Campaign and little on audits examining the validity of the coding
                                   2               or other compliance efforts.148
                                   3         In March 2013, Kris Anne Crow (PAMF’s Director of Coding and Education) told Katie

                                   4   Borgstrom (PAMF’s Interim Chief Operating Officer) that one of PAMF’s divisions, Mills-

                                   5   Peninsula, “has never been audited and we have no idea what is going on there.”149 Ms. Crow said

                                   6   that PAMF’s coding and training group “had no credibility” with physicians and that

                                   7   “[h]istorically, the coding department has had no structure, no policies and really no accountability

                                   8   in terms of education provided and timely feedback” to the physicians in PAMF’s network.150 Ms.

                                   9   Crow discussed these problems with Richard Slavin (PAMF’s Chief Executive Officer), who

                                  10   agreed that PAMF must improve in these areas.151

                                  11         On May 6, 2013, Sutter hired relator Kathy Ormsby as PAMF’s Risk-Adjustment Project

                                  12   Manager.152 In this position, Ms. Ormsby served as “the primary liaison between [the] coding,
Northern District of California
 United States District Court




                                  13   revenue cycle, quality & clinical departments with regards to the Medicare Advantage RAF/HCC

                                  14   coding initiative.”153 Ms. Ormsby initially reported to Ms. Crow and at times to Suzy Cliff

                                  15   (PAMF’s Vice President of Revenue Cycle).154

                                  16         Ms. Ormsby previously had earned a coding certification from the American Academy of

                                  17   Professional Coders.155 Ms. Ormsby also had experience with HCC codes, risk-adjusting diagnosis

                                  18   codes, diagnosis-coding standards, and Medicare Advantage compliance and training through her

                                  19   previous six-year employment at an MA Organization, where her responsibilities included training

                                  20

                                  21

                                  22
                                       148
                                  23         Id. (¶ 63).
                                       149
                                             Id. at 23–24 (¶ 64).
                                  24   150
                                             Id. at 24 (¶ 64).
                                  25   151
                                             Id.
                                       152
                                  26         Id. (¶ 65).
                                       153
                                             Id. (brackets in complaint).
                                  27   154
                                             Id.
                                  28   155
                                             Id. (¶ 66).

                                       ORDER – No. 15-cv-01062-LB                          27
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 28 of 104




                                   1   physicians on accurate coding, supervising risk-adjustment auditors, and helping to ensure

                                   2   compliance with Medicare rules and regulations relating to the Medicare Advantage program.156

                                   3         Within her first few days on the job, Ms. Ormsby became aware that PAMF lacked a coding

                                   4   compliance or training program relating to Medicare Advantage.157 As she explained, “I was sent

                                   5   to a cube with nothing in it but an empty desk,” “with absolutely no support, tools or guidance.”158

                                   6   Ms. Crow (Ms. Ormsby’s supervisor) acknowledged that PAMF had no coding compliance or

                                   7   training program when Ms. Ormsby started at PAMF.159

                                   8         Ms. Ormsby realized that the same problems existed systemwide at Sutter: there were no

                                   9   Sutter coding compliance manuals or training guides on diagnosis coding for physicians.160 Ms.

                                  10   Ormsby discussed the situation with Julie Cheung (Sutter’s RAF Program Manager), who

                                  11   confirmed that Sutter had no compliance program regarding risk-adjustment diagnosis coding.161

                                  12               3.2.3   Internal reviews and audits by Sutter and PAMF
Northern District of California
 United States District Court




                                  13         Concerned about the lack of coding compliance and training, Ms. Ormsby personally

                                  14   conducted, within a few weeks of her hiring, a random diagnosis-coding audit of 42 patient

                                  15   encounters at PAMF occurring in the first two quarters of 2013.162 (The type of audit that Ms.

                                  16   Ormsby conducted was an “Encounter Audit” that evaluates one physician-patient encounter in a

                                  17   given year.163 Encounter Audits are useful to establish a baseline for coding accuracy.164 An

                                  18   Encounter Audit alone does not determine the extent of overpayments from CMS.165)

                                  19

                                  20

                                  21   156
                                             Id.
                                  22   157
                                             Id. (¶ 67).
                                       158
                                  23         Id.
                                       159
                                             Id.
                                  24   160
                                             Id. (¶ 68).
                                  25   161
                                             Id.
                                       162
                                  26         Id. at 26 (¶ 71).
                                       163
                                             Id.
                                  27   164
                                             Id.
                                  28   165
                                             Id.

                                       ORDER – No. 15-cv-01062-LB                       28
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 29 of 104




                                   1          Ms. Ormsby completed this audit in early June 2013.166 Ms. Ormsby found that 53 of 62 risk-

                                   2   adjustment diagnosis codes (85%) from these patient encounters were false.167 Sutter and PAMF

                                   3   had submitted all of these codes for reimbursement, which raised the prospect of overpayments

                                   4   from CMS with respect to these patients.168

                                   5         One month later, in July 2013, UnitedHealth sent Nancy McGinnis (Sutter’s RAF Director) a

                                   6   letter “identf[ying] your practice as having submitted one or more HCCs at significantly higher

                                   7   rates than your peers,” requesting supporting documentation, and noting UnitedHealth’s

                                   8   engagement of a consulting firm to conduct a medical-chart review.169 Julie Cheung (Sutter’s RAF

                                   9   Program Manager) forwarded the letter to Ms. Ormsby, among others.170 Ms. Ormsby responded

                                  10   to Sutter and PAMF executives that the letter “identifies [PAMF] as having some red flags and I

                                  11   want us to be compliant.”171 Ms. Ormsby began lobbying for auditing support, saying that “[w]e

                                  12   really need to get on the ball with our potential HCC auditor[s].”172
Northern District of California
 United States District Court




                                  13         In light of her audit results, in August 2013, Ms. Ormsby created a “Corrective Action

                                  14   Plan.”173 Her Plan called for hiring certified coders to perform audits and developing a compliance

                                  15   and training program to improve coding accuracy.174 Ms. Ormsby cited the 85% diagnosis-coding

                                  16   failure rate in her June 2013 audit and identified the “root cause” as PAMF’s ineffective

                                  17   compliance and training.175 Her Plan explained that the June 2013 audit “confirmed that proper

                                  18
                                  19

                                  20

                                  21   166
                                             Id. (¶ 72).
                                  22   167
                                             Id.
                                       168
                                  23         Id.
                                       169
                                             Id. (¶ 73).
                                  24   170
                                             Id.
                                  25   171
                                             Id. (brackets in complaint).
                                       172
                                  26         Id. (brackets in complaint).
                                       173
                                             Id. (¶ 74).
                                  27   174
                                             Id.
                                  28   175
                                             Id.

                                       ORDER – No. 15-cv-01062-LB                        29
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 30 of 104




                                   1   instruction for documentation requirements had not been communicated clearly to providers” and

                                   2   that PAMF “currently lacks a clearly defined procedure for auditing and provider feedback.”176

                                   3         Ms. Ormsby’s Plan called for two types of audits: (1) “Encounter Audits” and (2) “FOCUS

                                   4   Audits” that examine the error rates of several key HCCs (cancer, stroke, and fractures) that Ms.

                                   5   Ormsby understood from her prior experience are often miscoded and result in higher CMS

                                   6   payments.177 (Unlike Encounter Audits, FOCUS Audits examine diagnosis codes in PAMF patient

                                   7   medical records covering an entire calendar year and thus could be used in determining

                                   8   overpayments from CMS.178)

                                   9         Ms. Ormsby gave Ms. Crow (her supervisor) a copy of her Plan.179 PAMF management above

                                  10   Ms. Crow approved the hiring of five certified coders to work as auditors.180 But PAMF

                                  11   management viewed audits as a tool to increase diagnosis coding— i.e., to submit more risk-

                                  12   adjusting diagnosis codes to CMS — rather than a tool for compliance.181
Northern District of California
 United States District Court




                                  13         In January 2014, Dr. Anita Gupta (a PAMF Physician Champion) identified “thousands” of

                                  14   “old, outdated and incorrect” diagnoses on the Problem Lists that place “[us] at risk of incorrectly

                                  15   coding them in a given year.”182 Ms. Ormsby, Ms. Crow, and other PAMF executives, including

                                  16   Dr. Veko Vahamaki (PAMF’s Lead RAF Physician Champion) and Drs. Amy Lin, Graham

                                  17   Dresden, Anita Gupta, and Susan Schaefer (PAMF’s remaining Physician Champions), all learned

                                  18   of this problem.183

                                  19         By April 2014, Ms. Ormsby identified 185 risk-adjusting diagnosis codes that had been

                                  20   “incorrectly captured by providers and submitted for reimbursement” in the first quarter of

                                  21

                                  22
                                       176
                                  23         Id. at 26–27 (¶ 74).
                                       177
                                             Id. at 27 (¶ 75).
                                  24   178
                                             Id.
                                  25   179
                                             Id.
                                       180
                                  26         Id.
                                       181
                                             Id.
                                  27   182
                                             Id. (¶ 76) (brackets in complaint).
                                  28   183
                                             Id.

                                       ORDER – No. 15-cv-01062-LB                       30
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 31 of 104




                                   1   2013.184 Ms. Ormsby proposed to Ms. Crow and Ms. Cliff that they hire five more full-time coders

                                   2   to augment her team, explaining that with these additional coders, “[d]ocumentation across all of

                                   3   PAMF would be better supported to reach the requirements identified by CMS (Center for

                                   4   Medicare and Medicaid Services) and show a marked increase in compliance.”185 Shortly after

                                   5   Ms. Ormsby made this proposal, Sutter and PAMF executives learned that the audit conducted by

                                   6   UnitedHealth’s and Health Net’s consultant (described above) had identified over 8,000 false

                                   7   diagnosis codes that Sutter and its affiliates needed to delete based on “overcod[ing]” and

                                   8   diagnoses “not supported in documentation.”186

                                   9         On June 3, 2014, Ms. Ormsby informed PAMF management that the preliminary results of her

                                  10   2013 Encounter Audits found 1,082 false risk-adjusting diagnosis codes in 2,226 patient

                                  11   encounters audited.187

                                  12         A few weeks later, on June 27, 2014, Ms. Ormsby informed Ms. Crow that the Physician
Northern District of California
 United States District Court




                                  13   Champions “have been training our providers on aortic arthrosclerosis and morbid obesity

                                  14   incorrectly.”188 Ms. Ormsby suggested an audit to uncover the extent of the problem.189 PAMF did

                                  15   not authorize any audit.190

                                  16         In late July 2014, Ms. Ormsby identified (to PAMF management) false diagnosis codes

                                  17   relating to a specific Medicare Advantage beneficiary (identified as “Patient A”) dating back to

                                  18   2010.191 In 2010, PAMF had submitted a risk-adjusting diagnosis code for prostate cancer for

                                  19   Patient A.192 UnitedHealth asked for medical records that supported that diagnosis code.193 Ms.

                                  20

                                  21   184
                                             Id. (¶ 77).
                                  22   185
                                             Id. (brackets in complaint).
                                       186
                                  23         See supra notes 141–143.
                                       187
                                             Gov’t Compl. – ECF No. 41 at 28 (¶ 79).
                                  24   188
                                             Id. (¶ 80).
                                  25   189
                                             Id.
                                       190
                                  26         Id.
                                       191
                                             Id. (¶ 81).
                                  27   192
                                             Id.
                                  28   193
                                             Id.

                                       ORDER – No. 15-cv-01062-LB                       31
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 32 of 104




                                   1   Ormsby pulled Patient A’s medical records and found nothing in them to support the prostate-

                                   2   cancer code for 2010.194 Ms. Ormsby gave Patient A’s medical records to UnitedHealth and

                                   3   brought the issue to the attention of Ms. Crow (her supervisor) and Ms. Cheung (Sutter’s RAF

                                   4   Program Manager).195 Ms. Crow asked Ms. Ormsby to calculate the potential reimbursements to

                                   5   CMS from the false coding related to Patient A, in light of UnitedHealth’s understanding that

                                   6   CMS took the position that “if one HCC failed in audit, [CMS] could assume that for every patient

                                   7   in the plan that submitted the same HCC, [CMS] can ask for the payment back.”196 Ms. Ormsby

                                   8   identified 484 codes for prostate cancer submitted for payment in 2010 and estimated the potential

                                   9   reimbursement at $1.936 million, which she said was “probably low.”197 Ms. Cheung reprimanded

                                  10   Ms. Ormsby for giving Patient A’s medical records to UnitedHealth and told her to never do that

                                  11   again and instead to send patient medical records to her.198

                                  12         In July 2014, Ms. Ormsby performed another Encounter Audit like the one she conducted in
Northern District of California
 United States District Court




                                  13   June 2013.199 Ms. Ormsby reviewed 20 physician-patient encounters covering March 2013.200 She

                                  14   found false risk-adjusting diagnosis codes in 18 of 20 encounters (90%).201

                                  15         Throughout 2014, Ms. Ormsby circulated to Sutter and PAMF management — including

                                  16   Roger Larsen (PAMF’s Chief Financial Officer and a Sutter Regional Vice President of Finance),

                                  17   Suzy Cliff (PAMF’s Vice President of Revenue Cycle), and Ms. Cheung — a “RAF Dashboard”

                                  18   summarizing various data metrics, including (1) Sutter’s and PAMF’s Medicare Advantage patient

                                  19   population and how their average risk scores compared to state and national benchmarks, (2) a

                                  20   “prevalence” rate identifying the percentage of MA Plan patients assigned certain lucrative

                                  21   diagnosis codes, and (3) the “HCC Recapture Rate” and “HCC Score Comparison” designed to

                                  22
                                       194
                                  23         Id.
                                       195
                                             Id.
                                  24   196
                                             Id. at 29 (¶ 82) (brackets in complaint).
                                  25   197
                                             Id.
                                       198
                                  26         Id. at 28 (¶ 81).
                                       199
                                             Id. at 29 (¶ 83).
                                  27   200
                                             Id.
                                  28   201
                                             Id.

                                       ORDER – No. 15-cv-01062-LB                        32
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 33 of 104




                                   1   track the performance of “acuity capture and reporting” by PAMF physicians.202 The RAF

                                   2   Dashboard detailed hundreds of erroneous, invalid, unsupported, or otherwise false diagnosis

                                   3   codes identified during Ms. Ormsby’s Encounter and FOCUS Audits.203

                                   4         In December 2014, Ms. Ormsby and her audit team memorialized the final tally of the 2013

                                   5   FOCUS Audit of risk-adjusting diagnosis codes for cancer, stroke, and fracture.204 For cancer, 164

                                   6   of 182 patient records (90%) were erroneous, invalid, unsupported, or otherwise false.205 For

                                   7   stroke, 162 of 169 patient records (96%) were erroneous, invalid, unsupported, or otherwise

                                   8   false.206 For fracture, 57 of 86 patient records (66%) were erroneous, invalid, unsupported, or

                                   9   otherwise false.207

                                  10         On December 16, 2014, Ms. Ormsby met with Marcella Alaniz (a PAMF Compliance

                                  11   Analyst) to discuss the results of the 2013 FOCUS Audit.208 Ms. Ormsby also discussed the results

                                  12   with Jessica Driver-Zuniga (Sutter’s lead RAF/HCC coder).209 Three days later, on December 19,
Northern District of California
 United States District Court




                                  13   2014, Ms. Ormsby widely distributed the results of the 2013 FOCUS audit to PAMF senior

                                  14   management, flagging the failure rates of 90% for cancer, 96% for stroke, and 64% for fracture.210

                                  15         Also on December 19, 2014, Ms. Ormsby notified PAMF senior management that there were

                                  16   additional false risk-adjusting diagnosis codes that had been submitted to CMS and that required

                                  17   returning overpayments to CMS.211 Ms. Ormsby wrote, “[w]e have identified 94 encounters that

                                  18   have been submitted to CMS without supporting documentation for HCC conditions billed” from

                                  19

                                  20
                                       202
                                  21         Id. at 15 (¶ 40), 30 (¶ 88).
                                       203
                                             Id. at 30 (¶ 88).
                                  22   204
                                             Id. at 29 (¶ 84).
                                  23   205
                                             Id.
                                       206
                                  24         Id.
                                       207
                                             Id.
                                  25   208
                                             Id. (¶ 85).
                                  26   209
                                             Id. at 29–30 (¶ 85).
                                       210
                                  27      Id. at 30 (¶ 86). While 57 of 86 is approximately 66%, the complaint alleges that Ms. Ormsby
                                       flagged for PAMF senior management a failure rate for fracture of 64%. Id.
                                  28   211
                                             Id.

                                       ORDER – No. 15-cv-01062-LB                       33
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 34 of 104




                                   1   PAMF physicians and that she “expect[ed] this number to increase daily until a resolution can be

                                   2   implemented.”212

                                   3         The 2013 FOCUS Audit further showed that over 3,500 physician-patient encounters from

                                   4   2013 remained unreviewed.213 Ms. Ormsby identified the 2013 FOCUS Audit as a high-priority

                                   5   compliance issue that encompassed over 7,500 physician-patient encounters in one year of

                                   6   service.214 Ms. Ormsby’s auditing team had the capacity to review only a small percentage of the

                                   7   physician-patient encounters with cancer, stroke, or fracture diagnosis codes for dates of service in

                                   8   2013.215 Ms. Ormsby raised (in writing to Ms. Cliff) her concern that no other dates of service had

                                   9   been reviewed.216

                                  10         In early January 2015, Ms. Ormsby raised with Sutter and PAMF management, including

                                  11   Mses. Cheung and Cliff, an issue concerning “misleading labels” for stroke in Sutter’s electronic

                                  12   medical-record system.217 Ms. Ormsby said (and attached a screenshot showing) that Sutter’s
Northern District of California
 United States District Court




                                  13   labels stated that various types of stroke were considered acute and carried an HCC label as long

                                  14   as the stroke took place within eight weeks of the physician-patient encounter.218 Ms. Ormsby

                                  15   explained that this diagnosis code should not be captured after a patient is discharged from the

                                  16   hospital in an inpatient setting (much less eight weeks after discharge) and that “[t]he labels are

                                  17   causing providers to capture the incorrect ICD-9 [diagnosis] codes and we are being reimbursed

                                  18   inappropriately.”219 Ms. Ormsby asked to remove the words “8 weeks” from the label.220 Ms.

                                  19   Cheung responded that “[t]he Compliance Reimbursement Team hasn’t yet weighed in.”221 Ms.

                                  20

                                  21   212
                                             Id. (second brackets in complaint).
                                  22   213
                                             Id. (¶ 87).
                                       214
                                  23         Id. (¶ 86).
                                       215
                                             Id. (¶ 87).
                                  24   216
                                             Id.
                                  25   217
                                             Id. (¶ 89).
                                       218
                                  26         Id.
                                       219
                                             Id. at 30–31 (¶ 89) (first brackets in complaint).
                                  27   220
                                             Id. at 31 (¶ 89).
                                  28   221
                                             Id. (brackets in complaint).

                                       ORDER – No. 15-cv-01062-LB                             34
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 35 of 104




                                   1   Cheung stated that these misleading electronic medical-record labels were a systemwide problem

                                   2   at all of Sutter’s affiliates, not just PAMF, and that a change in labeling “won’t be made for just

                                   3   one organization.”222

                                   4         On January 21, 2015, Ms. Ormsby met with Ms. Cliff, and on January 22, 2015, Ms. Ormsby

                                   5   sent a follow-up email to PAMF management — including Ms. Cliff, Dr. Veko Vahamaki,

                                   6   (PAMF’s Lead RAF Physician Champion), Debbie Troklus (PAMF’s Compliance Director),

                                   7   Marcella Alaniz (a PAMF Compliance Analyst), and Dr. Criss Morikawa (a PAMF executive) —

                                   8   “reiterat[ing her] concerns” regarding five key HCC-coding compliance problems:

                                   9               1. Accuracy rates of cancer, fracture and stroke (2013 dates of service and
                                                      beyond);
                                  10
                                                   2. Concerns regarding the payments received without supporting documentation
                                  11                  (60 day window);
                                  12               3. Encounters by providers who are no longer at PAMF and have unsupported
Northern District of California
 United States District Court




                                                      HCC submissions;
                                  13
                                                   4. Providers who are not responding to staff messages regarding specificity and
                                  14                  clarification for HCC’s submitted to CMS;
                                  15               5. Discontinued use of the auditing billing notes/corrections to rectify unsupported
                                                      ICD-9 [diagnosis codes].223
                                  16

                                  17   Ms. Ormsby also notified management that the monthly electronic medical-record “sweeps” of

                                  18   risk-adjusting diagnosis codes from physician-patient encounters would lead to Sutter’s and

                                  19   PAMF’s submitting many false codes to the MA Organizations and then to CMS.224 Jessica

                                  20   Driver-Zuniga (Sutter’s lead RAF/HCC coder) acknowledged in a February 24, 2015 memo that

                                  21   unsupported diagnosis codes that Sutter and PAMF knew were invalid were being “swept” into

                                  22   their reimbursement system.225

                                  23

                                  24

                                  25
                                       222
                                  26         Id.
                                       223
                                             Id. at 39 (¶ 113).
                                  27   224
                                             Id. at 39–40 (¶ 114).
                                  28   225
                                             Id. at 40 (¶ 114).

                                       ORDER – No. 15-cv-01062-LB                           35
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 36 of 104




                                   1         In March 2015, Ms. Ormsby updated her Encounter and FOCUS Audit results.226 The updated

                                   2   2013 FOCUS Audit results showed Ms. Ormsby’s and her auditing team’s deletion of 1,001 false

                                   3   diagnosis codes that had been submitted to CMS for reimbursement.227 The 2013 and 2014

                                   4   Encounter Audit results showed deletion of 777 false diagnosis codes in 2013 and 517 false

                                   5   diagnosis codes in 2014.228 Ms. Ormsby’s new supervisor, Christian Gabriel (hired by Sutter and

                                   6   PAMF in 2015229) reviewed Ms. Ormsby’s data and asked Ms. Ormsby to calculate how much

                                   7   CMS overpaid Sutter and PAMF for these false codes.230 Ms. Ormsby estimated overpayments at

                                   8   approximately $4.2 million.231 She explained that this likely was the tip of the iceberg: 3,844

                                   9   physician-patient encounters remained unaudited for dates of service in 2013 alone, and thousands

                                  10   of later physician-patient encounters were never audited.232

                                  11         3.3     Knowingly Ignoring Red Flags and Actual Notice of False Claims

                                  12         The government alleges that:
Northern District of California
 United States District Court




                                  13                   Sutter and PAMF management knew about the ineffective compliance and
                                                   training that would inevitably result in substantial false coding. They also knew
                                  14               about the internal and external audits highlighting years of substantial false coding
                                                   at PAMF. Instead of addressing these problems, Sutter and PAMF management
                                  15
                                                   continued to engage in the RAF Campaign and encouraged aggressive diagnosis
                                  16               coding, resulting in the submission of false codes and inflated Medicare
                                                   reimbursements.
                                  17
                                                       Before Ormsby’s arrival at PAMF in May 2013, Sutter and PAMF management
                                  18               recklessly disregarded and were deliberately indifferent to problems of false
                                                   diagnosis coding, with few attempts made to audit or otherwise identify such
                                  19               problems even in the face of the high failure results of audits and chart reviews by
                                                   UHG [UnitedHealth], Peak [UnitedHealth’s consultant] and Optum
                                  20
                                                   [UnitedHealth’s affiliate]. Indeed, the RAF Campaign itself, with the goal of
                                  21

                                  22

                                  23
                                       226
                                             Id. at 31 (¶ 90).
                                  24   227
                                             Id.
                                  25   228
                                             Id.
                                       229
                                  26         Id. at 25 (¶ 70), 31 (¶ 90), 40 (¶ 117).
                                       230
                                             Id. at 31 (¶ 90).
                                  27   231
                                             Id.
                                  28   232
                                             Id.

                                       ORDER – No. 15-cv-01062-LB                            36
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 37 of 104




                                   1               increasing lucrative diagnosis coding, highlighted Sutter and PAMF’s focus on Part
                                                   C profits over compliance. . . .
                                   2
                                                       In addition to the frequent complaints from physicians, after Ormsby’s arrival
                                   3               Sutter and PAMF management received actual notice from Ormsby and her audit
                                                   team about rampant false diagnosis coding and ineffective compliance and training.
                                   4               Initially, Sutter and PAMF management ignored her and continued the RAF
                                                   Campaign unabated. However, as Ormsby and her auditing team deleted false
                                   5
                                                   diagnosis codes that mapped to HCCs and negatively impacted the reimbursement
                                   6               from CMS, Sutter and PAMF management took steps to impede her efforts and
                                                   stop her ability to delete false codes.233
                                   7

                                   8         For example, on September 19, 2014, Ms. Ormsby attended a PAMF executive meeting with

                                   9   Roger Larsen (PAMF’s Chief Financial Officer and a Sutter Regional Vice President of Finance),

                                  10   Suzy Cliff (PAMF’s Vice President of Revenue Cycle), Dr. Veko Vahamaki (PAMF’s Lead RAF

                                  11   Physician Champion), and many others.234 Ms. Ormsby delivered a PowerPoint presentation

                                  12   summarizing the results, to date, of the Encounter and FOCUS Audits.235 The results identified
Northern District of California
 United States District Court




                                  13   6,082 false risk-adjusting diagnosis codes in 12,220 physician-patient encounters.236 Ms. Ormsby

                                  14   made compliance and training recommendations at the meeting, including proposing “Diagnosis

                                  15   Champions” to work alongside the Physician Champions and to train physicians in PAMF’s

                                  16   network about proper coding and other compliance issues.237 Several days after this meeting, Mr.

                                  17   Larsen wrote an email to Dr. Vahamaki, Ms. Cliff, and Dr. Michael Conroy (PAMF’s Chief

                                  18   Medical Officer) discussing increasing reimbursements from CMS.238 Among other things, Mr.

                                  19   Larsen wrote, “We are now over a year into the HCC improvement effort [i.e., the formal RAF

                                  20   Campaign] and I see that we are making some limited progress but are behind where we could be

                                  21   and will likely not achieve more than a modest improvement if we continue as is. Given our

                                  22   existing efforts and the general mindset of the physicians[,] I predict we will achieve at most a

                                  23

                                  24   233
                                             Id. at 32 (¶¶ 91–92), 34 (¶ 97).
                                  25   234
                                             Id. at 35 (¶ 103).
                                       235
                                  26         Id.
                                       236
                                             Id.
                                  27   237
                                             Id. at 35–36 (¶ 103).
                                  28   238
                                             Id. at 36 (¶ 104).

                                       ORDER – No. 15-cv-01062-LB                          37
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 38 of 104




                                   1   10% improvement” and that “I think we may need to ask the Board to reconsider implementing a

                                   2   physician compensation incentive along with a refocus on the other key parts of the plan to

                                   3   effectively change the PCP [primary-care physician] culture necessary for HCC success.”239 Dr.

                                   4   Vahamaki forwarded Mr. Larsen’s email to Julie Cheung (Sutter’s RAF Program Manager) and

                                   5   Nancy McGinnis (Sutter’s RAF Director) and agreed with Mr. Larsen’s “strategic” focus on

                                   6   profits.240 Dr. Vahamaki identified one barrier as Ms. Ormsby’s and the coding department’s focus

                                   7   on compliance.241

                                   8         On October 15, 2014, Ms. Cliff wrote an email to Ms. Ormsby titled “HCC Coding

                                   9   Corrections” instructing Ms. Ormsby: “[p]er our conversation this morning, please remind your

                                  10   team to stop performing any charge corrections on accounts until we can map out the downstream

                                  11   [e]ffects.”242

                                  12         On November 12, 2014, Dr. Criss Morikawa (a PAMF executive) distributed to PAMF
Northern District of California
 United States District Court




                                  13   management and Ms. Ormsby’s auditing team an email describing PAMF’s new policy

                                  14   prohibiting “submitting charge corrections to payors (esp. Medicare) more than 30 days after date

                                  15   of service.”243 Dr. Edward Yu (PAMF’s Medical Director) asked, “What happens if the incorrect

                                  16   diagnosis code puts us at risk of [M]edicare fines for inaccurate coding?”244 Dr. Morikawa

                                  17   responded that due to the “close to a million charge transactions” that PAMF submits every

                                  18   month, “it is not scalable to hold and review every encounter — even on say all [M]edicare.”245

                                  19         On November 26, 2014, Ms. Ormsby attended a meeting with Marcella Alaniz and Jessica Lin

                                  20   (PAMF Compliance Analysts), among others.246 Ms. Alaniz said that Ms. Ormsby lacked

                                  21   authority to delete false diagnosis codes from physician-patient encounters in the electronic

                                  22
                                       239
                                  23         Id. (first brackets in complaint).
                                       240
                                             Id. at 36–37 (¶ 105).
                                  24   241
                                             Id. at 37 (¶ 105).
                                  25   242
                                             Id. (¶ 106) (brackets in complaint).
                                       243
                                  26         Id. (¶ 107).
                                       244
                                             Id. (brackets in complaint).
                                  27   245
                                             Id. (brackets in complaint).
                                  28   246
                                             Id. at 38 (¶ 108).

                                       ORDER – No. 15-cv-01062-LB                       38
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 39 of 104




                                   1   medical records that were submitted to MA Organizations and, in turn, to CMS.247 Ms. Ormsby

                                   2   tried to reverse the directive to stop her auditing team from deleting false diagnosis codes.248 On

                                   3   December 1, 2014, Ms. Ormsby warned PAMF management — including Ms. Alaniz, Ms. Cliff,

                                   4   Dr. Morikawa, and Debbie Troklus (PAMF’s Compliance Director) — that “I don’t think this

                                   5   recommendation is a compliant solution.”249 The next day, on December 2, 2014, Ms. Ormsby

                                   6   warned PAMF management about the importance to Medicare of proper diagnosis coding and

                                   7   Medicare’s upcoming focus on coding compliance.250 On December 10, 2014, Ms. Ormsby wrote

                                   8   an email to Dr. Conroy, Dr. Vahamaki, and Ms. Cliff stating, “I am very concerned about the large

                                   9   number of non-compliant chronic HCC conditions that have been submitted to the health plans for

                                  10   reimbursement.”251 Ms. Ormsby emphasized that MA Organizations would be auditing diagnosis

                                  11   coding.252 Ms. Ormsby also discussed her concerns about Sutter’s and PAMF’s requiring

                                  12   physicians (as opposed to coders) to delete unsupported codes: she explained that, based on her
Northern District of California
 United States District Court




                                  13   experience, most physicians will not delete unsupported codes due to time pressure and inattention

                                  14   (and that some physicians had left PAMF and thus could not delete unsupported codes in any

                                  15   event).253 Ms. Cliff subsequently chastised Ms. Ormsby for escalating the issue to Dr. Conroy.254

                                  16         Sutter and PAMF continued the RAF Campaign without implementing any of Ms. Ormsby’s

                                  17   recommendations.255 In December 2014, Dr. Susan Schaefer (Sutter’s Regional Physician

                                  18   Champion for Diagnostic Coding) allegedly increased coding pressure on physicians because “as

                                  19

                                  20
                                       247
                                          Id. More specifically, Ms. Ormsby had authority to make changes on the “billing side” of the
                                  21   electronic medical record (which does not affect claims to or payments from CMS) but was told that
                                       she did not have authority to delete diagnosis codes from the “encounter side” of the electronic record
                                  22   (the “side” that is submitted to CMS for payment). Id.
                                       248
                                  23         Id. (¶ 109).
                                       249
                                             Id.
                                  24   250
                                             Id.
                                  25   251
                                             Id. (¶ 110).
                                       252
                                  26         Id.
                                       253
                                             Id.
                                  27   254
                                             Id.
                                  28   255
                                             Id. at 39 (¶ 111).

                                       ORDER – No. 15-cv-01062-LB                         39
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 40 of 104




                                   1   we approach end of year [we] are trying to maximize capture of HCC’s.”256 In another widely

                                   2   distributed email in December 2014 discussing a coding issue, Dr. Schaefer wrote, “I am not

                                   3   sending this to Kathy [Ormsby] as we know what happens.”257

                                   4         As noted above, in February 2015, Sutter and PAMF hired a new supervisor, Christian

                                   5   Gabriel, to oversee Ms. Ormsby.258 Initially, Ms. Ormsby emphasized to Mr. Gabriel the

                                   6   importance of coding-compliance issues.259 Ms. Ormsby presented him with a recent CMS

                                   7   presentation highlighting the importance of appropriate HCC coding and documentation and

                                   8   identifying the Medicare rules that related to coding and documentation.260 Ms. Ormsby also gave

                                   9   Mr. Gabriel a self-assessment (relating to PAMF’s MA Plan program) describing the need for

                                  10   more auditors and compliance.261

                                  11         When Ms. Ormsby tried to raise compliance issues, Mr. Gabriel told her to discuss any

                                  12   “differences in private” with him rather than via emails that included the auditing team.262 On
Northern District of California
 United States District Court




                                  13   March 9, 2015, Mr. Gabriel issued a “verbal warning” to Ms. Ormsby based on misgivings that

                                  14   Ms. Ormsby had expressed to him and her auditing team about the RAF Campaign.263

                                  15         Mr. Gabriel told Ms. Ormsby that the audit “team, structure and process is my #1 focus,”

                                  16   “[g]iven the lack of progress in improving our RAF/HCC scores.”264 Similarly, at a “Strategy

                                  17   Meeting” in mid-March 2015, Mr. Gabriel stressed that the new focus of Ms. Ormsby’s auditing

                                  18   was to “rais[e] the RAF score.”265 A few days later, on March 18, 2015, Mr. Gabriel stressed this

                                  19

                                  20

                                  21   256
                                             Id. (brackets in complaint).
                                  22   257
                                             Id. (¶ 112).
                                       258
                                  23         See supra note 229.
                                       259
                                             Gov’t Compl. – ECF No. 41 at 40 (¶ 117).
                                  24   260
                                             Id.
                                  25   261
                                             Id.
                                       262
                                  26         Id. (¶ 118).
                                       263
                                             Id.
                                  27   264
                                             Id. (brackets in complaint).
                                  28   265
                                             Id. at 41 (¶ 119).

                                       ORDER – No. 15-cv-01062-LB                        40
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 41 of 104




                                   1   new focus in a three-hour meeting (with the auditing team) that Ms. Ormsby could not attend.266

                                   2   Mr. Gabriel wrote in a follow-up email to the auditing team that he had “dropped a ‘bomb’ on you

                                   3   in terms of a new initiative . . . .”267 Ellie Kamkar (Manager of Coding, Training, and Auditing at

                                   4   PAMF) reported to Ms. Ormsby that Mr. Gabriel had directed the auditing team “to take off the

                                   5   compliance hat and put on the revenue hat” based on directives from senior management.268 Ms.

                                   6   Kamkar also believed that Mr. Gabriel “was asking her to teach physicians how to up code.”269

                                   7         A week later, on March 25, 2015, Mr. Gabriel had a meeting with Ms. Ormsby where he told

                                   8   her that “[w]e need to audit to raise [RAF] score[s].”270 Mr. Gabriel directed Ms. Ormsby and the

                                   9   auditing team to conduct more data-mining audits that would “support leadership’s directives for

                                  10   this year” for the RAF Campaign.271 On March 26, 2015, Mr. Gabriel wrote an email to Ms.

                                  11   Ormsby and the auditing team where he explained that the goal of the audits was to increase

                                  12   Medicare reimbursement.272 Mr. Gabriel identified “our overall goals” as:
Northern District of California
 United States District Court




                                  13               •   Identification of new HCC’s

                                  14               •   Decreasing the # of patients without HCC’s

                                  15               •   Maintain/improve HCC capture rate for 2015

                                  16               •   Improve RAF/HCC scores through several techniques

                                  17                   o Data-mining for HCC pockets of opportunities

                                  18                   o Focus on providers that have a large volume of HCC eligible patients and
                                                         target for review273
                                  19

                                  20   The audits targeted certain conditions (diabetes with manifestations, thrombocytopenia,

                                  21   pulmonary vascular disease, chronic kidney disease, major depressive disorder, and pathological

                                  22
                                       266
                                  23         Id.
                                       267
                                             Id. (ellipsis in complaint).
                                  24   268
                                             Id.
                                  25   269
                                             Id.
                                       270
                                  26         Id. (¶ 120) (brackets in complaint).
                                       271
                                             Id.
                                  27   272
                                             Id.
                                  28   273
                                             Id. (bullet points in original email).

                                       ORDER – No. 15-cv-01062-LB                         41
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 42 of 104




                                   1   fractures) that the government alleges are all “lucrative” risk-adjusting diagnosis codes that drive

                                   2   up the reimbursement amounts that CMS pays out.274

                                   3         Mr. Gabriel thereafter instituted additional policies to increase RAF scores.275 He required that

                                   4   — before physicians actually saw their patients — coders pre-populate patients’ medical records

                                   5   with risk-adjusting diagnosis codes that the coders suspected (but did not know) might be

                                   6   applicable to the patient.276 Sutter’s and PAMF’s systems swept these pre-populated codes into the

                                   7   electronic medical record and submitted them through MA Organizations to CMS for payment

                                   8   unless the physician affirmatively deleted the codes.277 (Sutter’s and PAMF’s policies prevented

                                   9   coders from deleting codes: only physicians could do so.278)

                                  10         The government alleges that by prohibiting coders from deleting false risk-adjusting diagnosis

                                  11   codes and having coders add diagnosis codes that physicians had not reported or verified in the

                                  12   electronic medical record, Sutter and PAMF knowingly pursued policies designed to yield inflated
Northern District of California
 United States District Court




                                  13   reimbursements through the over-reporting of diagnosis codes.279 At a March 27, 2015 strategy

                                  14   meeting involving Arvin Magusara (a Sutter Senior Analyst), Mr. Gabriel, and Ms. Ormsby, Julie

                                  15   Cheung (Sutter’s RAF Program Manager) stated that increasing MA Plan patient risk scores “had

                                  16   been a concern for several years” among the RAF Steering Committee, which included Dr. Jeffrey

                                  17   Burnich (a Sutter Senior Vice President and Executive Officer), Nancy McGinnis (Sutter’s RAF

                                  18   Director), Dr. Veko Vahamaki (PAMF’s Lead RAF Physician Champion), and Ms. Cheung.280

                                  19   Ms. Cheung said that false-coding problems remained and that “CMS is still receiving HCC’s that

                                  20

                                  21

                                  22
                                       274
                                             Id. at 41–42 (¶ 120).
                                  23   275
                                             Id. at 42 (¶ 121).
                                  24   276
                                             Id.
                                       277
                                  25         Id.
                                       278
                                          Id. As discussed above, coders could delete diagnosis codes from the “billing side” of the electronic
                                  26   medical records, but this would not prevent the codes from being swept to CMS for payment. See
                                       supra note 247; accord Gov’t Compl. – ECF No. 41 at 42 (¶ 121).
                                  27   279
                                             Gov’t Compl. – ECF No. 41 at 42 (¶ 121).
                                  28   280
                                             Id. (¶ 122).

                                       ORDER – No. 15-cv-01062-LB                         42
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 43 of 104




                                   1   we know are not correct.”281 No follow-up discussions took place at the meeting, and no efforts

                                   2   were taken to correct this problem.282

                                   3         Several days later, at a March 31, 2015 “Champions Meeting” that included Drs. Vahamaki,

                                   4   Graham Dresden, Anita Gupta, Amy Lin (PAMF’s Physician Champions), Mr. Gabriel, and Ms.

                                   5   Ormsby, Mr. Gabriel explained that each PAMF division had met the prior week and (according to

                                   6   the notes of the March 31 meeting) discussed “[h]ow both the physician and the auditor could

                                   7   work together to identify areas to increase the RAF scores for each division.”283 During the

                                   8   meeting, Ms. Ormsby told management, “I want to go on the record saying that I do not agree with

                                   9   any auditor reviewing/auditing in search of reimbursement. I don’t believe that this is a compliant

                                  10   practice.”284 Ms. Ormsby also complained about management stopping the Encounter and FOCUS

                                  11   Audits.285 Mr. Gabriel “interrupted” her and said that (1) “we are not doing any encounter audits

                                  12   this year,” (2) PAMF’s compliance department (not the coding department) would focus on
Northern District of California
 United States District Court




                                  13   compliance, and (3) “[u]nfortunately our compliance department does not have the bandwidth to

                                  14   investigate compliance concerns” related to coding.286

                                  15         On May 7, 2015, Ms. Ormsby left PAMF for another position.287

                                  16         Sutter did not resume using internal auditing to find and delete erroneous, invalid,

                                  17   unsupported, or otherwise false diagnosis codes until the second quarter of 2016.288 At that time,

                                  18   the Office of Patient Experience began an audit to attempt to establish an accuracy baseline for

                                  19   physician-patient encounters for dates of service in 2015 that resulted in diagnoses of stroke and

                                  20   heart attack.289 The audit randomly selected a sample of Medicare Advantage beneficiaries from

                                  21

                                  22   281
                                             Id.
                                       282
                                  23         Id.
                                       283
                                             Id. at 42–43 (¶ 123) (brackets in complaint).
                                  24   284
                                             Id. at 43 (¶ 123).
                                  25   285
                                             Id.
                                       286
                                  26         Id. (brackets in complaint).
                                       287
                                             Id. at 7 (¶ 13).
                                  27   288
                                             Id. at 43 (¶ 124).
                                  28   289
                                             Id.

                                       ORDER – No. 15-cv-01062-LB                            43
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 44 of 104




                                   1   each Sutter affiliate, including PAMF, and reviewed patient encounters by primary-care

                                   2   physicians and specialists.290 The audit reviewed the medical records for 38 beneficiaries and

                                   3   found that the accuracy rate at PAMF for heart-attack diagnosis codes was 39.29% and the

                                   4   accuracy rate for stroke diagnosis codes was 22.22%.291 The accuracy rate at PAMF, when

                                   5   combined with the Mills Peninsula Division of PAMF and the Mills Peninsula Medical Group (a

                                   6   provider affiliated with PAMF), for stroke diagnosis codes was 10.87%.292 A similar review of

                                   7   206 Medicare Advantage beneficiaries throughout Sutter system-wide showed that the accuracy

                                   8   rate for heart-attack diagnosis codes was 53.7%, and the accuracy rate for stroke diagnosis codes

                                   9   was 22.8%.293

                                  10         Sutter and PAMF knew that they had to report and return overpayments to CMS.294 Sutter’s

                                  11   written policies stated, “Overpayment Refund, 13-540 . . . POLICY[:] Sutter Health and its

                                  12   Affiliates will report and refund overpayments from state and federal health care programs within
Northern District of California
 United States District Court




                                  13   60 days of identification, or the due date for any applicable reconciliation” and required that “[a]s

                                  14   appropriate, Sutter Health and its affiliates will take remedial steps to prevent identified

                                  15   overpayments from recurring.”295 Sutter’s policy defined “Overpayment” to include “incorrect

                                  16   code or modifier assignment resulting in a higher level of reimbursement, insufficient or lack of

                                  17   documentation to support billed services[,] . . . lack of medical necessity, . . . or any other finding

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24   290
                                             Id.
                                  25   291
                                             Id.
                                       292
                                  26         Id.
                                       293
                                             Id.
                                  27   294
                                             Id. at 15 (¶ 42).
                                  28   295
                                             Id. at 15–16 (¶ 42) (emphasis in policy, brackets and ellipsis in complaint).

                                       ORDER – No. 15-cv-01062-LB                            44
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 45 of 104




                                   1   that reflects [that] an overpayment was received as a result of inaccurate or improper coding or

                                   2   reporting of healthcare items or services.”296

                                   3         3.4     Examples of False Diagnosis Codes and Estimate of Total Overpayments

                                   4         The government alleges:

                                   5                    During the period from January 2010 through December 31, 2016, Sutter and
                                                   PAMF, through their unlawful conduct discussed . . . above, knowingly caused the
                                   6               submission of thousands of erroneous, invalid, unsupported or otherwise false risk-
                                                   adjusting diagnosis codes to CMS for tens of thousands of Medicare Advantage
                                   7
                                                   beneficiaries at PAMF. The MA beneficiary population at PAMF Mills Peninsula
                                   8               tallied approximately 28,000 over those six years, while PAMF served
                                                   approximately 74,000 MA beneficiaries during that period. These false claims
                                   9               inflated CMS’s reimbursements by tens of millions of dollars.
                                  10                   Sutter and PAMF knew that they were required to submit accurate diagnosis
                                                   data to the MA Plans and delete erroneous, invalid, unsupported or otherwise false
                                  11               diagnoses. Sutter and PAMF were also on notice from Ormsby and her audit team,
                                                   as well as from other audits and chart reviews, of thousands of such coding
                                  12
Northern District of California




                                                   problems. Yet, Sutter and PAMF knowingly disregarded that information and
 United States District Court




                                  13               failed to investigate the prevalence of this miscoding or delete these codes. Instead,
                                                   they knowingly retained the resulting overpayments.297
                                  14

                                  15         The government cites ten examples of false claims that Sutter and PAMF submitted through

                                  16   MA Organizations to CMS:

                                  17               1. Sutter and PAMF submitted a risk-adjusting diagnosis code for “Patient A” for prostate

                                  18                  cancer dating back to a physician-patient encounter in 2010.298 Nothing in Patient A’s

                                  19                  medical record supported the prostate-cancer code for that year.299

                                  20               2. Sutter and PAMF submitted a risk-adjusting diagnosis code for “Patient B” for

                                  21                  “malignant neoplasm of thyroid gland” for a date of service in 2012.300 Sutter’s and

                                  22                  PAMF’s submission of this diagnosis code caused CMS to pay out more money for

                                  23

                                  24

                                  25   296
                                             Id. at 16 (¶ 42) (emphasis in policy, ellipsis in complaint).
                                       297
                                  26         Id. at 45–46 (¶¶ 131–32).
                                       298
                                             Id. at 28 (¶ 81).
                                  27   299
                                             Id.
                                  28   300
                                             Id. at 46 (¶ 133).

                                       ORDER – No. 15-cv-01062-LB                             45
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 46 of 104




                                   1                  Patient B’s Medicare Advantage coverage.301 Patient B’s medical records show that

                                   2                  this diagnosis code was false because (1) Patient B’s thyroid cancer was treated by

                                   3                  thyroidectomy in 2007, (2) the cancer had not recurred, and (3) there was no evidence

                                   4                  of treatment, evaluation, or management of thyroid cancer in 2012 in Patient B’s

                                   5                  medical records.302

                                   6               3. Sutter and PAMF submitted a risk-adjusting diagnosis code for “Patient C” for

                                   7                  “malignant melanoma of skin of scalp and neck” for a date of service in 2012.303

                                   8                  Sutter’s and PAMF’s submission of this diagnosis code caused CMS to pay out more

                                   9                  money for Patient C’s Medicare Advantage coverage.304 Patient C’s medical records

                                  10                  show that this diagnosis code was false because (1) Patient C had last been treated for

                                  11                  malignant skin cancer in 2006 and (2) there was no evidence of treatment, evaluation,

                                  12                  or management of skin cancer in 2012 in Patient C’s medical records.305
Northern District of California
 United States District Court




                                  13               4. Sutter and PAMF submitted a risk-adjusting diagnosis code for “Patient D” for stroke

                                  14                  (specifically, “cerebral artery occlusion, unspecified, with cerebral infarction”) for a

                                  15                  date of service in 2014.306 Sutter’s and PAMF’s submission of this diagnosis code

                                  16                  caused CMS to pay out more money for Patient D’s Medicare Advantage coverage.307

                                  17                  Patient D’s medical records show that this diagnosis code was false because (1) Patient

                                  18                  D’s past medical history reflected a cerebellar infarction, a transient rather than a

                                  19                  chronic medical condition that does not map to any HCC code, (2) the cerebellar

                                  20                  infarction took place in 1990 without further recurrence, and (3) no stroke or

                                  21                  cerebrovascular-accident event was noted in 2014 in Patient D’s medical records.308

                                  22
                                       301
                                  23         Id.
                                       302
                                             Id.
                                  24   303
                                             Id.
                                  25   304
                                             Id.
                                       305
                                  26         Id.
                                       306
                                             Id.
                                  27   307
                                             Id. at 46–47 (¶ 133).
                                  28   308
                                             Id. at 47 (¶ 133).

                                       ORDER – No. 15-cv-01062-LB                            46
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 47 of 104




                                   1               5. Sutter and PAMF submitted a risk-adjusting diagnosis code for “Patient E” for stroke

                                   2                  (specifically, “cerebral artery occlusion, unspecified, with cerebral infarction”) for a

                                   3                  date of service in 2014.309 Sutter’s and PAMF’s submission of this diagnosis code

                                   4                  caused CMS to pay out more money for Patient E’s Medicare Advantage coverage.310

                                   5                  Patient E’s medical records show that this diagnosis code was false because (1) Patient

                                   6                  E’s diagnostic test of magnetic resonance angiography reflected normal results without

                                   7                  signs of a stroke and (2) no stroke or cerebrovascular-accident event was noted in 2014

                                   8                  in Patient E’s medical records.311 A billing note said that the diagnosis code should be

                                   9                  corrected to a “history of cerebrovascular accident” but said that the physician’s

                                  10                  original code is “associated with an order and cannot be removed.”312

                                  11               6. Sutter and PAMF submitted a risk-adjusting diagnosis code for “Patient F” for stroke

                                  12                  (specifically, “cerebral artery occlusion, unspecified, with cerebral infarction”) for a
Northern District of California
 United States District Court




                                  13                  date of service in 2013.313 Sutter’s and PAMF’s submission of this diagnosis code

                                  14                  caused CMS to pay out more money for Patient F’s Medicare Advantage coverage.314

                                  15                  Patient F’s medical records show that this diagnosis code was false because (1) Patient

                                  16                  F was admitted in 2011 for a stroke, (2) no stroke had recurred, (3) Patient F had been

                                  17                  on an anticoagulant long-term since her stroke in 2011, and (4) there was no evidence

                                  18                  of treatment, evaluation, or management of a stroke event or cerebrovascular accident

                                  19                  in 2013 in Patient F’s medical records.315

                                  20               7. Sutter and PAMF submitted a risk-adjusting diagnosis code for “Patient G” for

                                  21                  “cerebral embolism with cerebral infarction; cerebral artery occlusion, unspecified,

                                  22

                                  23
                                       309
                                             Id.
                                  24   310
                                             Id.
                                  25   311
                                             Id.
                                       312
                                  26         Id.
                                       313
                                             Id.
                                  27   314
                                             Id.
                                  28   315
                                             Id. at 47–48 (¶ 133).

                                       ORDER – No. 15-cv-01062-LB                           47
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 48 of 104




                                   1                  with cerebral infarction” for a date of service in 2013.316 Sutter’s and PAMF’s

                                   2                  submission of this diagnosis code caused CMS to pay out more money for Patient G’s

                                   3                  Medicare Advantage coverage.317 Patient G’s medical records show that this diagnosis

                                   4                  code was false because (1) no stroke or cerebrovascular-accident event was noted in

                                   5                  2014 [sic] in Patient G’s medical records, (2) Patient G’s medical records show a

                                   6                  history of a cerebrovascular accident taking place in 2004 for which the patient

                                   7                  subsequently underwent rehabilitation, and (3) there was no evidence of treatment,

                                   8                  evaluation, or management of a cerebrovascular accident in 2012 [sic] in Patient G’s

                                   9                  medical records.318

                                  10               8. Sutter and PAMF submitted a risk-adjusting diagnosis code for “Patient H” for hip/

                                  11                  femur fracture, specifically, “traumatic fracture of the mid-cervical section and

                                  12                  unspecified part of the neck of the femur” for a date of service in 2014.319 Sutter’s and
Northern District of California
 United States District Court




                                  13                  PAMF’s submission of this diagnosis code caused CMS to pay out more money for

                                  14                  Patient H’s Medicare Advantage coverage.320 Patient H’s medical records show that

                                  15                  this diagnosis code was false because (1) there was no evidence of treatment,

                                  16                  evaluation, or management of an acute hip or femur fracture in 2014 in Patient H’s

                                  17                  medical records, (2) Patient H was last treated for fracture of the right hip in 2011, and

                                  18                  (3) Patient H received a total hip replacement in December 2011.321

                                  19               9. Sutter and PAMF submitted a risk-adjusting diagnosis code for “Patient I” for hip/

                                  20                  femur fracture, specifically, “traumatic fracture of the pelvis” for a date of service in

                                  21                  2014.322 Sutter’s and PAMF’s submission of this diagnosis code caused CMS to pay

                                  22

                                  23
                                       316
                                             Id. at 48 (¶ 133).
                                  24   317
                                             Id.
                                  25   318
                                             Id.
                                       319
                                  26         Id.
                                       320
                                             Id.
                                  27   321
                                             Id.
                                  28   322
                                             Id.

                                       ORDER – No. 15-cv-01062-LB                            48
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 49 of 104




                                   1                  out more money for Patient I’s Medicare Advantage coverage.323 Patient I’s medical

                                   2                  records show that this diagnosis code was false because (1) there was no evidence of

                                   3                  treatment, evaluation, or management of an acute hip or femur fracture in 2014 in

                                   4                  Patient I’s medical records, (2) Patient I’s fracture occurred in 2013, and (3) Patient I’s

                                   5                  medical records document only a history of pelvic fracture (as opposed to actual

                                   6                  fracture) for 2014.324

                                   7               10. Sutter and PAMF submitted a risk-adjusting diagnosis code for “Patient J” for “benign

                                   8                  neoplasm of the brain for cerebral meninges” for a date of service in 2014.325 Sutter’s

                                   9                  and PAMF’s submission of this diagnosis code caused CMS to pay out more money

                                  10                  for Patient J’s Medicare Advantage coverage.326 Patient J’s medical records show that

                                  11                  this diagnosis code was false because (1) Patient J’s last brain MRI was in 2012, (2) a

                                  12                  2014 physician-patient encounter noted a history of a “small meningioma” and did not
Northern District of California
 United States District Court




                                  13                  note any recurrence of a brain neoplasm, and (3) there was no evidence of treatment,

                                  14                  evaluation, or management of brain cancer in 2014 in Patient J’s medical records.327

                                  15

                                  16   4. The Relator’s Allegations Against Sutter Regarding Its Non-PAMF Affiliates

                                  17         Ms. Ormsby’s First Amended Complaint is similar to the government’s complaint regarding

                                  18   PAMF but includes additional allegations about Sutter and its affiliates other than PAMF.

                                  19         Sutter has two operating units (consolidated from a former five-region structure): a Bay Area

                                  20   operating unit and a Valley operating unit.328 Sutter’s Bay Area operating unit includes one

                                  21   medical-foundation corporation: Sutter Bay Medical Foundation (“Sutter Bay”).329 Sutter Bay

                                  22

                                  23
                                       323
                                             Id.
                                  24   324
                                             Id. at 48–49 (¶ 133).
                                  25   325
                                             Id. at 49 (¶ 133).
                                       326
                                  26         Id.
                                       327
                                             Id.
                                  27   328
                                             Relator FAC – ECF No. 52 at 5 (¶ 11).
                                  28   329
                                             Id.

                                       ORDER – No. 15-cv-01062-LB                           49
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 50 of 104




                                   1   does business as PAMF, Sutter East Bay Medical Foundation, and Sutter Pacific Medical

                                   2   Foundation.330 Sutter’s Valley operating unit includes one medical-foundation corporation: Sutter

                                   3   Valley Medical Foundation (“Sutter Valley”).331 Sutter Valley does business as Sutter Medical

                                   4   Foundation and Sutter Gould Medical Foundation.332 Sutter is the sole member of Sutter Bay and

                                   5   Sutter Valley.333

                                   6         Sutter has two other affiliates, Sutter Connect, LLC, and Sutter Medical Network.334 Sutter

                                   7   Connect does business as Sutter Physician Services and supports Sutter’s various medical

                                   8   foundations with services such as administration, billing, managed-care management, financial-

                                   9   management reporting, and provider relations.335 Sutter Medical Network is the network of the

                                  10   approximately 5,500 physicians at Sutter’s affiliated hospitals and foundations.336

                                  11         Sutter’s medical foundations all use an electronic-medical-record system called EpicCare, and

                                  12   Sutter Physician Services sends out the diagnosis-code records in this system to the MA
Northern District of California
 United States District Court




                                  13   Organizations, which submit the codes to CMS.337

                                  14         When Ms. Ormsby started working at PAMF in May 2013, she searched on Sutter’s intranet

                                  15   for relevant RAF (Risk Adjustment Factor, i.e., risk score) policies and procedures at Sutter’s

                                  16   other affiliates.338 Other than Sutter’s Overpayment Policy,339 Ms. Ormsby found no policies or

                                  17   procedures relevant to a RAF program.340 Ms. Ormsby asked her peers at Sutter’s other affiliates

                                  18
                                  19

                                  20   330
                                             Id. at 5–6 (¶ 11).
                                       331
                                  21         Id. at 6 (¶ 11).
                                       332
                                             Id.
                                  22   333
                                             Id.
                                  23   334
                                             Id. (¶¶ 12–13).
                                       335
                                  24         Id. (¶ 12).
                                       336
                                             Id. (¶ 13).
                                  25   337
                                          Id. at 16 (¶ 45), 47 (¶ 149); see also id. at 31 (¶ 99) (one individual at Sutter Physician Services
                                  26   performed Medicare Advantage submissions Sutter-wide).
                                       338
                                             Id. at 33 (¶ 104).
                                  27   339
                                             Id. at 19–20 (¶ 60); see also supra notes 294–296.
                                  28   340
                                             Relator FAC – ECF No. 52 at 33 (¶ 104).

                                       ORDER – No. 15-cv-01062-LB                           50
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 51 of 104




                                   1   and the Physician Champions, but none could point her to any relevant materials.341 Thus, Ms.

                                   2   Ormsby alleges, as of May 2013, there was no formalized support at Sutter for the Medicare

                                   3   Advantage program (which had approximately 48,000 patients Sutter-wide).342

                                   4         While she was at PAMF, Ms. Ormsby participated in Sutter’s RAF Coder User Group, which

                                   5   was made up of individuals at all Sutter affiliates doing jobs similar to Ms. Ormsby’s at PAMF,

                                   6   i.e., supporting Sutter’s RAF program.343 The RAF Coder User Group held monthly calls over

                                   7   WebEx and met in person quarterly.344 The purpose of the calls and meetings was to keep

                                   8   employees across Sutter’s affiliates up to date on Sutter’s systemwide effort to increase

                                   9   beneficiary RAFs (i.e., beneficiary risk scores).345 For example, each meeting included time for a

                                  10   “Round Robin” discussion, where Physician Champions or RAF employees from each affiliate

                                  11   would share what they were doing to increase RAF scores.346 At one meeting, the Round Robin

                                  12   was subtitled “Proactive Coding Strategies.”347 Before the meeting, Sutter had collected objections
Northern District of California
 United States District Court




                                  13   from physicians to Sutter’s RAF Campaign, such as “I don’t see the purpose of doing annual

                                  14   wellness visits. I know it doesn’t extend life” and “I know what RAF means — Revenue for Sutter

                                  15   at My Expense!”348 At the meeting, Dr. Veko Vahamaki (PAMF’s Lead RAF Physician

                                  16   Champion) coached coders on how to overcome objections from physicians.349 Following these

                                  17   types of exchanges, Sutter circulated strategies through the RAF portal so that anyone supporting

                                  18   the RAF Campaign had access to the tools that affiliates used to raise RAF scores.350

                                  19

                                  20

                                  21   341
                                             Id. at 33 (¶ 104), 35 (¶¶ 109–10).
                                  22   342
                                             Id. at 33 (¶ 104), 35–36 (¶ 111).
                                       343
                                  23         Id. at 25 (¶ 75).
                                       344
                                             Id. (¶ 76).
                                  24   345
                                             Id. at 26 (¶ 76).
                                  25   346
                                             Id. (¶ 78).
                                       347
                                  26         Id.
                                       348
                                             Id. (¶ 79).
                                  27   349
                                             Id.
                                  28   350
                                             Id. (¶ 78).

                                       ORDER – No. 15-cv-01062-LB                       51
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 52 of 104




                                   1         From January 2013 to January 2015, Sutter increased its average HCC coding by 21% across

                                   2   all affiliates.351 From January 2014 to January 2015, Sutter had a systemwide increase of 25% in

                                   3   its RAF scores.352 When Sutter circulated the preliminary numbers reporting the 2014–2015

                                   4   increase, Dr. Vahamaki forwarded them to Ms. Ormsby with his observation that Sutter’s RAF

                                   5   Campaign to increase RAF scores was producing results.353

                                   6         Ms. Ormsby repeatedly urged Sutter management, the Physician Champions, and members of

                                   7   the RAF Coders User Group to understand that Medicare required compliance and that Sutter’s

                                   8   focus on raising RAF scores was not proper.354 Sutter did not implement Ms. Ormsby’s

                                   9   suggestions.355 Julie Cheung (Sutter’s RAF Program Manager) repeatedly confirmed that Ms.

                                  10   Ormsby was the only person at Sutter conducting audits to evaluate whether Sutter’s RAF

                                  11   Campaign was generating unsupported diagnosis codes that resulted in overpayments from

                                  12   CMS.356
Northern District of California
 United States District Court




                                  13         As noted above, PAMF management agreed to hire five additional coders to audit risk-

                                  14   adjustment data in PAMF’s Medicare Advantage program.357 Sutter did not authorize additional

                                  15   resources to expand audits Sutter-wide, even though Sutter’s other affiliates needed help training

                                  16   their physicians on accurate coding.358

                                  17         In February 2014, following UnitedHealth’s request for medical records for Patient A in

                                  18   connection with an audit of diagnosis codes,359 Ms. Ormsby spoke with Ms. Cheung to tell her that

                                  19

                                  20

                                  21   351
                                             Id. at 28 (¶ 85).
                                       352
                                  22         Id.
                                       353
                                             Id.
                                  23   354
                                             Id. at 27 (¶ 83).
                                  24   355
                                             Id.
                                       356
                                  25         Id. (¶ 84).
                                       357
                                             Id. at 34 (¶ 107); see also supra note 180.
                                  26   358
                                          Relator FAC – ECF No. 52 at 34–35 (¶ 107). For example, in 2015, a coder from Sutter Gould
                                  27   “[a]cknowledged that they need to get out of the office to support the clinicians, but this is a challenge
                                       with just two of them to support 100 physicians.” Id. at 35 (¶ 107).
                                  28   359
                                             Id. at 28–29 (¶¶ 88–89); see also supra note 193.

                                       ORDER – No. 15-cv-01062-LB                           52
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 53 of 104




                                   1   Sutter’s coding issues were not limited to PAMF and instead affected Sutter systemwide.360 Ms.

                                   2   Cheung responded that there was invalid and unsupported diagnosis coding at Sutter systemwide

                                   3   and that PAMF was not “unique.”361 Ms. Ormsby explained to Ms. Cheung what the potential

                                   4   liability could be if audit failures were extrapolated across Sutter’s patient population.362 Ms.

                                   5   Cheung expressed concern about the amount of money (millions of dollars) that Sutter could be

                                   6   made to repay.363 Ms. Ormsby told Ms. Cheung that she had forwarded to UnitedHealth the

                                   7   medical records of audited patients, as United Health had requested.364 Several days later, Sutter

                                   8   had a mandatory RAF Coder User Group call with Ms. Cheung and coders from all of Sutter’s

                                   9   affiliates, including Ms. Ormsby.365 Ms. Ormsby and other coders from other Sutter affiliates

                                  10   reported that Sutter had badly failed the audit, particularly in the areas of cancer, stroke, and

                                  11   myocardial infarction (heart attack).366 Ms. Ormsby and coders from other Sutter affiliates had

                                  12   forwarded medical records to UnitedHealth, as UnitedHealth had requested.367 Ms. Cheung
Northern District of California
 United States District Court




                                  13   directed all RAF Coder User Group members to not, under any circumstances, submit medical

                                  14   records as they had done and, in the future, to instead forward the medical records solely to her.368

                                  15         On March 31, 2014, Ms. Ormsby met with Ms. Cheung, Jessica Driver-Zuniga (Sutter’s lead

                                  16   RAF/HCC coder), Dr. Veko Vahamaki (PAMF’s Lead RAF Physician Champion), Arvin

                                  17   Magusara (a Sutter Senior Analyst), and Michelle Tulier from Optum, a UnitedHealth affiliate.369

                                  18   The purpose of the meeting was to strategize about further improving RAF scores.370 On April 4,

                                  19

                                  20
                                       360
                                             Relator FAC – ECF No. 52 at 29 (¶ 91).
                                  21   361
                                             Id.
                                  22   362
                                             Id. at 30 (¶ 92).
                                       363
                                  23         Id.
                                       364
                                             Id. (¶ 93).
                                  24   365
                                             Id. (¶ 94).
                                  25   366
                                             Id.
                                       367
                                  26         Id.
                                       368
                                             Id.
                                  27   369
                                             Id. (¶ 95).
                                  28   370
                                             Id.

                                       ORDER – No. 15-cv-01062-LB                         53
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 54 of 104




                                   1   2014, Ms. Tulier sent an email to the meeting’s participants, copying Nancy McGinnis (Sutter’s

                                   2   RAF Director), and referenced training the physicians whose patients were audited to improve

                                   3   their coding and documentation.371 Ms. Tulier did not discuss expanding physician training on

                                   4   accurate coding Sutter-wide or expanding the auditing to remove known improper diagnosis codes

                                   5   beyond the specific codes reviewed in the audit.372

                                   6         In July 2014, Ms. Cheung invited Ms. Ormsby to participate in a “Peak Audit” (undertaken at

                                   7   Optum’s request), which was a medical-record review by an outside vendor for dates of service

                                   8   from 2013 to July 2014 across all Sutter affiliates.373 Ms. Ormsby responded that “it might be a

                                   9   better investment to hire our own (additional) auditors” to “improve[] documentation and increase

                                  10   ‘compliant’ capture of HCC in the future.”374 Ms. Cheung responded that “one vocal leader

                                  11   believes that it’s worthwhile as long as the $ earned exceeds $ spent.”375 Ms. Cheung expressed

                                  12   frustration that Sutter was not taking the necessary steps to prevent coding errors from recurring,
Northern District of California
 United States District Court




                                  13   writing that “[w]e keep spending money to find the same issues, but we’re not preventing it from

                                  14   happening again.”376

                                  15         The Peak Audit revealed widespread false coding across Sutter’s affiliates, requiring Sutter to

                                  16   delete thousands of unsupported diagnosis codes.377 In December 2014, Ms. Ormsby exchanged

                                  17   emails with Michael Aguilar (a member of Sutter Physicians Services), the person performing

                                  18   Medicare Advantage submissions Sutter-wide.378 Mr. Aguilar confirmed that, except for the Peak

                                  19   Audit, Sutter had no process in place to submit “deletes” for unsupported diagnosis codes.379

                                  20

                                  21

                                  22   371
                                             Id.
                                       372
                                  23         Id.
                                       373
                                             Id. at 31 (¶ 98).
                                  24   374
                                             Id. (brackets in complaint).
                                  25   375
                                             Id.
                                       376
                                  26         Id.
                                       377
                                             Id. (¶ 99).
                                  27   378
                                             Id.
                                  28   379
                                             Id. at 32 (¶ 99).

                                       ORDER – No. 15-cv-01062-LB                         54
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 55 of 104




                                   1         Ms. Ormsby was aware of two other discrete auditing “projects” at PAMF and Sutter Gould

                                   2   during her time at PAMF: a project to find unsupported diagnosis codes for 2012 dates of service

                                   3   and a project to find diagnosis codes for physician visits for immunizations or therapeutic

                                   4   injections when a medical assistant (as opposed to a physician) administered an injection.380 Other

                                   5   than those projects and her own efforts to perform audits at PAMF, Ms. Ormsby is unaware of any

                                   6   other audits that Sutter performed to address the issue of unsupported diagnosis codes being

                                   7   submitted to CMS.381 Ms. Ormsby alleges that she would have known about any other audits

                                   8   through her participation in the RAF Coder User Group and her interactions with Physician

                                   9   Champions.382 Instead, at these meetings and in interactions with the RAF Coder User Group and

                                  10   Physician Champions, Ms. Ormsby heard that no Sutter affiliates were conducting audits to

                                  11   remove or prevent unsupported codes and that Sutter management resisted any such auditing.383

                                  12         As discussed above, Ms. Ormsby began auditing diagnosis codes at PAMF and implementing
Northern District of California
 United States District Court




                                  13   a “Corrective Action Plan.”384 Ms. Ormsby urged Ms. Cheung, Jessica Driver-Zuniga (Sutter’s

                                  14   lead RAF/HCC coder), and her peers at Sutter’s other affiliates to conduct similar audits.385 In the

                                  15   fall of 2013, at a RAF Coder User Group meeting, Ms. Ormsby said that she was conducting

                                  16   encounter audits to establish accuracy baselines for PAMF and would soon start FOCUS audits for

                                  17   cancer, fracture, and stroke.386 Ms. Ormsby impressed on the group the need to focus on improper

                                  18   coding for cancer, fracture, and stroke because if these diagnosis codes for “active” cancer,

                                  19   fracture, or stroke were left in patient medical records when the conditions were no longer active,

                                  20   CMS would pay Sutter higher amounts for conditions that patients did not have and that Sutter

                                  21   was not treating.387 The payment for these conditions could be thousands of dollars per patient per

                                  22
                                       380
                                  23         Id. (¶ 100).
                                       381
                                             Id. (¶ 101).
                                  24   382
                                             Id.
                                  25   383
                                             Id. at 32–33 (¶ 101).
                                       384
                                  26         Id. at 37–38 (¶¶ 116–19); see also supra notes 162–178.
                                       385
                                             Relator FAC – ECF No. 52 at 39 (¶ 124).
                                  27   386
                                             Id.
                                  28   387
                                             Id. at 40 (¶ 125).

                                       ORDER – No. 15-cv-01062-LB                          55
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 56 of 104




                                   1   year.388 As of the time that Ms. Ormsby left Sutter in May 2015, however, none of Sutter’s other

                                   2   affiliates undertook the baseline-accuracy testing that Ms. Ormsby had initiated at PAMF or

                                   3   conducted any subsequent comparisons or auditing.389 (By contrast, Sutter conducted audits to

                                   4   identify HCCs that CMS had rejected in order to resubmit them to CMS for payment.390)

                                   5         At all of its affiliates, Sutter limited its auditors to removing unsupported diagnosis codes only

                                   6   from the “billing” side of electronic medical records, not from the “encounter data” that was

                                   7   submitted to CMS for payment.391 In February 2015, Ms. Cheung admitted that Sutter knew that

                                   8   unsupported diagnosis codes (caught by the auditors and removed from the “billing” file)

                                   9   nonetheless were being submitted to CMS for payment when the “encounter data” was swept

                                  10   (automatically pushed) to CMS.392 This caused CMS to pay Sutter based on false diagnosis

                                  11   codes.393 Ms. Cheung shared Ms. Ormsby’s concern that this Sutter practice did not comply with

                                  12   Medicare Advantage program requirements and that this was a Sutter-wide problem.394 Ms.
Northern District of California
 United States District Court




                                  13   Cheung told Ms. Ormsby that they needed to “brainstorm” how to fix it because she (Ms. Cheung)

                                  14   did not know how.395 In a February 24, 2015 “Meeting Preparation Memo” to the RAF Coder

                                  15   User Group, Ms. Driver-Zuniga confirmed that Sutter had a systemwide problem that caused it to

                                  16   submit false diagnosis codes and retain overpayments predicated on those codes:

                                  17               Due to limitations with the current preformatted electronic claim form in the Sutter
                                                   E[lectronic]H[ealth]R[ecord], only 12 diagnosis codes can be submitted per
                                  18               encounter. To overcome this limitation, a monthly “data sweep” was implemented
                                                   several years back. While the [data] sweep supports the capture and reporting of
                                  19
                                                   diagnostic information for RAF reporting, [Sutter Medical Network] has learned of
                                  20               an unintended consequence — the inclusion of HCC diagnosis codes removed from
                                                   claims, but remaining in the Sutter E[lectronic]H[ealth]R[ecord]. To improve
                                  21

                                  22
                                       388
                                  23         Id.
                                       389
                                             Id. at 38 (¶¶ 120–21).
                                  24   390
                                             Id. at 43–44 (¶ 138).
                                  25   391
                                             Id. at 47–48 (¶¶ 148–51).
                                       392
                                  26         Id. at 48 (¶ 151).
                                       393
                                             Id.
                                  27   394
                                             Id.
                                  28   395
                                             Id.

                                       ORDER – No. 15-cv-01062-LB                           56
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 57 of 104




                                   1               quality control, [Sutter Medical Network] would like for you to brainstorm with
                                                   your affiliate, the pros and cons of potential solutions that can be used system-
                                   2               wide.396
                                   3         At a strategy meeting to raise RAF scores a month later, Ms. Cheung confirmed that Sutter

                                   4   still did not have a plan to stop the submission of false diagnosis codes or to return

                                   5   overpayments.397 Ms. Cheung confirmed that CMS was still receiving HCCs that Sutter knew

                                   6   were false.398 Ms. Ormsby had suggested allowing coders to delete unsupported codes from the

                                   7   “encounter data” of patient medical records, but Sutter management allegedly shut down those

                                   8   mechanisms in order to increase RAF scores and would not consider them as a “potential

                                   9   solution.”399

                                  10         At all of its affiliates, Sutter employed a strategy of using patients’ “problem lists” and a daily

                                  11   alert form to encourage physicians to capture new HCCs and recapture old HCCs that had not

                                  12   been documented for the year.400 At some point, Sutter modified the process at its affiliates to pre-
Northern District of California
 United States District Court




                                  13   populate diagnosis codes into patients’ encounter data before physicians met with their patients.401

                                  14   Christian Gabriel (PAMF’s Director of Education and Coding) described this practice as

                                  15   “aggressive,” and Dr. Veko Vahamaki (PAMF’s Lead RAF Physician Champion) questioned

                                  16   whether pre-populating diagnosis codes into patients’ actual encounter data was proper.402 After

                                  17   Ms. Ormsby left PAMF in May 2015, PAMF joined Sutter’s other affiliates in this pre-population

                                  18   practice, which effectively captured HCCs regardless of whether physicians actually diagnosed

                                  19   patients with the medical conditions that had been pre-populated.403

                                  20

                                  21   396
                                          Id. at 48–49 (¶ 152) (emphasis and brackets in complaint). Ms. Ormsby alleges that this monthly
                                  22   “data sweep” (as an end run around the 12-diagnosis claim-form limit) was a red flag because it is
                                       implausible that Sutter physicians routinely were treating patients for 12 or more conditions in a
                                  23   standard office visit (that typically was less than 30 minutes). Id. at 48 (¶ 152 n.4).
                                       397
                                             Id. at 49 (¶ 153).
                                  24   398
                                             Id.
                                  25   399
                                             Id.
                                       400
                                  26         Id. at 50–51 (¶ 157).
                                       401
                                             Id. at 51 (¶ 157).
                                  27   402
                                             Id.
                                  28   403
                                             Id.

                                       ORDER – No. 15-cv-01062-LB                           57
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 58 of 104




                                   1         On April 19, 2019, Sutter, including all of its affiliates with Medicare Advantage patients other

                                   2   than PAMF, signed a settlement agreement to refund $30 million to CMS to resolve allegations by

                                   3   the government and CMS that it submitted improper payment data that inflated the payments it

                                   4   received.404 The settlement covered improper billing for medical conditions, including cancer, hip

                                   5   and vertebral fractures, strokes, and myocardial infarction (heart attack), involving six HCCs

                                   6   between 2010 and 2012 and seven HCCs between 2013 and 2016.405 The settlement expressly

                                   7   reserved and did not release any liability arising under the FCA.406

                                   8

                                   9                                       THE FALSE CLAIMS ACT

                                  10         The plaintiffs each bring claims under (1) 31 U.S.C. § 3729(a)(1)(A)–(B) (the “direct-FCA

                                  11   provision”) and (2) 31 U.S.C. § 3729(a)(1)(G) (the “reverse-FCA provision”).407

                                  12         Broadly speaking, (1) the direct-FCA provision imposes liability on a party that fraudulently
Northern District of California
 United States District Court




                                  13   presents a claim for the government to pay it money, and (2) the reverse-FCA provision imposes

                                  14   liability on a party that fraudulently avoids an obligation for it to pay money to the government.

                                  15   The plaintiffs allege that Sutter and PAMF committed direct-FCA violations by knowingly

                                  16   submitting false diagnosis codes to CMS, which caused CMS to pay Sutter and PAMF more

                                  17   money than it otherwise would have paid. They allege that Sutter and PAMF committed reverse-

                                  18   FCA violations by knowingly failing to delete false diagnosis codes that they had submitted and

                                  19   knowingly failing to return payments from CMS that were predicated on those false codes.

                                  20

                                  21   1. Direct-FCA Claims

                                  22         The direct-FCA provision makes liable anyone who “[(1)] knowingly presents, or causes to be

                                  23   presented, a false or fraudulent claim for payment or approval; [or (2)] knowingly makes, uses, or

                                  24
                                       404
                                  25         Id. at 53 (¶ 166).
                                       405
                                             Id.
                                  26   406
                                          Relator Req. for Judicial Notice Ex. B (Settlement Agreement) – ECF No. 81 at 14 (¶ 3.b). The
                                  27   court grants the unopposed request for judicial notice.
                                       407
                                          The government additionally brings common-law claims for payment by mistake and unjust
                                  28   enrichment.

                                       ORDER – No. 15-cv-01062-LB                         58
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 59 of 104




                                   1   causes to be made or used, a false record or statement material to a false or fraudulent claim[.]”

                                   2   31 U.S.C. § 3729(a)(1)(A)–(B). The direct-FCA provision “requires a showing of: ‘(1) a false

                                   3   statement or fraudulent course of conduct, (2) made with scienter, (3) that was material,

                                   4   (4) causing the government to pay out money or forfeit moneys due.’” Godecke ex rel. United

                                   5   States v. Kinetic Concepts, Inc., 937 F.3d 1201, 1208 (9th Cir. 2019) (quoting United States ex rel.

                                   6   Campie v. Gilead Scis., Inc., 862 F.3d 890, 899 (9th Cir. 2017)).

                                   7      Regarding the false-statement element, “[t]o state an FCA claim, a [plaintiff] is not required to

                                   8   identify actual examples of submitted false claims; instead, ‘it is sufficient to allege particular

                                   9   details of a scheme to submit false claims paired with reliable indicia that lead to a strong

                                  10   inference that claims were actually submitted.’” Id. at 1209 (some internal quotation marks

                                  11   omitted) (quoting Ebeid ex rel. United States v. Lungwitz, 616 F.3d 993, 998–99 (9th Cir. 2010)).

                                  12   “A [plaintiff] is not required to identify representative examples of false claims to support every
Northern District of California
 United States District Court




                                  13   allegation, although the use of representative examples is one means of meeting the pleading

                                  14   obligation.” Id. (citing Ebeid, 616 F.3d at 998).

                                  15      Regarding the scienter element, “[l]iability under the FCA is established only when the

                                  16   defendant ‘knowingly’ presents a false or fraudulent claim for payment.” Id. at 1211 (citing

                                  17   31 U.S.C. § 3729(a)(1)(A)). “‘Knowingly’ is defined as having: (1) actual knowledge of the

                                  18   information; (2) deliberate ignorance of the truth or falsity of the information; or (3) reckless

                                  19   disregard of the truth or falsity of the information.” Id. (citing 31 U.S.C. § 3729(b)(1)(A)). “The

                                  20   FCA’s ‘knowingly’ requirement ‘requires no proof of specific intent to defraud.’” Id. (internal

                                  21   brackets omitted) (quoting 31 U.S.C. § 3729(b)(1)(B)). “Instead of pleading specific intent to

                                  22   defraud, it is sufficient to plead that the defendant knowingly filed false claims, or that the

                                  23   defendant submitted false claims with reckless disregard or deliberate ignorance as to the truth or

                                  24   falsity of its representations.” Id. (citing United States v. Bourseau, 531 F.3d 1159, 1167 (9th Cir.

                                  25   2008)). “The deliberate ignorance standard can cover ‘the ostrich type situation where an

                                  26   individual has buried his head in the sand and failed to make simple inquiries which would alert

                                  27   him that false claims are being submitted.’” Id. (quoting Swoben, 848 F.3d at 1174). “‘Congress

                                  28   adopted the concept that individuals and contractors receiving public funds have some duty to

                                       ORDER – No. 15-cv-01062-LB                          59
                                        Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 60 of 104




                                   1   make a limited inquiry so as to be reasonably certain they are entitled to the money they seek.’” Id.

                                   2   (quoting Swoben, 848 F.3d at 1174).

                                   3      Regarding the materiality element, the FCA defines materiality as “‘having a natural tendency

                                   4   to influence, or be capable of influencing, the payment or receipt of money or property.’” Id. at

                                   5   1213 (quoting 31 U.S.C. § 3729(b)(4)). “Although the requirement is ‘demanding,’ the Supreme

                                   6   Court has held that there is not a bright-line test for determining whether the FCA’s materiality

                                   7   requirement has been met.” Id. (citing Universal Health Servs., Inc. v. United States ex rel.

                                   8   Escobar, 136 S. Ct. 1989, 2003 (2016)). “Instead, the Supreme Court has given a list of relevant,

                                   9   but not necessarily dispositive, factors in determining whether the false claims were material, such

                                  10   as whether the government decided ‘to expressly identify a provision as a condition of payment.’”

                                  11   Id. (quoting Escobar, 136 S. Ct. at 2003). “‘Likewise, proof of materiality can include, but is not

                                  12   necessarily limited to, evidence that the defendant knows that the government consistently refuses
Northern District of California
 United States District Court




                                  13   to pay claims in the mine run of cases based on noncompliance with the particular statutory,

                                  14   regulatory, or contractual requirement.’” Id. (quoting Escobar, 136 S. Ct. at 2003). “‘Conversely,

                                  15   if the government pays a particular claim in full despite its actual knowledge that certain

                                  16   requirements were violated, that is very strong evidence that those requirements are not material.’”

                                  17   Id. (quoting Escobar, 136 S. Ct. at 2003). “‘Or, if the government regularly pays a particular type

                                  18   of claim in full despite actual knowledge that certain requirements were violated, and has signaled

                                  19   no change in position, that is strong evidence that the requirements are not material.’” Id. (quoting

                                  20   Escobar, 136 S. Ct. at 2003–04). “‘Materiality, in addition, cannot be found where noncompliance

                                  21   is minor or insubstantial.’” Id. (quoting Escobar, 136 S. Ct. at 2003).

                                  22

                                  23   2. Reverse-FCA Claims

                                  24      The reverse-FCA provision makes liable anyone who “[(1)] knowingly makes, uses, or causes

                                  25   to be made or used, a false record or statement material to an obligation to pay or transmit money

                                  26   or property to the Government, or [(2)] knowingly conceals or knowingly and improperly avoids

                                  27   or decreases an obligation to pay or transmit money or property to the Government.” 31 U.S.C.

                                  28   § 3729(a)(1)(G).

                                       ORDER – No. 15-cv-01062-LB                       60
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 61 of 104




                                   1         The elements of a violation under the first prong of the reverse-FCA provision are that (1) a

                                   2   record or statement was false, (2) the defendant had knowledge of the falsity, (3) the defendant

                                   3   made or used (or caused to be made or used) the false record or statement, (4) the defendant’s

                                   4   purpose was to conceal, avoid, or decrease an obligation to pay the government, and (5) the false

                                   5   record or statement was material. Bourseau, 531 F.3d at 1164–71.

                                   6         The elements of a violation under the second prong of the reverse-FCA provision are that the

                                   7   defendant (1) concealed or improperly avoided or decreased an obligation to pay the government

                                   8   and (2) did so knowingly. United States ex rel. Customs Fraud Investigations, LLC v. Victaulic

                                   9   Co., 839 F.3d 242, 255 (3d Cir. 2016) (citing 31 U.S.C. § 3729(a)(1)(G)); accord United States v.

                                  10   Vandewater Int’l, Inc., No. 2:17-cv-04393RGK-KS, 2019 WL 6917927, at *4 n.1 (C.D. Cal. Sept.

                                  11   3, 2019) (citing Victaulic, 839 F.3d at 255). There is no requirement under the second prong to

                                  12   show that the defendant used a false record or statement or that a record or statement was material.
Northern District of California
 United States District Court




                                  13   Victaulic, 839 F.3d at 255; Vandewater, 2019 WL 6917927, at *4 n.1.408

                                  14         Regarding the obligation-to-pay-the-government element, in 2010, as part of the Patient

                                  15   Protection and Affordable Care Act (“ACA”), Congress promulgated “Enhanced Medicare and

                                  16   Medicaid Program Integrity Provisions,” including provisions codified at 42 U.S.C. § 1320a-7k.

                                  17   Patient Protection and Affordable Care Act, Pub. L. No. 111-148, § 6402, 124 Stat. 119, 753–56

                                  18   (2010). Section 1320a-7k provides that a person (including a medical provider)409 who has

                                  19   received a Medicare or Medicaid overpayment must report and return the overpayment within 60

                                  20
                                       408
                                  21       As first enacted in 1986, the reverse-FCA provision contained only the first prong. False Claims
                                       Amendment Act of 1986, Pub. L. No. 99-562, § 2, 100 Stat. 3153, 3153 (1986). “The plain language
                                  22   of this statute require[d] that a defendant make or use a false record or statement in order to conceal,
                                       avoid or decrease an obligation to the government.” Bourseau, 531 F.3d at 1169. In 2009, Congress
                                  23   amended the reverse-FCA provision to additionally make liable anyone who “knowingly conceals or
                                       knowingly and improperly avoids or decreases an obligation to pay or transmit money or property to
                                  24   the government.” Fraud Enforcement and Recovery Act of 2009 (FERA), Pub. L. No. 111-21, § 4, 123
                                       Stat. 1617, 1622 (2009). “A false statement is no longer a required element, since the post-FERA FCA
                                  25   specifies that mere knowledge and avoidance of an obligation is sufficient, without the submission of a
                                       false record, to give rise to liability.” Victaulic, 839 F.3d at 255.
                                  26   409
                                           “The term ‘person’ means a provider of services, supplier, [M]edicaid managed care organization
                                       (as defined in section 1396b(m)(1)(A) of this title), Medicare Advantage organization (as defined in
                                  27   section 1395w-28(a)(1) of this title), or PDP sponsor (as defined in section 1395w-151(a)(13) of this
                                       title). Such term does not include a beneficiary.” 42 U.S.C. § 1320a-7k(d)(4)(C) (internal headings
                                  28   omitted).

                                       ORDER – No. 15-cv-01062-LB                         61
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 62 of 104




                                   1   days after the overpayment is identified. 42 U.S.C. § 1320a-7k(d)(2)(A).410 Any overpayment

                                   2   retained for more than 60 days becomes an “obligation” for purposes of the reverse-FCA

                                   3   provision. 42 U.S.C. § 1320a-7k(d)(3).411

                                   4         Regarding the scienter element and (with respect to the first prong only) the false-statement

                                   5   and materiality elements, the standards for these elements are the same for the reverse-FCA

                                   6   provision and the direct-FCA provision. 31 U.S.C. § 3729(b)(1), (4); Bourseau, 531 F.3d at 1164–

                                   7   68, 1170–71.

                                   8

                                   9                                       STANDARD OF REVIEW

                                  10         A complaint must contain a “short and plain statement of the claim showing that the pleader is

                                  11   entitled to relief” to give the defendant “fair notice” of what the claims are and the grounds upon

                                  12   which they rest. Fed. R. Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). A
Northern District of California
 United States District Court




                                  13   complaint does not need detailed factual allegations, but “a plaintiff’s obligation to provide the

                                  14   ‘grounds’ of his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic

                                  15   recitation of the elements of a cause of action will not do. Factual allegations must be enough to

                                  16   raise a claim for relief above the speculative level[.]” Twombly, 550 U.S. at 555 (internal citations

                                  17   omitted).

                                  18         To survive a motion to dismiss, a complaint must contain sufficient factual allegations, which

                                  19   when accepted as true, “‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

                                  20   U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when

                                  21   the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

                                  22   defendant is liable for the misconduct alleged.” Id. “The plausibility standard is not akin to a

                                  23
                                       410
                                  24      More specifically, § 1320a-7k(d)(2) provides that a person must report and return an overpayment
                                       “by the later of — (A) the date which is 60 days after the date on which the overpayment was
                                  25   identified; or (B) the date any corresponding cost report is due, if applicable.” The “corresponding cost
                                       report” condition is inapplicable in the Medicare Advantage program because, in general, CMS makes
                                  26   payments to MA Organizations based on their bids and not based on their actual incurred costs.
                                       Contract Year 2015 Policy and Technical Changes to the Medicare Advantage and Medicare
                                  27   Prescription Drug Benefit Programs, 79 Fed. Reg. 29,844, 29,920 (May 23, 2014).
                                       411
                                          As discussed below, § 1320a-7k does not expressly delineate the scope of “overpayment” and does
                                  28   not define “identified.” A central issue in the case is how to define these terms.

                                       ORDER – No. 15-cv-01062-LB                         62
                                        Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 63 of 104




                                   1   ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

                                   2   unlawfully.” Id. (citing Twombly, 550 U.S. at 557). “Where a complaint pleads facts that are

                                   3   merely consistent with a defendant’s liability, it stops short of the line between possibility and

                                   4   plausibility of ‘entitlement to relief.’” Id. (some internal quotation marks omitted) (quoting

                                   5   Twombly, 550 U.S. at 557).

                                   6      FCA claims also are subject to the heightened pleading requirements of Federal Rule of Civil

                                   7   Procedure 9(b). Swoben, 848 F.3d at 1180. Under Rule 9(b), “the plaintiff must allege ‘the who,

                                   8   what, when, where, and how of the misconduct charged,’ including what is false or misleading

                                   9   about a statement, and why it is false.” Id. (quoting Ebeid, 616 F.3d at 998). “Knowledge,

                                  10   however, may be pled generally.” Id. (citing United States v. Corinthian Colls., 655 F.3d 984, 996

                                  11   (9th Cir. 2011)).

                                  12      Under Rule 9(b), “‘mere conclusory allegations of fraud are insufficient.’” Id. (citing Wool v.
Northern District of California
 United States District Court




                                  13   Tandem Computers Inc., 818 F.2d 1433, 1439 (9th Cir. 1987), overruled as stated in Flood v.

                                  14   Miller, 35 F. App’x 701, 703 n.3 (9th Cir. 2002)). “Broad allegations that include no particularized

                                  15   supporting detail do not suffice[.]” Id. (citing Bly-Magee v. California, 236 F.3d 1014, 1018 (9th

                                  16   Cir. 2001)). “[B]ut ‘statements of the time, place and nature of the alleged fraudulent activities are

                                  17   sufficient[.]’” Id. (quoting Wool, 818 F.2d at 1439). “Because this standard ‘does not require

                                  18   absolute particularity or a recital of the evidence,’ a complaint need not allege ‘a precise time

                                  19   frame,’ ‘describe in detail a single specific transaction’ or identify the ‘precise method’ used to

                                  20   carry out the fraud.” Id. (quoting Charles Alan Wright & Arthur R. Miller, Federal Practice and

                                  21   Procedure § 1298 (3d ed. 2016); Cooper v. Pickett, 137 F.3d 616, 627 (9th Cir. 1997)).

                                  22

                                  23                                               ANALYSIS

                                  24      Sutter and PAMF move to dismiss the complaints on the following grounds: (1) a statutory

                                  25   requirement — that CMS ensure “actuarial equivalence” between traditional Medicare and

                                  26   Medicare Advantage, 42 U.S.C. § 1395w-23(a)(1)(C)(i) — means that to state an FCA claim, the

                                  27   plaintiffs must allege that an MA Participant’s rate of unsupported diagnosis codes exceeds the

                                  28   rate of unsupported diagnosis codes in the traditional Medicare data CMS uses in its Medicare

                                       ORDER – No. 15-cv-01062-LB                        63
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 64 of 104




                                   1   Advantage risk model (and the plaintiffs have not alleged this);412 (2) Ms. Ormsby cannot pursue

                                   2   her claims against Sutter’s non-PAMF affiliates because the claims exceed the scope of the

                                   3   government’s intervention;413 and (3) the complaints fail to allege facts showing that Sutter and

                                   4   PAMF knowingly failed to return overpayments (for a reverse-FCA claim) or knowingly

                                   5   submitted false claims (for a direct-FCA claim).414

                                   6         The court denies the motions to dismiss. “Actuarial equivalence” is not a defense to an FCA

                                   7   claim (and nothing in 42 U.S.C. § 1395w-23(a)(1)(C)(i) imposes the pleading standard that Sutter

                                   8   and PAMF assert here), the clear weight of authority establishes that Ms. Ormsby may pursue her

                                   9   claims, and the plaintiffs otherwise sufficiently plead their claims.

                                  10

                                  11   1. The “Actuarial Equivalence” Argument Is Not a Valid Defense

                                  12         Sutter’s and PAMF’s main argument is that MA Participants are not overpaid merely because
Northern District of California
 United States District Court




                                  13   they submit unsupported diagnosis codes.415 Instead, they argue, MA Participants are overpaid

                                  14   only if they have a rate of unsupported codes that is higher than the error rate in the traditional

                                  15   Medicare fee-for-service program.416 They move to dismiss the FCA claims on the ground that the

                                  16   plaintiffs did not allege any facts about this foundational requirement for false claims.417

                                  17         This argument is predicated on 42 U.S.C. § 1395w-23(a)(1)(C)(i), which provides that CMS

                                  18   must pay MA Organizations in a manner that ensures “actuarial equivalence” between payments

                                  19   for healthcare under traditional Medicare and payments for health care under MA Plans:

                                  20               [CMS] shall adjust [Medicare Advantage payments] for such risk factors as age,
                                                   disability status, gender, institutional status, and such other factors as [CMS]
                                  21               determines to be appropriate, including adjustment for health status . . . , so as to
                                  22

                                  23

                                  24
                                       412
                                             Defs. Mot. to Dismiss Gov’t Compl. – ECF No. 66 at 7–21.
                                       413
                                             Defs. Mot. to Dismiss Relator FAC – ECF No. 68 at 5–10.
                                  25   414
                                          Defs. Mot. to Dismiss Gov’t Compl. – ECF No. 66 at 9, 21–28; Defs. Mot. to Dismiss Relator FAC
                                  26   – ECF No. 68 at 6, 10–13.
                                       415
                                             Defs. Mot. to Dismiss Gov’t Compl. – ECF No. 66 at 14, 17–18.
                                  27   416
                                             Id.
                                  28   417
                                             Id. at 17–18.

                                       ORDER – No. 15-cv-01062-LB                             64
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 65 of 104




                                   1            ensure actuarial equivalence. [CMS] may add to, modify, or substitute for such
                                                adjustment factors if such changes will improve the determination of actuarial
                                   2            equivalence.
                                   3         To support their argument that payments to an MA Participant predicated on false diagnosis
                                   4   codes are not “overpayments” unless the MA Participant’s diagnosis-code “error rate” exceeds the
                                   5   “error rate” for traditional Medicare, Sutter and PAMF cite a District of Columbia decision (now
                                   6   on appeal to the D.C. Circuit) that addressed a challenge by the MA Organization UnitedHealth
                                   7   (and its affiliates) under the Administrative Procedures Act (“APA”) to CMS’s Medicare
                                   8   Advantage payment practices. UnitedHealth Insurance Co. v. Azar, 330 F. Supp. 3d 173 (D.D.C.
                                   9   2018) (UnitedHealthcare II), recons. denied, No. 16-157 (RMC), 2020 WL 417867 (D.D.C. Jan.
                                  10   27, 2020) (UnitedHealthcare III), appeal docketed, No. 18-5326 (D.C. Cir. filed Nov. 18, 2018).
                                  11   In 2014, CMS issued guidance that said, among other things, that “a risk adjustment diagnosis that
                                  12   has been submitted for payment but is found to be invalid because it does not have supporting
Northern District of California
 United States District Court




                                  13   medical record documentation would result in an overpayment.” Medicare Program; Contract
                                  14   Year 2015 Policy and Technical Changes to the Medicare Advantage and the Medicare
                                  15   Prescription Drug Benefit Programs, 79 Fed. Reg. 29,844, 29,921 (May 23, 2014). The
                                  16   UnitedHealthcare court held that this guidance (which it called the “2014 Overpayment Rule”418)
                                  17   violated the statutory mandate of actuarial equivalence. UnitedHealthcare II, 330 F. Supp. 3d at
                                  18   176. The court found that CMS uses unaudited records of the payments it makes in the traditional
                                  19   Medicare program in the risk model it uses to set payment rates for the Medicare Advantage
                                  20   program. Id. at 176, 179. Because the traditional-Medicare data are unaudited, they necessarily
                                  21   contain errors. Id. at 179. The court held that using traditional Medicare data with errors to set
                                  22   payment rates — and then requiring MA Participants to return payments predicated on erroneous
                                  23   or unsupported diagnosis codes — imposed higher scrutiny on Medicare Advantage than
                                  24   traditional Medicare and thus violated actuarial equivalence. Id. at 176, 186–87.
                                  25

                                  26
                                       418
                                          As discussed below, CMS disputes that its 2014 guidance was a new rule because it has long
                                  27   required (since well before 2014) that diagnosis codes be supported by medical-record documentation.
                                       See infra note 424. The court uses the UnitedHealthcare court’s term “2014 Overpayment Rule” for
                                  28   convenience, and the use of that term is not an opinion that it was a new rule.

                                       ORDER – No. 15-cv-01062-LB                        65
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 66 of 104




                                   1         Relying on UnitedHealthcare, Sutter and PAMF assert that requiring MA Participants to

                                   2   return payments predicated on false diagnosis codes leads to the “inevitable” result that CMS will

                                   3   pay less for beneficiaries enrolled in MA Plans than it would pay for those beneficiaries if they

                                   4   were enrolled in traditional Medicare, thereby violating “actuarial equivalence.”419 Sutter and

                                   5   PAMF thus contend that they must return overpayments (predicated on false diagnosis codes) only

                                   6   if “the error rate for a Medicare Advantage contract is greater than the CMS error rate” for

                                   7   traditional fee-for-service Medicare.420 They contend that the plaintiffs did not plead FCA claims

                                   8   because they did not allege (1) the rate of unsupported diagnosis codes for traditional Medicare

                                   9   providers, (2) Sutter’s and PAMF’s “overall rate of unsupported diagnosis codes,” and (3) a

                                  10   comparison of those rates showing that Sutter’s and PAMF’s “error rate” (in the form of the

                                  11   unsupported diagnosis codes) exceeded the traditional Medicare “error rate.”421 They also argue

                                  12   that at minimum, this argument shows that their position was reasonable, thereby defeating the
Northern District of California
 United States District Court




                                  13   plaintiffs’ allegations about the scienter needed for FCA claims.422

                                  14         The “actuarial equivalence” argument is not a ground to dismiss the complaints. First, Sutter

                                  15   and PAMF have not established that their premise — CMS’s using unaudited traditional-Medicare

                                  16   data in its Medicare Advantage risk model and requiring MA Participants to return payments

                                  17   predicated on false diagnosis codes inevitably leads to CMS’s paying less for Medicare Advantage

                                  18   than for traditional Medicare — is sound. Second, even if it were, it is not a defense to an FCA

                                  19   claim. CMS’s possibly underpaying MA Participants does not entitle the MA Participants to

                                  20   correct that supposed wrong by submitting false diagnosis codes and failing to report or return

                                  21   payments predicated on the codes. Additionally, nothing in the “actuarial equivalence” provision

                                  22   imposes the pleading standard Sutter and PAMF seek to impose here. Third, Sutter’s and PAMF’s

                                  23

                                  24

                                  25   419
                                          Defs. Mot. to Dismiss Gov’t Compl. – ECF No. 66 at 15 (quoting UnitedHealthcare II, 330
                                  26   F. Supp. 3d at 176, 187).
                                       420
                                             Id.at 8, 15 (quoting UnitedHealthcare II, 330 F. Supp. 3d at 186).
                                  27   421
                                             Id. at 21 (emphasis in original).
                                  28   422
                                             Defs. Reply in Supp. of Mot. to Dismiss Gov’t Compl. – ECF No. 86 at 6.

                                       ORDER – No. 15-cv-01062-LB                           66
                                        Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 67 of 104




                                   1   position — which, at its core, is that MA Participants do not have to report or return payments

                                   2   predicated on false codes — is not objectively reasonable and does not defeat scienter.

                                   3      1.1     The Premise — That CMS Is Violating “Actuarial Equivalence” — Is Not Sound

                                   4      In the next sections, the court examines (1) CMS’s historical audit process and its

                                   5   promulgation of the 2014 Overpayment Rule, (2) the UnitedHealthcare court’s invalidation of the

                                   6   Rule, and (3) whether Sutter’s and PAMF’s contention — that the return of payments predicated

                                   7   on false diagnosis codes inevitably violates “actuarial equivalence” — is sound.

                                   8            1.1.1   CMS’s Medicare Advantage audit process and the “2014 Overpayment Rule”

                                   9      Understanding how the actuarial-equivalence analysis in UnitedHealthcare applies to this case

                                  10   begins with the consideration of CMS’s historical audit process for MA Organizations and its

                                  11   promulgation of the 2014 Overpayment Rule.

                                  12               1.1.1.1   Audits of MA Organizations
Northern District of California
 United States District Court




                                  13      Historically, CMS conducted “Risk Adjustment Data Validation” (“RADV”) audits of a subset

                                  14   of MA Organizations, comparing their submitted diagnosis codes to underlying patient medical

                                  15   records to verify that the records supported the diagnosis codes. UnitedHealthcare II, 330

                                  16   F. Supp. 3d at 180; accord Silingo, 904 F.3d at 672–73 (“With data for millions of people being

                                  17   submitted each year, CMS is unable to confirm diagnoses before calculating capitation rates.

                                  18   Instead, the agency accepts the diagnoses as submitted, and then audits some of the self-reported

                                  19   data a few years later to ensure that they are adequately supported by medical documentation.”)

                                  20   (citing 42 C.F.R. §§ 422.310(e), 422.311; 79 Fed. Reg. at 2001). CMS required MA Organizations

                                  21   to return any payments predicated on unsupported diagnosis codes. UnitedHealthcare II, 330

                                  22   F. Supp. 3d at 180.

                                  23      In 2008, CMS announced that it would apply the RADV error rate from the audited samples to

                                  24   the entire MA Plan for the MA Organization. Id. More specifically, previously MA Organizations

                                  25   returned only payments for the specific unsupported diagnosis codes identified in the audit. The

                                  26   new proposal meant that MA Organizations also would return an extrapolated payment for

                                  27   diagnosis-code submissions that CMS did not audit, essentially on the presumption that the other

                                  28   submissions would include similar unsupported codes. Id.

                                       ORDER – No. 15-cv-01062-LB                      67
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 68 of 104




                                   1         In response to CMS’s request for comments, MA Organizations objected that the proposed

                                   2   methodology would violate the “actuarial equivalence” provision in 42 U.S.C. § 1395w-

                                   3   23(a)(1)(C)(i) because CMS (1) sets the payment rates for Medicare Advantage based on

                                   4   diagnosis codes from traditional Medicare providers that are not audited or verified in any way

                                   5   and (2) requires MA Organizations to make repayments based on audited results. Id. As a result of

                                   6   the comments, in 2012, CMS announced that it would apply a “Fee-for-Service Adjuster” or “FFS

                                   7   Adjuster” — essentially, according to the UnitedHealthcare court, CMS’s own estimate of the

                                   8   error rate in risk factors and diagnosis codes submitted in traditional Medicare — to the results of

                                   9   RADV audits of the MA Organizations (meaning, to its extrapolation of the RADV audit results to

                                  10   the entire MA Plan). Id.

                                  11         The UnitedHealthcare court described the outcome from CMS’s application of the FFS

                                  12   Adjuster: “Medicare Advantage providers must return to CMS any audited ‘overpayments’ to the
Northern District of California
 United States District Court




                                  13   extent that the insurer’s errors exceed the estimated error rate in CMS payments under traditional

                                  14   Medicare.” Id. at 180–81 (citing Ctrs. For Medicare and Medicaid Servs., Notice of Final Payment

                                  15   Error Calculation Methodology for Part C Medicare Advantage Risk Adjustment Data Validation

                                  16   Contract-Level Audits 1–5 (Feb. 24, 2012), available at https://www.cms.gov/Research-Statistics-

                                  17   Data-and-Systems/Monitoring-Programs/recovery-audit-program-parts-c-and-d/Other-Content-

                                  18   Types/RADV-Docs/RADV-Methodology.pdf (last visited Mar. 16, 2020)). CMS’s announcement

                                  19   of the FFS Adjuster puts it differently, saying that CMS would conduct a review to calculate the

                                  20   actual amount of the FFS Adjuster without forecasting the amount or linking it to “error rates.”

                                  21   See Notice of Final Payment Error Calculation Methodology 4–5.423

                                  22

                                  23

                                  24

                                  25

                                  26   423
                                           CMS’s announcement stated that “[t]he FFS adjuster accounts for the fact that the documentation
                                       standard in RADV audits to determine a contract’s payment error (medical records) is different from
                                  27   the documentation standard used to develop the Part C risk-adjustment model (FFS claims). The actual
                                       amount of the adjuster will be calculated by CMS based on a RADV-like review of records submitted
                                  28   to support FFS claims data.” Notice of Final Payment Error Calculation Methodology 4–5.

                                       ORDER – No. 15-cv-01062-LB                       68
                                        Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 69 of 104




                                   1              1.1.1.2    The “2014 Overpayment Rule”

                                   2      In 2010, as part of the ACA (as discussed above), Congress promulgated “Enhanced Medicare

                                   3   and Medicaid Program Integrity Provisions” that require MA Participants to return Medicare

                                   4   “overpayments” within 60 days after the overpayments are “identified.” 42 U.S.C. § 1320a-

                                   5   7k(d)(2)(A). “The term ‘overpayment’ means any funds that a person receives or retains under

                                   6   [Medicare or Medicaid] to which the person, after applicable reconciliation, is not entitled.”

                                   7   42 U.S.C. § 1320a-7k(d)(4)(B). An overpayment that is not returned within 60 days of when it is

                                   8   identified becomes an “obligation” under the reverse-FCA provision. 42 U.S.C. § 1320a-7k(d)(3).

                                   9      In January 2014, CMS issued a notice of proposed rulemaking, including a rule to clarify for

                                  10   § 1320a-7k’s statutory definition of “overpayment” by defining the terms “funds” and “applicable

                                  11   reconciliation.” 79 Fed. Reg. at 1996. The proposed definition of “funds” was “payments an MA

                                  12   organization . . . has received that are based on data that these organizations submitted to CMS for
Northern District of California
 United States District Court




                                  13   payment purposes and for which they have responsibility for the accuracy, completeness, and

                                  14   truthfulness of such data under existing [42 C.F.R.] § 422.504(l) and § 423.505(k)). For Part C

                                  15   [Medicare Advantage], the data submitted by the MA organization to CMS includes § 422.308(f)

                                  16   (enrollment data) and § 422.310 (risk adjustment data).” Id. The proposed definition of “applicable

                                  17   reconciliation” was that it “occurs on the date that CMS announces as the final deadline for risk

                                  18   adjustment data submission.” Id.

                                  19      CMS also stated that “[i]t is our expectation that MA organizations . . . must be continuously

                                  20   diligent regarding the accuracy and completeness of payment-related data they submit to CMS for

                                  21   a payment year, whether during or after that payment year, and whether before or after applicable

                                  22   reconciliation dates.” Id. at 1997. It disclaimed that this was a new requirement, explaining that

                                  23   “[t]his expectation is based on existing requirements at [42 C.F.R.] § 422.310, § 422.504(l),

                                  24   § 423.329(b)(3)(ii), and § 423.505(k), and our proposed amendments that clarify and strengthen

                                  25   these requirements.” Id.

                                  26      In May 2014, CMS published its final rules. 79 Fed. Reg. 29,844. It said in its notice that it

                                  27   “did not receive any comments on the proposed definitions of the terms ‘funds’ or ‘overpayment’”

                                  28   and finalized (in 42 C.F.R. § 422.326(a)) its proposed definitions for those terms. Id. at 29,920,

                                       ORDER – No. 15-cv-01062-LB                       69
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 70 of 104




                                   1   29,958. Additionally, CMS “reminded all stakeholders that even in the absence of a final

                                   2   regulation on these statutory provisions, MA organizations . . . are subject to the statutory

                                   3   requirements found in [42 U.S.C. § 1320a-7k] and could face potential False Claims Act liability,

                                   4   Civil Monetary Penalties (CMP) Law liability, and exclusion from Federal health care programs

                                   5   for failure to report and return an overpayment.” Id. at 29,919. It reaffirmed that an “overpayment”

                                   6   occurs when “the MA organization . . . has submitted erroneous data to CMS that caused CMS to

                                   7   overpay the organization.” Id. at 29,921 (“identification of an overpayment means knowing that

                                   8   the MA organization . . . has submitted erroneous data to CMS that caused CMS to overpay the

                                   9   organization”). “For example, a risk adjustment diagnosis that has been submitted for payment but

                                  10   is found to be invalid because it does not have supporting medical record documentation would

                                  11   result in an overpayment.” Id. (The UnitedHealthcare court refers to CMS’s May 2014

                                  12   announcement as the “2014 Overpayment Rule.” UnitedHealthcare II, 330 F. Supp. 3d at 182.424)
Northern District of California
 United States District Court




                                  13         CMS addressed a commenter’s contention that (given CMS’s announcement that it would use

                                  14   an FFS Adjuster in its RADV audits in the context of extrapolating error rates from an RADV

                                  15   audit to the entire MA Plan), an overpayment cannot exist for a particular Medicare Advantage

                                  16   contract unless CMS applied an FFS Adjuster to the entire contract. 79 Fed. Reg. at 29,921. CMS

                                  17   disagreed:

                                  18            Our RADV methodology does not change our existing contractual requirement that
                                                MA organizations must certify (based on best knowledge, information, and belief)
                                  19            the accuracy, completeness, and truthfulness of the risk adjustment data they
                                                submit to CMS. Further, this decision does not change the long-standing risk
                                  20
                                                adjustment data requirement that a diagnosis submitted to CMS by an MA
                                  21

                                  22

                                  23   424
                                          CMS did not describe its guidance about “overpayments” — including its guidance that
                                       submissions of unsupported diagnosis codes result in overpayments — as a new rule. Instead, it
                                  24   characterized its guidance as in keeping with its longstanding requirements that providers submit
                                       accurate diagnosis codes and return overpayments arising from inaccurate diagnosis codes. See 79 Fed.
                                  25   Reg. at 29,921; see also id. at 29,919 (“MA organizations . . . continue to be obliged to comply with
                                       our current procedures for handling inaccurate payments. . . . MA organizations . . . have responsibility
                                  26   for the accuracy, completeness, and truthfulness of data they submit under existing [42 C.F.R.]
                                       §§ 422.504(l) and 423.505(k). For Part C, the data submitted by the MA organization to CMS includes
                                  27   §§ 422.308(f) (enrollment data) and 422.310 (risk adjustment data).”); accord UnitedHealthcare II,
                                       330 F. Supp. 3d at 180 (noting that for years before CMS proposed its 2014 rules, it had “required
                                  28   repayment to CMS of any costs that were based on unsupported diagnosis codes”).

                                       ORDER – No. 15-cv-01062-LB                         70
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 71 of 104




                                   1            organization for payment purposes must be supported by medical record
                                                documentation.
                                   2

                                   3   Id. at 29,921–22.

                                   4            1.1.2   UnitedHealthcare’s invalidation of the 2014 Overpayment Rule

                                   5         The genesis of the UnitedHealthcare lawsuit was FCA lawsuits against UnitedHealth,

                                   6   including the Swoben lawsuit, charging that UnitedHealth submitted false risk-adjusting diagnosis

                                   7   codes (and false certifications that its codes were accurate, complete, and truthful) to CMS.

                                   8   UnitedHealthcare Ins. Co. v. Price, 255 F. Supp. 3d 208, 209–10 (D.D.C. 2017)

                                   9   (UnitedHealthcare I).425 UnitedHealth and its affiliates then sued CMS in UnitedHealthcare,

                                  10   claiming, in part, that CMS’s May 2014 notice implemented a new rule that any payment for an

                                  11   unsupported diagnosis code constituted an “overpayment” and that this violated the “actuarial

                                  12   equivalence” provision in 42 U.S.C. § 1395w-23(a)(1)(C)(i) and the APA.426
Northern District of California
 United States District Court




                                  13         CMS moved to stay the UnitedHealthcare lawsuit in light of the FCA lawsuits. The court

                                  14   denied the motion, holding that “[t]his APA case is limited to whether CMS acted beyond its

                                  15   authority when promulgating its 2014 Overpayment Rule.” Id. at 211. It explained:

                                  16            [A]ny decision in this matter will not answer the most relevant questions in the
                                                FCA Cases. Whether a government contractor knowingly engaged in fraud, and
                                  17            whether a government agency appropriately promulgated a rule several years later,
                                                are simply too different from one another to warrant a stay, even if such lawsuits
                                  18
                                                may touch upon similar questions of statutory interpretation.
                                  19

                                  20   Id.

                                  21         UnitedHealth moved for summary judgment in the UnitedHealthcare lawsuit. The court

                                  22   granted the motion on the ground that the 2014 Overpayment Rule — that “any diagnostic code

                                  23   that is inadequately documented in a patient’s medical chart results in an ‘overpayment,’”

                                  24

                                  25   425
                                          The UnitedHealthcare lawsuit was filed when Sylvia Burwell was Secretary of Health and Human
                                  26   Services and originally was captioned UnitedHealthcare Insurance Co. v. Burwell. It was recaptioned
                                       as UnitedHealthcare Insurance Co. v. Price and UnitedHealthcare Insurance Co. v. Azar as Tom Price
                                  27   and Alex Azar, respectively, were appointed as Secretary.
                                       426
                                          Complaint, UnitedHealthcare Ins. Co. v. Burwell, No. 1:16-cv-00157-RMC (D.D.C. Jan. 29, 2016)
                                  28   – ECF No. 1 at 9–13 (¶¶ 9–15), 33 (¶ 71), 39–40 (¶¶ 91–94).

                                       ORDER – No. 15-cv-01062-LB                       71
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 72 of 104




                                   1   UnitedHealthcare II, 330 F. Supp. 3d at 182 (emphasis in original) (citing 79 Fed. Reg. at 29,921)

                                   2   — established a system where actuarial equivalence purportedly cannot be achieved. Id. at 187. It

                                   3   concluded that (1) CMS’s using unaudited data from traditional Medicare (which contain errors)

                                   4   in the risk model it uses to set Medicare Advantage payment while (2) requiring MA Participants

                                   5   to return payments predicated on erroneous diagnosis codes, led to CMS’s paying less to MA

                                   6   Participants to provide healthcare coverage than it pays for the coverage of comparable

                                   7   beneficiaries in traditional Medicare, thereby violating “actuarial equivalence.” Id. at 184–85.

                                   8         More specifically (and based solely on the administrative record427), the UnitedHealthcare

                                   9   court made the following findings and conclusions.

                                  10         For traditional Medicare Part B, physicians bill for services and identify the reasons for the

                                  11   services with diagnosis codes. Id. at 177, 184. Payment depends only on the services; the

                                  12   diagnosis codes — while required — are irrelevant to payment. Id. at 177, 184. This means that
Northern District of California
 United States District Court




                                  13   “physicians are essentially indifferent to the diagnosis. . . . There’s no financial incentive to be

                                  14   particularly careful” with diagnosis coding. Id. at 179 (ellipsis in original) (quoting hearing). As a

                                  15   result, “diagnosis reports for Medicare Part B are considered much less reliable[.]” Id. Also,

                                  16   because diagnosis codes do not affect what CMS pays for Part B, CMS purportedly does not audit

                                  17   “traditional Medicare patient records; to the contrary, it accepts their diagnosis codes as given.” Id.

                                  18   at 184.

                                  19         CMS uses the traditional Medicare data (as discussed above) as inputs in its HCC model for

                                  20   calculating risk scores for (and thus payments under) Medicare Advantage. Id. at 178. But because

                                  21   CMS and medical providers are not careful about diagnosis codes in Part B (because they do not

                                  22   matter for payment), the Part B diagnosis codes have errors. Id. (citing UnitedHealth’s claim that

                                  23   the error rate “can be as high as 20%.”). “In consequence, the rates at which CMS pays Medicare

                                  24   Advantage insurers are based on flawed data across the millions of people in traditional Medicare.

                                  25   Yet the 2014 Overpayment Rule ignores those flaws when defining an ‘overpayment.’” Id. at 184.

                                  26
                                  27
                                       427
                                          See UnitedHealthcare I, 255 F. Supp. 3d at 211 (“[A]ny analysis by the Court would be limited to
                                  28   the administrative record behind the 2014 Overpayment Rule and the statute.”).

                                       ORDER – No. 15-cv-01062-LB                          72
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 73 of 104




                                   1   The UnitedHealthcare court concluded, “the effect of the 2014 Rule, without some kind of

                                   2   adjustment, is that Medicare Advantage insurers will be paid less to provide the same healthcare

                                   3   coverage to their beneficiaries than CMS itself pays [to physicians under Medicare Part B] for

                                   4   comparable patients.” Id. at 184–85.

                                   5         The problem with the Rule, said the court, was that it had no such adjustment. Id. at 187.

                                   6   According to the court, CMS recognized (in the context of RADV audits) the actuarial need to

                                   7   apply an FFS Adjuster. Id. But “the fly in the ointment” was that CMS did not implement a similar

                                   8   adjuster in the 2014 Overpayment Rule.” Id. “The consequence is inevitable: while CMS pays for

                                   9   all diagnostic codes, erroneous or not, submitted to traditional Medicare, it will pay less for

                                  10   Medicare Advantage coverage because essentially no errors would be reimbursed.” Id. The court

                                  11   thus invalidated the Rule under the APA because it “establishes a system where ‘actuarial

                                  12   equivalence’ cannot be achieved.”428
Northern District of California
 United States District Court




                                  13            1.1.3    UnitedHealthcare does not compel the conclusion that there is no actuarial
                                                         equivalence here
                                  14

                                  15         Sutter and PAMF contend that — under the analysis in UnitedHealthcare — requiring MA

                                  16   Participants to return payments predicated on false diagnosis codes also leads to the “inevitable”

                                  17   result that CMS will pay less for beneficiaries enrolled in MA Plans than for beneficiaries enrolled

                                  18   in traditional Medicare, thereby violating the “actuarial equivalence” provision in 42 U.S.C.

                                  19   § 1395w-23(a)(1)(C)(i).429 The court does not reach that conclusion for several reasons.

                                  20         First, the UnitedHealthcare court predicated its decision — that CMS inevitably pays less for

                                  21   beneficiaries in MA plans — on CMS’s application of an FFS Adjuster when extrapolating RADV

                                  22   audit results to the entire MA Plan. UnitedHealthcare II, 330 F. Supp. 3d at 180–81 (citing Notice

                                  23   of Final Payment Error Calculation Methodology 1–5). But as discussed above, CMS’s 2012

                                  24   announcement of the FFS Adjuster says only that CMS would conduct a review to calculate the

                                  25
                                       428
                                  26      The UnitedHealthcare court also held that the putative 2014 Overpayment Rule should be set aside
                                       because it (1) purportedly violated a separate statutory provision, 42 U.S.C. § 1395w-23(b)(4)(D), and
                                  27   (2) was arbitrary and capricious. UnitedHealthcare II, 330 F. Supp. 3d at 187–90.
                                       429
                                          Defs. Mot. to Dismiss Gov’t Compl. – ECF No. 66 at 15 (citing UnitedHealthcare II, 330
                                  28   F. Supp. 3d at 176, 187).

                                       ORDER – No. 15-cv-01062-LB                         73
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 74 of 104




                                   1   actual amount of the FFS Adjuster. See Notice of Final Payment Error Calculation Methodology

                                   2   4–5. It does not identify the amount or state that CMS is paying less for Medicare Advantage

                                   3   coverage.430 Thus, the court cannot conclude from CMS’s 2012 announcement that CMS

                                   4   inevitably pays less for beneficiaries in MA plans.

                                   5         Second, Sutter and PAMF advance a hypothetical to demonstrate that CMS inevitably pays

                                   6   less. The hypothetical does not demonstrate this point. The following is a simplified version of the

                                   7   hypothetical. Assume that CMS used traditional Medicare data from 2011 as inputs in its HCC

                                   8   model to determine risk scores in 2014.431 Assume that in 2011, there were 1,000 beneficiaries in

                                   9   traditional Medicare with a diagnosis code for diabetes (with a resulting $1 million in bills to

                                  10   CMS), and 500 of the 1,000 diagnosis codes were unsupported.432 Because CMS allegedly does

                                  11   not audit the traditional Medicare data it uses in its HCC model,433 it would assume that the 1,000

                                  12
Northern District of California
 United States District Court




                                  13   430
                                          In 2018, CMS completed its FFS Adjuster review and concluded that while there is a significant
                                  14   error rate in traditional Medicare diagnosis codes, the overall impact of those errors on Medicare
                                       Advantage payments is less than 1% and results in a 1% overpayment to MA Organizations (i.e., CMS
                                  15   pays more, not less, for Medicare Advantage coverage). Ctrs. for Medicare and Medicaid Servs., Fee
                                       for Service Adjuster and Payment Recovery for Contract Level Risk Adjustment Data Validation
                                  16   Audits 5 (Oct. 26, 2018), available at https://www.cms.gov/Research-Statistics-Data-and-Systems/
                                       Monitoring-Programs/Medicare-Risk-Adjustment-Data-Validation-Program/Other-Content-Types/
                                  17   RADV-Docs/FFS-Adjuster-Excecutive-Summary.pdf (last visited Mar. 16, 2020). The
                                       UnitedHealthcare court found CMS’s FFS Adjuster review to be unpersuasive, UnitedHealthcare III,
                                  18   2020 WL 417867, at *5, but CMS’s FFS Adjuster review shows that CMS had not concluded in 2012
                                       that it was paying less for Medicare Advantage coverage, much less that it was inevitably doing so.
                                  19   431
                                          Cf. Ctrs. for Medicare and Medicaid Servs., Announcement of Calendar Year (CY) 2014 Medicare
                                       Advantage and Part D Payment Policies and Final Call Letter 3 (Apr. 1, 2013), available at
                                  20   https://www.cms.gov/medicare/health-plans/medicareadvtgspecratestats/downloads/
                                       announcement2014.pdf (last visited Mar. 16, 2020) (“We will rebase the FFS capitation rates for 2014,
                                  21   using historical claims data for 2007 through 2011.”).

                                  22
                                       432
                                          Cf. Defs. Mot. to Dismiss Gov’t Compl. – ECF No. 66 at 13. Sutter and PAMF propose a
                                       hypothetical where 1,000 beneficiaries have 3,000 different diagnosis codes (i.e., the average
                                  23   beneficiary has multiple diagnosis codes), and 1,500 codes are unsupported. Id. The court begins with
                                       a hypothetical that assumes one diagnosis code per beneficiary and then addresses below the more
                                  24   complicated issues that may arise when beneficiaries have multiple diagnosis codes.
                                       433
                                           This is not to say that CMS does not audit traditional Medicare data at all. CMS audits traditional
                                  25   Medicare data, just as it audits Medicare Advantage data. What Sutter and PAMF claim is that CMS
                                       does not audit traditional Medicare data before using the data as inputs in its HCC model. Id. (“CMS
                                  26   does not audit fee-for-service data before calculating the incremental costs associated with diagnosis
                                       codes”). The government agrees that “[t]he claim dataset used to calibrate the HCC model reflects a
                                  27   snapshot in time” and that “[c]ertain claims and diagnoses could have been corrected by the
                                       [traditional Medicare] providers that submitted them or rejected by CMS before or after the claims
                                  28   dataset was generated to calibrate the HCC model.” Gov’t Opp’n – ECF No. 82 at 28.

                                       ORDER – No. 15-cv-01062-LB                         74
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 75 of 104




                                   1   diabetes diagnosis codes all are valid and would calculate (and pay MA Participants) an average

                                   2   cost per code of $1,000. Now assume that in 2014, the beneficiaries enrolled in either traditional

                                   3   Medicare or Medicare Advantage and had the same costs and codes that they had in 2011. For

                                   4   enrollees in traditional Medicare, CMS would pay $1 million.434 For enrollees in MA plans, CMS

                                   5   requires MA Participants to delete unsupported codes (and return the related payments), which

                                   6   means that after deleting the 500 false diagnosis codes, CMS would pay the MA Participant

                                   7   $500,000. Sutter and PAMF contend that by paying less for Medicare Advantage coverage

                                   8   ($500,000) than traditional Medicare coverage ($1 million), CMS violates “actuarial equivalence.”

                                   9   Sutter and PAMF contend that CMS therefore cannot require the MA Participant to return

                                  10   payments for false diagnosis codes (unless the MA Participant’s submission rate of false codes

                                  11   exceeds the error rate for traditional Medicare providers).

                                  12         But the hypothetical captures only part of the story. If CMS really does not audit the traditional
Northern District of California
 United States District Court




                                  13   Medicare data that it uses as inputs in its HCC model, then the traditional Medicare data likely

                                  14   contain not only unsupported diagnosis codes but also, unsupported costs.435 In this hypothetical

                                  15   involving data from traditional Medicare in 2011, Sutter and PAMF posit that half of the diagnosis

                                  16   codes were unsupported, but it might be that half of the costs were unsupported too (based on bills

                                  17   for services that were medically unnecessary or not performed), and CMS did not catch the

                                  18   misbilling because it purportedly does not audit traditional Medicare data.436 CMS would assume

                                  19

                                  20   434
                                          Of course, CMS would not pay exactly $1 million for traditional-Medicare coverage of these
                                       beneficiaries in 2014. Traditional Medicare uses a fee-for-services model, and the beneficiaries likely
                                  21   would require different services in 2014 than in 2011. A beneficiary in perfect health on Monday
                                       might suffer an accident on Tuesday, incurring additional medical costs. But the relevant issue here is
                                  22   actuarial predictions, not actual costs, and this hypothetical therefore assumes that actuarial predictions
                                       accurately predict actual costs.
                                  23   435
                                          The Ninth Circuit in Silingo cited a GAO report that found that in 2016, $16.2 billion — nearly
                                  24   10% — of all Medicare Advantage payments were improper. Silingo, 904 F.3d at 673 (citing Medicare
                                       Advantage Program Integrity 1). The same report found that 11% of traditional Medicare payments
                                  25   also were improper, in part, because reviewers could not conclude that the traditional Medicare
                                       provider actually provided the billed services, that it provided services for the amounts billed, or that
                                  26   the billed services were medically necessary. Medicare Advantage Program Integrity 3–4 & n.8.
                                       436
                                           The UnitedHealthcare court observed that traditional Medicare providers do not have an incentive
                                  27   to be careful about their diagnosis coding because coding does not affect what they are paid.
                                       UnitedHealthcare II, 330 F. Supp. 3d at 179. Traditional Medicare providers do have an incentive to
                                  28   bill as many services as possible to increase payments to them.

                                       ORDER – No. 15-cv-01062-LB                          75
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 76 of 104




                                   1   that the $1 million in costs were valid and pay MA Participants $1,000 for a diabetes diagnosis

                                   2   code. Now assume that in 2014, the beneficiaries enrolled in either traditional Medicare or

                                   3   Medicare Advantage and had the same costs and codes that they had in 2011. For enrollees in

                                   4   traditional Medicare (with providers who billed only for legitimate services instead of overbilling,

                                   5   as they did in 2011), CMS would pay $500,000 (which means that it would not pay less for

                                   6   Medicare Advantage beneficiaries than for traditional Medicare beneficiaries).437

                                   7         The actuarial-equivalence argument is even less persuasive for patients with multiple

                                   8   diagnoses. An example is patients who fracture their tibia (the front bone in the lower leg) or their

                                   9   fibula (the rear bone in the lower leg). Assume that in 2011, there were 1,000 traditional Medicare

                                  10   beneficiaries, 200 with a diagnosis code for a tibia fracture, 200 with a diagnosis code for a fibula

                                  11   fracture, and 600 erroneously coded for both (when they broke only one bone). All patients need

                                  12   an X-ray of their leg at an assumed cost (say, $100). Sutter and PAMF assume that CMS’s HCC
Northern District of California
 United States District Court




                                  13   model divides the total cost ($100 × 1,000 patients = $100,000) by the total number of diagnosis

                                  14   codes (200 + 200 + (600 × 2) = 1600) for a cost of $62.50 per diagnosis code.438 But CMS’s HCC

                                  15   model is a regression model, not a cost averager. UnitedHealthcare II, 330 F. Supp. 3d at 178.439

                                  16   Sutter and PAMF provide no support for their assumption that CMS’s HCC model divides total

                                  17   costs by total diagnosis codes (as opposed to using a regression model that correctly identifies that

                                  18
                                  19   437
                                           Cf. Gov’t Opp’n – ECF No. 82 at 28 (“If both the traditional Medicare provider and the MA
                                       provider comply with their obligation to correct their data, they continue to receive comparable
                                  20   payments.”). And, of course, if the traditional Medicare providers knowingly overbilled and received
                                       $1 million in payment for $500,000 in legitimate services, they would be subject to FCA liability, like
                                  21   Medicare Advantage providers that knowingly overcoded. See, e.g., United States ex rel. Martinez v.
                                       KPC Healthcare Inc., No. 8:15-cv-01521-JLS-DFM, 2017 WL 10439030, at *6 (C.D. Cal. June 8,
                                  22   2017) (“[U]nder [42 U.S.C. § 1320a-7k]’s plain meaning, a Medicare fee-for-service payment
                                       recipient has violated 31 U.S.C. § 3729(a)(1)(G) if it fraudulently bills the government and then
                                  23   knowingly fails to return the overpayment within sixty days of the identification of the overpayment.”)
                                       (citing cases).
                                  24   438
                                             See Defs. Mot. to Dismiss Gov’t Compl. – ECF No. 66 at 13.
                                  25   439
                                           “A regression analysis is ‘a common statistical tool designed to isolate the influence of one
                                       particular factor — e.g., sex — on a dependent variable — e.g., salary.’” EEOC v. Gen. Tel. Co. of
                                  26   Nw., Inc., 885 F.2d 575, 577 n.3 (9th Cir. 1989) (internal brackets and ellipses omitted) (quoting Sobel
                                       v. Yeshiva Univ., 839 F.2d 18, 21–22 (2d Cir. 1988)). More specifically, a regression analysis is “‘[t]he
                                  27   use of an algebraic formula to express the influence of one or more independent variables (e.g., racial
                                       status) on the average level of a dependent variable (e.g., selection rate).’” Id. (internal ellipses
                                  28   omitted) (quoting David Baldus and James Cole, Statistical Proof of Discrimination 357 (1980)).

                                       ORDER – No. 15-cv-01062-LB                         76
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 77 of 104




                                   1   diagnosis codes (for a tibia fracture, a fibula fracture, or both) all result in the same $100 X-ray

                                   2   cost). Assuming the regression model and the $100 cost, CMS would pay an MA Participant $100

                                   3   (not $62.50), and the alleged errors in the double-coded traditional Medicare patients would not

                                   4   change those payment rates. Under this scenario, it is not inevitable that CMS pays less for MA

                                   5   plan beneficiaries than for traditional Medicare beneficiaries.

                                   6         In sum, the arguments do not persuade that CMS inevitably pays less for MA Plan

                                   7   beneficiaries than for traditional Medicare beneficiaries, thereby violating the “actuarial

                                   8   equivalence” provision in 42 U.S.C. § 1395w-23(a)(1)(C)(i).

                                   9         1.2     “Actuarial Equivalence” Is Not a Defense to an FCA Claim

                                  10         In any event, actuarial equivalence is not a defense to an FCA claim: it does not authorize MA

                                  11   Participants to report false diagnosis codes or keep (and not report and return) overpayments

                                  12   predicated on the false codes, and it does not vitiate scienter.
Northern District of California
 United States District Court




                                  13               1.2.1   MA Participants cannot retain payments predicated on false diagnosis codes

                                  14         Even if CMS pays less for beneficiaries in MA plans than it pays for traditional Medicare

                                  15   beneficiaries (thereby violating the “actuarial equivalence” requirement of 42 U.S.C. § 1395w-

                                  16   23(a)(1)(C)(i)), controlling Ninth Circuit authority establishes that this is not a defense that

                                  17   permits MA Participants such as Sutter and PAMF to submit false claims based on false diagnosis

                                  18   codes and to keep (and not report and return) inflated payments predicated on the false claims.

                                  19         42 U.S.C. § 1320a-7k requires an MA Participant to report and return “overpayments.”

                                  20   “Overpayments” are “any funds that a person receives or retains under [Medicare or Medicaid] to

                                  21   which the person, after applicable reconciliation, is not entitled.” 42 U.S.C. § 1320a-7k(d)(2)(A),

                                  22   (d)(4)(B).440 Necessarily, then, an MA Participant must be entitled to a payment to keep it. Ninth

                                  23   Circuit precedent establishes the following. A properly documented medical record must support

                                  24   each diagnosis code. Swoben, 848 F.3d at 1168 (citations omitted). An MA Participant should

                                  25   withdraw unsupported diagnosis codes. Id. at 1177 n.8; see id. at 1174 (rejecting the argument that

                                  26
                                  27
                                       440
                                          Sutter and PAMF do not challenge the “applicable reconciliation” provision and do not contend that
                                  28   payments to them are not overpayments because “applicable reconciliation” had not taken place.

                                       ORDER – No. 15-cv-01062-LB                         77
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 78 of 104




                                   1   MA Participants are not obliged to withdraw unsupported diagnosis codes). Payments based on

                                   2   unsupported diagnosis codes are “improperly inflated.” Silingo, 904 F.3d at 673. The

                                   3   UnitedHealthcare court similarly noted that for more than a decade, CMS has “required

                                   4   repayment to CMS of any costs that were based on unsupported diagnosis codes.”

                                   5   UnitedHealthcare II, 330 F. Supp. 3d at 180.441 These cases compel the conclusion that MA

                                   6   Participants are not entitled to payments predicated on unsupported diagnosis codes. And if MA

                                   7   Participants are not entitled to payments predicated on unsupported diagnosis codes, then the

                                   8   payments are “overpayments” subject to the reporting-and-return requirements of § 1320a-7k.

                                   9         A contrary conclusion would permit MA Participants to submit or not report false diagnosis

                                  10   codes to adjust for a payment rate that is less than the rate for traditional Medicare beneficiaries.

                                  11   That would defy the aphorism that “‘[m]en must turn square corners when they deal with the

                                  12   government.’” PAMC, Ltd. v. Sebelius, 747 F.3d 1214, 1217 (9th Cir. 2014) (quoting Rock Island,
Northern District of California
 United States District Court




                                  13   A. & L. R. Co. v. United States, 254 U.S. 141, 143 (1920)). And “[i]f the [defendants] did indeed

                                  14   knowingly submit false claims in order to receive payment . . . not covered under the [existing]

                                  15   rule, the invalidity of the rule will be no defense.” Cedars-Sinai Med. Ctr. v. Shalala, 125 F.3d

                                  16   765, 769 (9th Cir. 1997). In Cedars-Sinai, hospitals submitted claims to Medicare and Medicaid

                                  17   for reimbursement of non-FDA-approved medical devices. Id. at 767. A Health Care Financing

                                  18   Administration (“HCFA”) policy barred coverage. Id. In a separate qui tam FCA lawsuit, a relator

                                  19   alleged that the hospitals knowingly submitted the false claims. Id. The hospitals challenged the

                                  20   HCFA policy under the APA in a separate lawsuit. Id. In part, the district court held that the issues

                                  21   in the qui tam case and the APA case were different. Id. at 769. On appeal, the Ninth Circuit

                                  22   affirmed, holding that the invalidity of the policy was not a defense to the submission of false

                                  23   claims: “‘One who elects fraud as a means of self-help may not escape the consequences by urging

                                  24

                                  25

                                  26
                                       441
                                          MA Participants dispute whether CMS should require them to return payments based on
                                  27   extrapolating RADV-audit results across non-audited diagnosis codes, but there is no dispute that
                                       CMS has long required MA Participants to return all payments based on the unsupported diagnosis
                                  28   codes identified during audits. UnitedHealthcare II, 330 F. Supp. 3d at 180.

                                       ORDER – No. 15-cv-01062-LB                        78
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 79 of 104




                                   1   that his conduct be excused because the [rule] which he sought to evade is invalid.’” Id. (internal

                                   2   brackets omitted) (quoting Bryson v. United States, 396 U.S. 64, 68 (1969)).

                                   3         This precedent establishes that even if CMS’s payment methodology does not ensure

                                   4   “actuarial equivalence” between payments for healthcare under traditional Medicare and payments

                                   5   for health care under MA Plans, and “were declared invalid, . . . that will be no defense to the []

                                   6   claims under the False Claims Act.” Id. (citing United States v. Weiss, 914 F.2d 1514, 1522–23

                                   7   (2d Cir. 1990)); accord UnitedHealthcare I, 255 F. Supp. 3d at 211 (“[w]hether a government

                                   8   contractor knowingly engaged in fraud [an FCA claim], and whether a government agency

                                   9   appropriately promulgated a rule years later [an APA claim], are simply too different from one

                                  10   another” to warrant staying one action in lieu of the other).442

                                  11         Also, the defendants’ proposed pleadings standard — requiring the government to allege facts

                                  12   establishing that the defendants’ “error rate” of unsupported codes is higher than the “error rate” in
Northern District of California
 United States District Court




                                  13   the traditional Medicare fee-for-service program443 — is not obviously accomplishable at the

                                  14   pleadings stage and would make it unworkable for the government to pursue reverse-FCA claims

                                  15   against MA Participants. This is not what Congress intended. Cf. Kane ex rel. United States v.

                                  16   Healthfirst, Inc., 120 F. Supp. 3d 370, 390 (S.D.N.Y. 2015) (rejecting the defendants’ narrow

                                  17   interpretation of 42 U.S.C. § 1320a-7k because it placed an unworkable burden on the plaintiffs at

                                  18   the pleadings stage).

                                  19         Here, the defendants propose no workable methodology to define or compare an MA

                                  20   Participant’s “error rate” against the traditional-Medicare error rate. The error rate is not simply

                                  21   total unsupported diagnosis codes divided by total diagnosis codes, in part because some errors are

                                  22   serious and some are not. Put another way, the severity of the code and the magnitude of the error

                                  23   matter. For example, miscoding the wrong broken bone (e.g., coding a patient who broke his tibia

                                  24
                                       442
                                  25      MA Participants know in advance what they will be paid: each year, CMS announces well in
                                       advance the annual Medicare Advantage capitation rate and the risk and other factors to be used in
                                  26   adjusting such rate. 42 U.S.C. § 1395w-23(b)(1)(B); see, e.g., Announcement for Calendar Year (CY)
                                       2014 Medicare Advantage and Part D Payment Policies. If MA Participants think that they should be
                                  27   paid more or that the “actuarial equivalence” provision in 42 U.S.C. § 1395w-23(a)(1)(C)(i) requires
                                       CMS to pay them more, they can raise that objection with CMS.
                                  28   443
                                             Defs. Mot. to Dismiss Gov’t Compl. – ECF No. 66 at 14, 17–18.

                                       ORDER – No. 15-cv-01062-LB                        79
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 80 of 104




                                   1   as having broken his fibula) is different than falsely coding a cancer diagnosis (e.g., coding a

                                   2   healthy patient as having lung cancer).

                                   3         In addition, because it is impracticable to review every single diagnosis code that an MA

                                   4   Participant submits (much less every diagnosis code in CMS’s traditional Medicare data), any

                                   5   calculation of “error rates” necessarily must involve sampling and extrapolation — which in turn

                                   6   necessitates some mechanism to select appropriately representative samples and then give the

                                   7   samples their appropriate weight. Sutter and PAMF offer no mechanism for doing so.

                                   8         Sutter’s and PAMF’s proposed pleading standard would mean that the government could not

                                   9   sue an MA Participant — even if it had proof that all of the MA Participant’s codes for, say,

                                  10   pneumonia were false, and the MA Participant refused to repay444 — unless it (1) took an

                                  11   appropriate sample of all of the codes the MA Participant submitted across its contract with CMS,

                                  12   including codes unrelated to the fraudulent-pneumonia-coding scheme,445 (2) obtained the
Northern District of California
 United States District Court




                                  13   underlying medical records, (3) compared the codes and the records to identify and weight the

                                  14   extent and seriousness of the errors, (4) extrapolated the errors over the MA Participant’s contract

                                  15   with CMS, (5) took an appropriate sample of all of its traditional Medicare data, (6) obtained the

                                  16   underlying medical records, which might require it to seek medical records from hundreds of

                                  17   separate third-party traditional Medicare providers, (7) compared the codes and the records to

                                  18   identify and weight the extent and seriousness of the errors, (8) extrapolated the errors over the

                                  19   MA Participant’s contract with CMS, and (9) compared the resulting error rates. Even after the

                                  20   pleadings stage, the case would get swallowed by disputes about sample sizes, extrapolation, and

                                  21   error-rate calculations, thereby preventing the government from litigating the underlying

                                  22   fraudulent-pneumonia-code scheme and frustrating Congress’s intent for robust FCA enforcement

                                  23   to prevent healthcare fraud. Cf. Kane, 120 F. Supp. 3d at 390.

                                  24

                                  25   444
                                          Cf. Gov’t Compl. – ECF No. 41 at 33 (¶ 96) (PAMF physician complaining to PAMF Physician
                                  26   Champion and others in PAMF management that “changing a diagnosis from acute bronchitis to
                                       pneumonia is not a simple or unimportant change” and “it is so obviously unethical”).
                                  27   445
                                          Cf. Defs. Mot. to Dismiss Gov’t Compl. – ECF No. 66 at 21 (arguing that the government must
                                       “make allegations about the overall rate of unsupported diagnosis codes in Defendants’ data” to plead
                                  28   an FCA claim) (emphasis in original).

                                       ORDER – No. 15-cv-01062-LB                        80
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 81 of 104




                                   1         As the Supreme Court has said, “Congress ‘does not alter the fundamental details of a

                                   2   regulatory scheme in vague terms or ancillary provisions — it does not, one might say, hide

                                   3   elephants in mouseholes.’” Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1626–27 (2018) (quoting

                                   4   Whitman v. Am. Trucking Ass’ns, Inc., 531 U.S. 457, 468 (2001)).446 Nothing suggests that the

                                   5   “actuarial equivalence” provision in 42 U.S.C. § 1395w-23(a)(1)(C)(i) — part of a statute that

                                   6   does not mention the FCA — imposes a pleading or proof standard for FCA cases. “It’s more than

                                   7   a little doubtful that Congress would have tucked into the mousehole of [42 U.S.C. § 1395w-

                                   8   23(a)(1)(C)(i)’s actuarial-equivalence provision] an elephant that tramples the work done by [the

                                   9   FCA].” Cf. id. at 1627. That conclusion is bolstered by Congress’s subsequent 2010 enactment, as

                                  10   part of the ACA, of “Enhanced Medicare and Medicaid Program Integrity Provisions” that

                                  11   expand, not contract, the scope of FCA liability. Cf. Kane, 120 F. Supp. 3d at 391 (“Each time

                                  12   Congress has weighed in on the purpose and power of the FCA, it has endorsed a reading of that
Northern District of California
 United States District Court




                                  13   statute as a robust, remedial measure aimed at combatting fraud against the federal government as

                                  14   firmly as possible.”).

                                  15         Swoben also supports this result. In Swoben, the MA Organizations allegedly submitted

                                  16   certifications regarding unsupported diagnosis codes. 848 F.3d at 1166. CMS audits put them on

                                  17   notice that their submissions likely included a significant number of erroneous codes. Id. at 1167.

                                  18   Under the relevant regulations, MA Organizations may (but are not required to) conduct

                                  19   retrospective reviews of their enrollees’ medical records to ensure the accuracy of the diagnosis

                                  20   codes. Id. at 1169. According to the relator, the MA Organizations conducted one-sided reviews to

                                  21   capture under-reporting errors but not over-reporting errors, resulting in inflated capitation

                                  22   payments, and rendering their periodic certifications false, in violation of the FCA. Id. at 1170.

                                  23   The MA Organizations argued (in part) that they reasonably believed that they were not required

                                  24   to take affirmative steps to find unsupported diagnosis codes because (1) 42 C.F.R. § 422.310(d)

                                  25

                                  26
                                       446
                                          In Epic Systems, the Supreme Court upheld under the Federal Arbitration Act (“FAA”) an
                                  27   arbitration clause in an employment contract that waived the right to collective litigation against the
                                       employer and held that Section 7 of the National Labor Relations Act did not alter the FAA. Epic Sys.,
                                  28   138 S. Ct. at 1626–27.

                                       ORDER – No. 15-cv-01062-LB                        81
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 82 of 104




                                   1   provided only that MA Organizations must submit “data that conform to CMS’[s] requirements

                                   2   for data equivalent to [traditional] Medicare fee-for-service data,” and (2) CMS does not verify

                                   3   diagnosis codes from traditional Medicare providers, and the “data equivalent” requirement in the

                                   4   regulation meant that MA Organizations did not have to verify their diagnosis codes either. Id. at

                                   5   1179. The Ninth Circuit rejected the argument: “because nothing in § 422.310(d)[’s ‘data

                                   6   equivalent’ requirement] speaks to a Medicare Advantage organization’s obligations to ensure the

                                   7   accuracy of risk adjustment data, it does not modify a Medicare Advantage organization’s

                                   8   obligations” to submit accurate diagnosis codes under the relevant regulations. Id. (citing

                                   9   42 C.F.R. §§ 422.503(b)(4)(vi) & 422.504(l)).

                                  10         Like the “data equivalent” regulation in Swoben, nothing in 42 U.S.C. § 1395w-

                                  11   23(a)(1)(C)(i)’s “actuarial equivalence” provision speaks to an MA Participant’s obligation to

                                  12   ensure the accuracy of its diagnosis codes, and thus nothing in the provision modifies an MA
Northern District of California
 United States District Court




                                  13   Participant’s obligation to ensure that it is submitting accurate diagnosis codes or allows it to keep

                                  14   (and not report and return) inflated payments predicated on false diagnosis codes.447

                                  15            1.2.2   The “actuarial equivalence” requirement does not vitiate scienter

                                  16         Sutter and PAMF — quoting Safeco Insurance Co. of America v. Burr, 551 U.S. 47, 70 n.20

                                  17   (2007) — also contend that even if one rejects their actuarial-equivalence argument, their

                                  18   interpretation of that requirement vitiates scienter because “‘Congress could not have intended’ to

                                  19

                                  20
                                       447
                                           Sutter and PAMF distinguish Swoben on the ground that it did not address the “actuarial
                                       equivalence” provision in 42 U.S.C. § 1395w-23(a)(1)(C)(i). Defs. Reply in Supp. of Mot. to Dismiss
                                  21   Gov’t Compl. – ECF No. 86 at 8–9 & n.3 (citing United States ex rel. Poehling v. UnitedHealth Grp.,
                                       Inc., No. CV 16-8697-MWF (SSx), 2019 WL 2353125 (C.D. Cal. Mar. 28, 2019) (Poehling II)). But
                                  22   the reasoning for the holding in Swoben (a regulation requiring data equivalence reported does not
                                       alter the obligation to report data accurately) applies here: the requirement of “actuarial equivalence”
                                  23   between Medicare Advantage coverage and traditional Medicare coverage does not alter the accurate-
                                       reporting obligation either. The failure to discuss “actuarial equivalence” does not distinguish Swoben.
                                  24     Sutter and PAMF also contend that Swoben does not control because the direct-FCA claims there
                                       were based on false certifications of accuracy, completeness, and truthfulness under 42 C.F.R.
                                  25   § 422.504(l), and the direct-FCA claims here are based on false diagnosis codes, not certifications.
                                       Defs. Reply in Supp. of Mot. to Dismiss Gov’t Compl. – ECF No. 86 at 8–9. This argument does not
                                  26   change the outcome. The Swoben court did not limit its holding — that MA Participants must submit
                                       accurate diagnosis codes and withdraw unsupported codes — to false certifications and compels the
                                  27   conclusion that MA Participants cannot bill CMS for false diagnosis codes (and keep and not report
                                       the resulting overpayments). Swoben, 848 F.3d at 1168, 1774, 1777 n.8; accord Silingo, 904 F.3d at
                                  28   673 (submitting unsupported codes results in “improperly inflated” payments).

                                       ORDER – No. 15-cv-01062-LB                         82
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 83 of 104




                                   1   subject a defendant to liability under a knowing or reckless standard where the defendant

                                   2   ‘followed an interpretation that could reasonably have found support in the courts, whatever their

                                   3   subjective intent might have been.’”448 This argument fails.

                                   4         In Safeco, the Supreme Court said, “[w]here . . . the statutory text and relevant court and

                                   5   agency guidance allow for more than one reasonable interpretation, it would defy history and

                                   6   current thinking to treat a defendant who merely adopts one such interpretation as a knowing or

                                   7   reckless violator. Congress could not have intended such a result for those who followed an

                                   8   interpretation that could reasonably have found support in the courts, whatever their subjective

                                   9   intent may have been.” Safeco, 551 U.S. at 70 n.20. By contrast, “even if a regulated party adopts

                                  10   a ‘reasonable’ interpretation of an ‘ambiguous’ statute, it can nonetheless be deemed liable for

                                  11   knowingly making a false statement if it ‘had been warned away from that interpretation’ by

                                  12   authoritative agency guidance.” Ipsen Biopharmaceuticals, Inc. v. Azar, 943 F.3d 953, 957–58
Northern District of California
 United States District Court




                                  13   (D.C. Cir. 2019) (quoting United States ex rel. Purcell v. MWI Corp., 807 F.3d 281, 288 (D.C. Cir.

                                  14   2015)); accord Swoben, 848 F.3d at 1178 (rejecting MA Organizations’ argument that their

                                  15   interpretation of the regulation in question was objectively reasonable in light of “CMS’[s] clear

                                  16   statements in the [regulation’s] preamble,” which “resolved any ambiguity” against the MA

                                  17   Organizations).

                                  18         CMS regulations have long warned MA Participants that they must certify that the data they

                                  19   submit is accurate, complete, and truthful, 42 C.F.R. § 422.504(l)(3), that they will be required to

                                  20   submit a sample of medical records for data validation, 42 C.F.R. § 422.310(e), and that there may

                                  21   be penalties for the submission of false data, id. Additionally, for more than a decade, CMS has

                                  22   “required repayment to CMS of any costs that were based on unsupported diagnosis codes.”

                                  23   UnitedHealthcare II, 330 F. Supp. 3d at 180. No court — including the UnitedHealthcare court —

                                  24   has held that an MA Participant can keep and not report or return payments based on unsupported

                                  25

                                  26
                                  27

                                  28   448
                                             Defs. Reply in Supp. of Mot. to Dismiss Gov’t Compl. – ECF No. 86 at 6, 14–16.

                                       ORDER – No. 15-cv-01062-LB                          83
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 84 of 104




                                   1   codes. Cf. id. at 189 (“UnitedHealth does not contend that Medicare Advantage insurers should be

                                   2   permitted knowingly or recklessly to bill CMS for erroneous diagnosis codes.”).449

                                   3         In sum, the actual-equivalence argument does not vitiate scienter.

                                   4                                               *      *       *

                                   5         Sutter and PAMF complain that “the government . . . attempt[s] to impose a heightened

                                   6   standard on Medicare Advantage providers that it has never imposed in traditional Medicare.”450 It

                                   7   does not. Traditional Medicare providers and Medicare Advantage providers both must submit

                                   8   accurate data to CMS. The government brings FCA claims against both if they submit false claims

                                   9   that result in overpayments or fail to return overpayments. Traditional Medicare providers — who

                                  10   submit claims based on medical services — are liable if they (with the requisite scienter) submit

                                  11   false bills for medical services (or fail to return overpayments). Medicare Advantage providers —

                                  12   who submit claims based on diagnosis codes — also are liable if they submit (with the requisite
Northern District of California
 United States District Court




                                  13   scienter) false or unsupported codes (or fail to return overpayments).451

                                  14

                                  15
                                       449
                                           The UnitedHealthcare decision issued in 2018, i.e., after the core time period of the defendants’
                                       alleged misconduct. See Gov’t Compl. – ECF No. 41 at 6 (¶ 10), 45 (¶ 131). Before 2018, agency
                                  16   guidance warned medical providers that they could not keep (and must report or return) overpayments
                                       based on false diagnosis codes. 42 C.F.R. §§ 422.310(e), 422.504(l)(3); see also, e.g., 79 Fed. Reg. at
                                  17   29,921 (“For example, a risk adjustment diagnosis that has been submitted for payment but is found to
                                       be invalid because it does not have supporting medical record documentation would result in an
                                  18   overpayment.”). Sutter’s written policies and procedures acknowledge this: they state that Sutter
                                       would report and return any payment based on (among other things) an “incorrect code or modifier
                                  19   assignment resulting in a higher level of reimbursement” or “insufficient or lack of documentation to
                                       support billed services.” See supra notes 294–296. Safeco addresses circumstances where the statutes,
                                  20   regulations, and court decisions allow for more than one reasonable interpretation. Safeco, 551 U.S. at
                                       70 n.20. That is not the case here. The 2018 UnitedHealthcare decision does not vitiate the defendants’
                                  21   scienter at the time of their alleged misconduct. See Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct.
                                       1923, 1933 (2016) (“Nothing in Safeco suggests that [courts] should look to facts that the defendant
                                  22   neither knew or had reason to know at the time he acted.”); accord Cedars-Sinai, 125 F.3d at 769
                                       (“Even if the Hospitals succeed in having the rule [later] declared invalid, however, that will be no
                                  23   defense to the Relator’s claims under the False Claims Act.”) (citing Weiss, 914 F.2d at 1522–23). In
                                       any event, as discussed above, the UnitedHealthcare court did not hold that MA Participants could
                                  24   keep (and not report or return) overpayments based on false diagnosis codes. Cf. UnitedHealthcare II,
                                       330 F. Supp. 3d at 180, 189. To the contrary, it acknowledged that CMS requires repayment of any
                                  25   costs predicated on unsupported diagnosis codes. Id. at 180.
                                       450
                                             Defs. Reply in Supp. of Mot. to Dismiss Gov’t Compl. – ECF No. 86 at 5.
                                  26   451
                                           Sutter and PAMF argue if the court were to dismiss the FCA claims, the government would not
                                  27   lack resources: “[i]t is free to use administrative and other mechanisms to pursue reimbursement when
                                       it believes that it has overpaid a participant in the Medicare Advantage program.” Defs. Mot. to
                                  28   Dismiss Gov’t Compl. – ECF No. 66 at 24. But that approach shifts the burden for ascertaining the

                                       ORDER – No. 15-cv-01062-LB                         84
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 85 of 104




                                   1         The court denies the motion to dismiss on the ground that “actuarial equivalence” is not a

                                   2   defense to an FCA claim.452

                                   3

                                   4   2. The Relator Can Pursue Her Sutter-Wide Claims

                                   5         The government’s complaint challenges PAMF’s unsupported diagnosis codes, but it did not

                                   6   allege FCA or other violations at Sutter affiliates other than PAMF.453 Ms. Ormsby filed a First

                                   7   Amended Complaint after the government intervened in the action, adding additional allegations

                                   8   about Sutter affiliates other than PAMF (as described above in the Statement).454 The government

                                   9   previously settled with Sutter and its non-PAMF affiliates for $30 million in a non-FCA

                                  10   settlement.455 It does not object to Ms. Ormsby’s expansion of the FCA claims to non-PAMF

                                  11   Sutter affiliates.456 Sutter moves to dismiss Ms. Ormsby’s complaint on the ground that she cannot

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15
                                       accuracy of diagnosis codes to CMS (presumably through its audits) and away from MA Participants.
                                  16   That is not what the statutory scheme requires. Instead, MA Participants must certify that their
                                       diagnosis codes and data are true and accurate, and MA Participants must report and return any
                                  17   overpayments. See supra notes 17–25, 41–47 and accompanying text. CMS audits MA participants to
                                       confirm the accuracy of the diagnosis coding. See supra note 44 and accompanying text. That audit
                                  18   process does not excuse MA Participants’ obligation to report diagnosis codes and overpayments
                                       accurately in the first instance.
                                  19   452
                                           This holding means that going forward (including through discovery, motions, or trial), this case is
                                       not about “actuarial equivalence” calculations or the overall error rates in CMS’s traditional Medicare
                                  20   data. Instead, and unlike the APA dispute in UnitedHealthcare, the case is about whether Sutter and
                                       PAMF submitted false diagnosis codes to CMS or failed to report and return overpayments predicated
                                  21   on the false codes. Cf. Cedars-Sinai, 125 F.3d at 769 (invalidity of applicable rule “will be no defense
                                       to . . . claims under the False Claims Act”); UnitedHealthcare I, 255 F. Supp. 3d at 211 (“any decision
                                  22   in this [APA] matter will not answer the most relevant questions in the FCA Cases[, namely, w]hether
                                       a government contractor knowingly engaged in fraud”).
                                  23   453
                                          Gov’t Compl. – ECF No. 41; Hr’g Tr. – ECF No. 97 at 18 (“[THE GOVERNMENT:] If you look at
                                  24   the claims in the respective [latest] complaints and we’re dealing with, as you already noted, PAMF
                                       and Sutter as to PAMF[.]”).
                                  25   454
                                             Relator FAC – ECF No. 52.
                                  26
                                       455
                                          Id. at 3–4 (¶ 7); see Relator Req. for Judicial Notice Ex. B (Settlement Agreement) – ECF No. 81 at
                                       10–22.
                                  27   456
                                          Hr’g Tr. – ECF No. 97 at 18 (“[THE GOVERNMENT:] . . . . [W]e think, just like Judge Donato
                                       did in [United States ex rel. Jahr v. Tetra Tech EC, Inc., No. 3:13-cv-03835-JD (N.D. Cal. filed Aug.
                                  28   19, 2013)], that we don’t have a problem with [the relator] pursuing those claims.”).

                                       ORDER – No. 15-cv-01062-LB                         85
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 86 of 104




                                   1   maintain a broader FCA action than the government’s FCA action, and that her lawsuit thus is

                                   2   limited to PAMF (and cannot extend to Sutter’s non-PAMF affiliates).457

                                   3         Practically, the government’s intervention means that it has the primary responsibility for

                                   4   prosecuting the action, see 31 U.S.C. § 3730(c)(1), and the litigation in intervened cases generally

                                   5   focuses initially on the government’s case (here, PAMF). That said, the government’s limit of its

                                   6   case to PAMF does not bar Ms. Ormsby’s claims regarding Sutter’s non-PAMF affiliates. The

                                   7   court thus denies Sutter’s motion to dismiss Ms. Ormsby’s claims.

                                   8         Under the FCA, a relator may bring a civil FCA lawsuit on behalf of the government, and

                                   9   thereafter, the government may elect to intervene and proceed with the action. 31 U.S.C.

                                  10   § 3730(b)(1)–(2). If the government intervenes, it “shall — (A) proceed with the action, in which

                                  11   case the action shall be conducted by the government; or (B) notify the court that it declines to

                                  12   take over the action, in which case the person bringing the action shall have the right to conduct
Northern District of California
 United States District Court




                                  13   the action.” 31 U.S.C. § 3730(b)(4).

                                  14         When the government intervenes in a case, it becomes a party to the lawsuit as a whole, not

                                  15   merely a party to particular claims:

                                  16            [31 U.S.C. § 3730] states that “[t]he Government may elect to intervene and
                                                proceed with the action within 60 days after it receives both the complaint and the
                                  17            material evidence and information.” It does not state that the government may
                                                intervene in part of the action or as to certain counts or certain claims for relief.
                                  18
                                                Neither does it state that the government declines party status in those claims it
                                  19            chooses not to prosecute or settle. . . . [T]he government becomes a “party” to the
                                                suit as a whole when it intervenes. It does not become a “party” to a particular
                                  20            claim or number of claims.”
                                  21   United States ex rel. Bennett v. Biotronik, Inc., 876 F.3d 1011, 1020–21 (9th Cir. 2017).

                                  22         After the government intervenes, it has primary responsibility for prosecuting the action “and

                                  23   shall not be bound by an act of the person bringing the action,” meaning, the relator. 31 U.S.C.

                                  24   § 3730(c)(1). The relator has the right to continue as a party in the action. Id. But § 3730(c) limits

                                  25   the relator’s participation and essentially gives the government the authority to run the plaintiffs’

                                  26
                                  27   457
                                          Defs. Mot. to Dismiss Relator FAC – ECF No. 68 at 5–7. Ms. Ormsby’s initial complaint focused
                                       on PAMF, but she alleged too that there was a system-wide failure at Sutter. Relator Compl. – ECF
                                  28   No. 1 at 4–5 (¶¶ 7–8) (system-wide failure), 15–32 (¶¶ 51–115) (PAMF).

                                       ORDER – No. 15-cv-01062-LB                         86
                                        Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 87 of 104




                                   1   show. Id. In summary form, the limitations to the relator’s participation are as follows: (1) the

                                   2   government may dismiss the case over the relator’s objections (on the government’s motion and

                                   3   after the court provides the relator the opportunity for a hearing on the motion); (2) the

                                   4   government may settle the action over the relator’s objections (after the court determines, after a

                                   5   hearing, that the settlement is fair, adequate, and reasonable under all the circumstances); (3) the

                                   6   court — upon the government’s showing that the relator’s participation causes undue delay or is

                                   7   repetitious, irrelevant, and harassing — may impose limits on the relator’s participation (such as

                                   8   limiting the number of witnesses, limiting the length of testimony, limiting cross-examination, and

                                   9   otherwise limit participation); and (4) the court — upon a defendant’s showing that the relator’s

                                  10   conduct is harassing or would cause the defendant undue burden or expense — may limit the

                                  11   relator’s participation. 31 U.S.C. § 3730(c)(2).

                                  12      Section 3730 demonstrates that the government is a party to the case and has primary
Northern District of California
 United States District Court




                                  13   responsibility for prosecuting it. But it does not address whether a relator may pursue claims when

                                  14   the government does not. That said, nothing in § 3730 suggests that the government’s intervention

                                  15   bars the relator from pursuing claims beyond those in the government’s complaint, and the weight

                                  16   of authority suggests that she can.

                                  17      Section 3730 does not require the government — on intervention — to pursue all of the

                                  18   relator’s claims. Bennett, 876 F.3d at 1020 (after the government intervenes in an FCA case, the

                                  19   case may include “claims [the government] chooses not to prosecute or settle”). As then-Judge

                                  20   Samuel Alito wrote for the Third Circuit:

                                  21          When a qui tam action is filed, the government may “proceed with the action,”
                                              §§ 3730(b)(2) and (4) (emphasis added) or “decline to take over the action,”
                                  22          § 3730(b)(4)(B) (emphasis added), but the government often decides to take over
                                              only certain claims in a multi-claim action, and we are aware of no decision
                                  23
                                              holding that this is improper.
                                  24

                                  25   United States ex rel. Merena v. SmithKline Beecham Corp., 205 F.3d 97, 102 (3d Cir. 2000)

                                  26   (emphasis in original). Indeed, the government need not intervene at all, and the relator can

                                  27   prosecute the case. 31 U.S.C. § 3730(b)(4)(B). The statute and case law thus contemplate that the

                                  28

                                       ORDER – No. 15-cv-01062-LB                         87
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 88 of 104




                                   1   government can pursue some or all of the relator’s claims, and the relator can pursue claims when

                                   2   the government does not.

                                   3      In cases where the government intervenes in part, necessarily there are other claims that the

                                   4   relator has. Courts regularly allow relators to pursue their separate claims after the government’s

                                   5   intervention. See, e.g., United States ex rel. Ketroser v. Mayo Found., 729 F.3d 825, 826 (8th Cir.

                                   6   2013) (the relator filed an FCA case, the government intervened in part and settled the intervened

                                   7   claim, and the relator then filed an amended complaint asserting additional claims against the

                                   8   defendant); United States ex rel. Fallon v. Accudyne Corp., 97 F.3d 937, 938 (7th Cir. 1996) (“The

                                   9   Attorney General took over the prosecution of Count I, see 31 U.S.C. § 3730(b)(4)(A), but left

                                  10   Count II in the hands of the relators.”); Fed. Recovery Servs., Inc. v. United States, 72 F.3d 447,

                                  11   449 n.1 (5th Cir. 1995) (“The United States elected to intervene in that portion of the suit against

                                  12   [some] defendants but declined to intervene against [another defendant]. Although the United
Northern District of California
 United States District Court




                                  13   States’ intervention vested it with control of the litigation against [the first group of defendants],

                                  14   [relator] retained the authority to proceed against [the other defendant] on its own.”).

                                  15      To the extent that Sutter argues that the government’s intervention bars Ms. Ormsby’s claims

                                  16   outright, courts also reject arguments to dismiss the complaints as a matter of course. See, e.g.,

                                  17   United States ex rel. Dresser v. Qualium Corp., No. 5:12-cv-01745-BLF, 2016 WL 3880763, at

                                  18   *10 (N.D. Cal. July 18, 2016) (“Defendants argue that if [relator] has any claims that overlap with

                                  19   the United States’ claims, those claims should be dismissed because [relator] has no cause of

                                  20   action under the FCA once the United States intervenes . . . . Defendants’ view of the FCA is

                                  21   contrary to the text of the statute, which gives relators the right to continue as a party to an FCA

                                  22   action even when the United States chooses to intervene.”); United States ex rel. Shemesh v. CA,

                                  23   Inc., 89 F. Supp. 3d 36, 55–56 (D.D.C. 2015) (“[D]ismissal [of the relator’s complaint] is not

                                  24   automatically triggered by the government’s intervention. ‘[T]here is no presumption under the

                                  25   statute against allowing both complaints to proceed.’”) (quoting United States ex rel. Landis v.

                                  26   Tailwind Sports Corp., 51 F. Supp. 3d 9, 28 (D.D.C. 2014)).

                                  27      Courts also allow relators to amend their complaints after the government intervenes. See, e.g.,

                                  28   Dresser, 2016 WL 3880763, at *1 (“After the United States intervened in part and filed an

                                       ORDER – No. 15-cv-01062-LB                         88
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 89 of 104




                                   1   Intervenor Complaint, [the relator] amended her complaint.”); Shemesh, 89 F. Supp. 3d at 43

                                   2   (noting that the government intervened in March 2014 and the relator amended his complaint in

                                   3   April 2014).

                                   4         Sutter acknowledges the many cases that allow “relators to litigate individual claims for relief

                                   5   under the False Claims Act after the government intervenes.”458 But it contends that the court

                                   6   should follow the only case — United States ex rel. Brooks v. Stevens-Henager College, Inc., 359

                                   7   F. Supp. 3d 1088 (D. Utah) — where a district court held that relators have no right to maintain

                                   8   the non-intervened portion of an FCA case after the government intervenes. Id. at 1120 (“relators

                                   9   may not maintain the non-intervened portion of an action”) (capitalization removed). Sutter asserts

                                  10   that Brooks rightly identified the unique procedural context of a relator’s amendment after the

                                  11   government’s intervention459 and appropriately held that a relator’s “limited right to continue as a

                                  12   party to the action . . . does not allow the relator to amend his or her complaint to add defendants
Northern District of California
 United States District Court




                                  13   and claims to the Government’s action” because “[t]hose rights necessarily belong to the party

                                  14   with the primary responsibility for conducting the action — in this case, the Government.” Id. at

                                  15   1116. “The Government’s complaint in intervention superseded the relators’ amended complaint,

                                  16   and any pleading subsequently filed by the relator lacked legal effect.” Id.

                                  17         The Brooks court reached its decision in part because the FCA does not say that a relator can

                                  18   prosecute the non-intervened part of the complaint, and “Congress’[s] silence as to a relator’s right

                                  19   to prosecute the non-intervened claims leads to the conclusion that no such right exists.” Id. at

                                  20   1120. It examined the structure and legislative history of the FCA and found that the statute’s use

                                  21   of the word “action” meant “civil action” and not “cause of action.” Id. at 1118, 1121–26.

                                  22         Other courts reach the contrary conclusion that the word “action” in the FCA means “cause of

                                  23   action” or claim. For example, in Merena, then-Judge Alito wrote that “the draftsmanship of the

                                  24   qui tam statute has its quirks, and one of those quirks is that the statute is based on the model of a

                                  25   single-claim complaint. . . . [T]he qui tam statute is phrased as if every qui tam complaint

                                  26
                                  27   458
                                             Defs. Mot. to Dismiss Relator FAC – ECF No. 68 at 8.
                                  28   459
                                             Id.

                                       ORDER – No. 15-cv-01062-LB                         89
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 90 of 104




                                   1   contained only one claim.” Merena, 205 F.3d at 101–02 (citing United States ex rel. Mistick v.

                                   2   Hous. Auth., 186 F.3d 376, 387 (3d Cir. 1999)). He then examined the qui tam statute’s use of the

                                   3   word “action” and concluded that the “each claim in a multi-claim [FCA] complaint must be

                                   4   treated as if it stood alone.” Id. at 102; accord United States ex rel. Schumann v. AstraZeneca

                                   5   Pharm. L.P., 769 F.3d 837, 846 (3d Cir. 2014) (“FCA’s reference to ‘action’ may reasonably be

                                   6   read to mean ‘claim’ because the statute envisions a single-claim complaint”) (citing Merena, 205

                                   7   F.3d at 101–02); United States ex rel. Rauch v. Oaktree Medical Centre, P.C., No. 6:15-cv-01589-

                                   8   DCC, 2020 WL 1065955, at *6–9 (D.S.C. Mar. 5, 2020) (declining to follow Brooks, applying

                                   9   Merena, noting that the Brooks court (and not the defendants) sua sponte raised the issue,

                                  10   determining that the word “action” meant “cause of action,” and holding that the FCA allowed

                                  11   relators to pursue non-intervened claims) (citing Merena, 205 F.3d 101–02).460

                                  12         Given the clear weight of authority that allows a relator to pursue non-intervened claims, the
Northern District of California
 United States District Court




                                  13   court follows that approach (and not Brooks) as persuasive. The government can pursue some or

                                  14   all of a relator’s claims, and a relator can pursue claims that government does not.

                                  15         A contrary decision not only is inconsistent with the many decisions that allow relators to

                                  16   pursue non-intervened claims but also is inconsistent with the FCA. The FCA allows the

                                  17   government and private parties to pursue civil actions for false claims. 31 U.S.C. § 3730(a)–(b). It

                                  18   allows the government to pursue some or all claims. Bennett, 876 F.3d at 1020. A relator can

                                  19   pursue claims if the government does not intervene. 31 U.S.C. § 3730(c)(3). The government’s

                                  20   failure to intervene on any or all claims does not mean that the claims lack merit (or that the

                                  21   government thinks that they do). The decision to intervene can turn on “any number of reasons.

                                  22

                                  23
                                       460
                                          The Brooks court held that the word “action” 31 U.S.C. § 3730 cannot mean “claim” or “cause of
                                  24   action” because 31 U.S.C. § 3730(e)(4)(A) refers to “an action or claim under this section,” thereby
                                       distinguishing the term “action” from a “claim.” Brooks, 359 F. Supp. 3d at 1118 (emphasis in
                                  25   original). At the time that 31 U.S.C. § 3730 was amended, in 1986, to first allow relators to continue as
                                       parties after the government intervened, it did not contain any reference to “an action or claim under
                                  26   this section.” See Pub. L. No. 99-562, § 2, 100 Stat. at 3154–57. Instead, it appeared to use “action”
                                       and “claim” somewhat interchangeably. See id. at 3156 (awarding relator “at least 15 percent but not
                                  27   more than 25 percent of the proceeds of the action or settlement of the claim”). The reference to “an
                                       action or claim under this section” in what is now 31 U.S.C. § 3730(e)(4)(A) was not added until 24
                                  28   years later with the passage of the ACA. See Pub. L. No. 111-148, 124 Stat. at 901.

                                       ORDER – No. 15-cv-01062-LB                         90
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 91 of 104




                                   1   For example, a decision not to intervene may ‘not necessarily be an admission by the United

                                   2   States that it has suffered no injury in fact, but rather the result of a cost-benefit analysis.’” United

                                   3   States ex rel. Williams v. Bell Helicopter Textron Inc., 417 F.3d 450, 455 (5th Cir. 2005) (internal

                                   4   brackets omitted) (quoting United States ex rel. Berge v. Bd. of Trs., 104 F.3d 1453, 1458 (4th Cir.

                                   5   1997)). Also, for resource reasons, the government cannot pursue every meritorious claim. If

                                   6   relators cannot pursue non-intervened claims, then there is no recourse at all. Surely the FCA does

                                   7   not require that result.

                                   8

                                   9   3. The Plaintiffs Sufficiently Plead Their Claims

                                  10         Sutter and PAMF move to dismiss the complaints on the grounds that (1) for the reverse-FCA

                                  11   claims, the plaintiffs failed to allege (with the particularity that Rule 9(b) requires) that they

                                  12   identified any overpayments or knowingly avoided repaying them and (2) for the direct-FCA
Northern District of California
 United States District Court




                                  13   claims, the plaintiffs failed to plead that they knowingly submitted materially false claims or

                                  14   statements.461 The court denies the motions to dismiss because the plaintiffs sufficiently pleaded

                                  15   these elements of the claims.

                                  16         3.1     Reverse-FCA Claims

                                  17         The elements of the reverse-FCA claims are that Sutter and PAMF (1) concealed or

                                  18   improperly avoided or decreased an obligation to pay the government and (2) did so knowingly.

                                  19   31 U.S.C. § 3729(a)(1)(G).462

                                  20               3.1.1   Concealing or avoiding an obligation to pay the government

                                  21         As discussed above, 42 U.S.C. § 1320a-7k requires MA Participants to return Medicare

                                  22   overpayments within 60 days after the overpayments are “identified.” If they do not, the

                                  23   overpayments become “obligations” under the reverse-FCA provision. 42 U.S.C. § 1320a-

                                  24

                                  25
                                       461
                                          Defs. Mot. to Dismiss Gov’t Compl. – ECF No. 66 at 9, 21–28; Defs. Mot. to Dismiss Relator FAC
                                       – ECF No. 68 at 6, 10–13.
                                  26   462
                                          Because the plaintiffs sufficiently plead a claim under the second prong of the reverse-FCA
                                       provision, the court need not address whether they plead a claim under the first prong, i.e., whether
                                  27   Sutter and PAMF made or used a material false statement to conceal or avoid an obligation to pay the
                                       government. Victaulic, 839 F.3d at 255; see also Gov’t Opp’n – ECF No. 82 at 19–21 (addressing only
                                  28   the sufficiency of the complaint under the second prong of the reverse-FCA statute).

                                       ORDER – No. 15-cv-01062-LB                         91
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 92 of 104




                                   1   7k(d)(2)(A). Payments based on false diagnosis codes are overpayments. Sutter and PAMF move

                                   2   to dismiss on the ground that the plaintiffs have not alleged that they “identified” any

                                   3   overpayments and failed to return them within 60 days.463 Because the plaintiffs sufficiently allege

                                   4   that internal and external reviews of diagnosis codes put the defendants on notice of the potential

                                   5   overpayments, the court denies the motion to dismiss on this ground.

                                   6         Section 1320a-7k uses the word “identified” but does not define it further. Another court — in

                                   7   the similar context of an employee’s identifying potential overpayments and telling his employer

                                   8   — conducted a comprehensive analysis of the statute and held that an overpayment is “identified”

                                   9   when the “provider is put on notice of a potential overpayment, rather than the moment when an

                                  10   overpayment is conclusively ascertained.” Kane, 120 F. Supp. 3d at 387–88 (analyzing the text,

                                  11   legislative history, and legislative purpose of § 1320a-7k and the FCA). Kane involved a software

                                  12   glitch that resulted in the submission of improper claims to Medicaid. Id. at 375. The New York
Northern District of California
 United States District Court




                                  13   State Comptroller alerted the defendants about the glitch and identified specific wrongful claims,

                                  14   and an employee then put them on notice of a set of claims likely to contain numerous

                                  15   overpayments. Id. at 388.464 At this point, the defendants were on notice, the claims were

                                  16   identified, and the defendants had a duty to report and return wrongly collected money. Id. at 388,

                                  17   390.465

                                  18
                                  19
                                       463
                                             Defs. Mot. to Dismiss Gov’t Compl. – ECF No. 66 at 22–24.
                                       464
                                          The employee’s list of claims was overinclusive and underinclusive: (1) roughly half of the claims
                                  20   on the list were not overpaid, and (2) the list omitted certain overpayments. Kane, 120 F. Supp. 3d at
                                       377 & n.7. The court held that the list “identified” overpayments for the employer. Id. at 390.
                                  21   465
                                           The Kane court acknowledged that its holding — that an overpayment is “identified” when a party
                                  22   is put on notice of a potential overpayment — could be viewed as “unforgiving.” Kane, 120
                                       F. Supp. 3d at 389. Under such a rule, “an overpayment would technically qualify as an ‘obligation’
                                  23   even where a provider receives an email [putting it on notice], struggles to conduct an internal audit,
                                       and reports its efforts to the government within the sixty-day window, but has yet to isolate and return
                                  24   all overpayments sixty-one days after being put on notice of potential overpayments.” Id. The Kane
                                       court noted that the potential harshness of the rule was tempered by the fact that the FCA separately
                                  25   imposes a scienter requirement above and beyond § 1320a-7k’s “identified” requirement. As the Kane
                                       court explained, “while [‘identified’ overpayments] might qualify as ‘obligations,’ the mere existence
                                  26   of an ‘obligation’ does not establish a violation of the FCA. Rather, in the reverse false claims context,
                                       it is only when an obligation is knowingly concealed or knowingly and improperly avoided or
                                  27   decreased that a provider has violated the FCA.” Id. (emphasis in original). In the situation described
                                       above, where a medical provider is put on notice of a potential overpayment and makes a good-faith
                                  28   effort to investigate and to report and return any overpayment it finds, “the provider would not have

                                       ORDER – No. 15-cv-01062-LB                          92
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 93 of 104




                                   1         Other courts have followed this approach. See United States ex rel. Strauser v. Stephen L.

                                   2   LaFrance Holdings, Inc., No. 18-CV-673-GKF-FHM, 2019 WL 1086363, at *16 (N.D. Okla.

                                   3   Mar. 7, 2019) (allegation that defendant “had notice that the price-match program was unlawful

                                   4   and failed to exercise reasonable diligence in investigating, reporting, and returning

                                   5   overpayments” pleads a claim under § 1320a-7k and the reverse-FCA provision); Graves v. Plaza

                                   6   Med. Ctrs., Corp., 276 F. Supp. 3d 1335, 1347 (S.D. Fla. 2017) (“‘[T]he sixty day clock begins

                                   7   ticking when the provider is put on notice of a potential overpayment, rather than the moment

                                   8   when an overpayment is conclusively ascertained, which is compatible with the legislative history

                                   9   of the FCA and the FERA [Fraud Enforcement Recovery Act].’”) (quoting Kane, 120 F. Supp. 3d

                                  10   at 388); United States ex rel. Ortiz v. Mount Sinai Hosp., No. 13 Civ. 4735(RMB), 2015 WL

                                  11   7076092, at *13 (S.D.N.Y. Nov. 9, 2015) (allegation that defendants had received overpayments

                                  12   and “had notice of those overpayments” but failed to return them pleads a claim under § 1320a-7k
Northern District of California
 United States District Court




                                  13   and the reverse-FCA provision).

                                  14         Sutter and PAMF argue that the plaintiffs must allege that they “actually identified”

                                  15   unsupported diagnosis codes and failed to return the payments predicated on those codes within 60

                                  16   days.466 To the extent that Sutter and PAMF argue that § 1320a-7k requires the plaintiffs to plead

                                  17   that they had actual knowledge of specific unsupported diagnosis codes and payments based on

                                  18   those codes in order for the payments to be “identified” for purposes of triggering their 60-day-

                                  19   return obligation, their argument fails. The defendants in the Kane action made a similar

                                  20   argument, asserting that the government had to allege that they “classified with certainty”

                                  21   overpayments in order for the overpayments to be “identified.” Id. at 384. The Kane court rejected

                                  22   this argument, holding that:

                                  23                 Defendants’ interpretation . . . would make it all but impossible to enforce the
                                                 reverse false claims provision of the FCA in the arena of healthcare fraud. In the
                                  24             Government’s words, “Permitting a healthcare provider that requests and receives
                                  25

                                  26
                                  27   acted with the reckless disregard, deliberate ignorance, or actual knowledge of an overpayment
                                       required to support an FCA claim.” Id. at 389–90.
                                  28   466
                                             Defs. Mot. to Dismiss Gov’t Compl. – ECF No. 66 at 22 (emphasis in original).

                                       ORDER – No. 15-cv-01062-LB                          93
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 94 of 104




                                   1              an analysis showing over 900 likely overpayments to escape FCA liability by
                                                  simply ignoring the analysis altogether and putting its head in the sand would
                                   2              subvert Congress’s intent in amending § 3729(a)(1)(G).” Doc. 59 at 19 (citing
                                                  United States v. Lakeshore Med. Clinic, Ltd., No. 11 Civ. 00892, 2013 WL
                                   3              1307013, at *4 (E.D. Wis. Mar. 28, 2013)). Sure enough, the government’s
                                   4              Complaint in this action alleges that Defendants, upon receiving [employee]’s
                                                  email and analysis, did nothing with the set of claims he pointed out as potentially
                                   5              overpaid and paid back hundreds of claims only after receiving the government’s
                                                  CID. Gov’t’s Compl. ¶¶ 36, 38. If [employee]’s email did not “identify”
                                   6              overpayments within the meaning of the statute, there will be no recourse for the
                                                  government when providers behave as [defendants] allegedly behaved here. It
                                   7
                                                  would be an absurd result to construe this robust anti-fraud scheme as permitting
                                   8              willful ignorance to delay the formation of an obligation to repay the government
                                                  money that it is due.
                                   9
                                                      ....
                                  10
                                                      Congress expressly created FCA liability for the retention of Medicaid [and
                                  11              Medicare] overpayments in the ACA. By requiring providers to self-report
                                                  overpayments and imposing a relatively short deadline for repayments, violation of
                                  12              which risks the severe liability of the FCA, Congress intentionally placed the onus
Northern District of California
 United States District Court




                                                  on providers, rather than on the Government, to quickly address overpayments and
                                  13              return any wrongly collected money. This reading is in line with the legislative
                                  14              purpose of the FCA, the 1986 FCA amendments, and the FERA, which together
                                                  reflect Congress’s more than 150-year commitment to deterring fraud against the
                                  15              federal government and ensuring that Government losses due to fraud are recouped
                                                  in a timely fashion. Based on this understanding of legislative purpose, Defendants’
                                  16              proposed reading of the ACA would frustrate Congress’s intention to subject
                                                  willful ignorance of Medicaid [and Medicare] overpayments to the FCA’s stringent
                                  17
                                                  penalty scheme.
                                  18
                                  19   Id. at 390–91 (emphasis in original).

                                  20         Sutter and PAMF nonetheless argue that the standard is “actually identified” (rather than “put

                                  21   on notice and thus should have identified”) and — in support of that argument — cite the first

                                  22   version (introduced by the House of Representatives) of what ultimately became the ACA.467 That

                                  23   version provided that parties had to return “known,” rather than “identified,” overpayments within

                                  24   60 days, and “known” was defined as it is in the FCA (i.e., including deliberate ignorance and

                                  25   recklessness, not just actual knowledge). H.R. 3200, 111th Cong. § 1641 (as introduced by House,

                                  26   July 14, 2009). Congress ultimately enacted the Senate version, which provided that overpayments

                                  27

                                  28   467
                                             Id. at 24.

                                       ORDER – No. 15-cv-01062-LB                          94
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 95 of 104




                                   1   had to be reported and returned within 60 days of when they were “identified,” rather than

                                   2   “known.” Pub. L. No. 111-148, § 6402(a), 124 Stat. at 755–56. Sutter and PAMF suggest (without

                                   3   citing any supporting authority) that the change from “known” to “identified” reflects an intent to

                                   4   impose a higher standard than the FCA’s “knowing” standard for triggering the 60-day-return

                                   5   obligation.468 The defendants in the Kane action made the same argument. Kane, 120 F. Supp. 3d

                                   6   at 386. The Kane court rejected it, noting that the legislative history of the ACA was silent as to

                                   7   why Congress made that change and holding that “[t]o define ‘identified’ such that the sixty day

                                   8   clock begins ticking when a provider is put on notice of a potential overpayment, rather than the

                                   9   moment when an overpayment is conclusively ascertained” better comported with the legislative

                                  10   history of the FCA and “Congress[’s] inten[t] for FCA liability to attach in circumstances where,

                                  11   as here, there is an established duty to pay money to the government, even if the precise amount

                                  12   due has yet to be determined.” Id. at 387–88.
Northern District of California
 United States District Court




                                  13         Sutter and PAMF argue that CMS in 2014 promulgated a regulatory definition for “identified”

                                  14   and that the UnitedHealthcare court set aside that definition.469 In the absence of a controlling

                                  15   agency definition, the court still must construe the statutory term “identified,” and the court

                                  16   follows as persuasive Kane, which construed the term without relying on agency interpretation.

                                  17   See id. at 391–93. Following Kane, an overpayment is “identified” (as the word is used in

                                  18   § 1320a-7k) when the “provider is put on notice of a potential overpayment, rather than the

                                  19   moment when an overpayment is conclusively ascertained.” Id. at 387–88.

                                  20         The plaintiffs alleged sufficient facts to show that Sutter and PAMF had notice that they had

                                  21   submitted false diagnosis codes and had potential overpayments. By 2013 or 2014, internal

                                  22   reviews by Ms. Ormsby and external reviews by UnitedHealth, HealthNet, and their consultant

                                  23   confirmed that many of the risk-adjusting diagnosis codes they submitted were false.470

                                  24

                                  25

                                  26
                                       468
                                             Id.
                                  27   469
                                             Id. (citing UnitedHealthcare II, 330 F. Supp. 3d at 191).
                                  28   470
                                             See supra notes 133–147, 162–236, 359–368, 373–379.

                                       ORDER – No. 15-cv-01062-LB                            95
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 96 of 104




                                   1   Sutter and PAMF recognized that “CMS is still receiving HCC’s that we know are not correct.”471

                                   2   They were aware that they might have to return millions of dollars in overpayments predicated on

                                   3   the false diagnosis codes.472 Under Kane, the plaintiffs sufficiently pleaded that reviewers

                                   4   “identified” overpayments to Sutter and PAMF and triggered their 60-day-return obligation under

                                   5   § 1320a-7k(d)(2)(A). The plaintiffs also allege that Sutter and PAMF did not report or return the

                                   6   overpayments within 60 days of their being identified,473 and, thus, that the overpayments are

                                   7   “obligations” under the reverse-FCA provision.

                                   8         In sum, the plaintiffs have sufficiently pleaded that Sutter and PAMF concealed or avoided

                                   9   obligations to pay the government.

                                  10              3.1.2   Scienter

                                  11         Sutter and PAMF also contend that — while Ms. Ormsby may believe that diagnosis codes

                                  12   were unsupported and resulted in overpayments — they do not share that assessment based on
Northern District of California
 United States District Court




                                  13   their assignment of review authority to physicians, who can evaluate diagnosis codes better.474 At

                                  14   the pleadings stage, the plaintiffs sufficiently allege that Sutter and PAMF knowingly concealed or

                                  15   avoided their obligations to pay the government (i.e., that they had actual knowledge or were

                                  16   deliberately ignorant or reckless as to whether they had an obligation to repay the government).475

                                  17         Sutter and PAMF allegedly knew that about their potential liability for overpayments (totaling

                                  18   millions of dollars) predicated on false diagnosis codes.476 Sutter and PAMF point to their deletion

                                  19

                                  20

                                  21   471
                                             See supra notes 225, 281, 392, 398.
                                  22   472
                                             See supra notes 137, 196–198, 230–232, 363, 387–388.
                                  23
                                       473
                                          See supra note 288; see also Relator FAC – ECF No. 52 at 4–5 (¶ 7), 46–47 (¶ 147) (Sutter and its
                                       non-PAMF affiliates returned (pursuant to the settlement with the government) $30 million in
                                  24   overpayments for unsupported diagnosis codes only in 2019, i.e., at least five years after Ms. Ormsby
                                       put it on notice, and only after Ms. Ormsby filed this FCA action). As Sutter acknowledges, a plaintiff
                                  25   can base a reverse-FCA claim on an allegation that “the overpayments that Sutter did identify and
                                       return . . . had been identified and improperly retained for more than 60 days before they were
                                  26   returned.” Defs. Mot. to Dismiss Relator FAC – ECF No. 68 at 12. The plaintiffs have done so here.
                                       474
                                             Id. at 23.
                                  27   475
                                             See supra notes 133–147, 169–286, 356–403.
                                  28   476
                                             See supra notes 137, 196–198, 230–232, 363, 387–388.

                                       ORDER – No. 15-cv-01062-LB                         96
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 97 of 104




                                   1   of codes identified in the internal and external audits.477 But those audits addressed only limited

                                   2   samples, and the plaintiffs allege that the defendants were deliberately ignorant or reckless by not

                                   3   reviewing other risk-adjusting diagnosis codes. Allegations that a defendant “‘has buried [its] head

                                   4   in the sand and failed to make simple inquiries which would alert it that false claims are being

                                   5   submitted’” plead scienter. Godecke, 937 F.3d at 1212 (internal brackets omitted) (quoting

                                   6   Swoben, 848 F.3d at 1174); see Bourseau, 531 F.3d at 1168 (allegations that a defendant “has

                                   7   buried [its] head in the sand” plead scienter with respect to reverse-FCA claims just like direct-

                                   8   FCA claims).

                                   9         The court cannot address Sutter’s fact challenges to the diagnosis codes on a motion to

                                  10   dismiss. The plaintiffs have alleged sufficiently that the defendants had notice of the unsupported

                                  11   diagnosis codes. On a motion to dismiss, the court accepts those allegations as true. Godecke, 937

                                  12   F.3d at 1210 (“a motion to dismiss is too early a stage to render a judgment on the reliability of
Northern District of California
 United States District Court




                                  13   [relator]’s recollections”). Also, while Sutter and PAMF contend that they appropriately assigned

                                  14   the authority to delete codes to physicians,478 the plaintiffs allege that Sutter and PAMF knew,

                                  15   were deliberately ignorant, or were reckless about the physicians’ failure to delete codes for

                                  16   reasons such as time pressure or inattention,479 lack of knowledge about how to delete codes,480

                                  17   and pressure by Sutter and PAMF to keep their coding levels high.481 By assigning the authority to

                                  18   delete codes to physicians who they knew would not actually delete codes, Sutter and PAMF

                                  19   knowingly concealed and avoided their obligations to repay the government.

                                  20         In sum, the plaintiffs have sufficiently pleaded Sutter’s and PAMF’s scienter.

                                  21         3.2   Direct-FCA Claims

                                  22         The elements of the direct-FCA claims are that (1) Sutter and PAMF submitted false claims

                                  23   for payment or used false records or statements, (2) they did so knowingly, and (3) the false claims

                                  24

                                  25   477
                                             Defs. Mot. to Dismiss Gov’t Compl. – ECF No. 66 at 22–23.
                                       478
                                  26         Id.
                                       479
                                             See supra note 253.
                                  27   480
                                             See supra notes 118–119.
                                  28   481
                                             See supra notes 76–113, 119–125.

                                       ORDER – No. 15-cv-01062-LB                         97
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 98 of 104




                                   1   were material and (4) caused the government to pay out money. 31 U.S.C. § 3729(a)(1)(A)–(B);

                                   2   Godecke, 973 F.3d at 1208. Sutter and PAMF move to dismiss the direct-FCA claims on the

                                   3   ground that the plaintiffs (1) do not identify any diagnosis code that Sutter and PAMF identified as

                                   4   false when they submitted it and (2) instead rely on inadequate audits and red flags.482 Because the

                                   5   plaintiffs sufficiently plead false claims, scienter, and materiality (the elements at issue), the

                                   6   argument fails.

                                   7             3.2.1   False claims, or false records and statements

                                   8         Sutter and PAMF do not meaningfully dispute that the government has sufficiently alleged that

                                   9   they submitted false claims predicated on false records or statements, namely, the false diagnosis

                                  10   codes submitted to CMS.483 In any event, the government has alleged with the requisite

                                  11   particularity that Sutter and PAMF submitted claims predicated on false diagnosis codes.

                                  12         Sutter also contends that Ms. Ormsby’s claims against non-PAMF affiliates fail because she
Northern District of California
 United States District Court




                                  13   does not identify any unsupported diagnosis code that a non-PAMF affiliate submitted to CMS.484

                                  14   But “[t]o state an FCA claim, a [plaintiff] is not required to identify actual examples of submitted

                                  15   false claims; instead, ‘it is sufficient to allege particular details of a scheme to submit false claims

                                  16   paired with reliable indicia that lead to a strong inference that claims were actually submitted.’”

                                  17   Godecke, 937 F.3d at 1209 (some internal quotation marks omitted) (quoting Ebeid, 616 F.3d at

                                  18   998–99). Ms. Ormsby has alleged particular details of a scheme at Sutter’s non-PAMF affiliates to

                                  19   submit false diagnosis codes, including by having its coders pre-populate diagnosis codes into

                                  20   patients’ encounter data before physicians met with their patients, in violation of Medicare

                                  21   Advantage requirements that diagnosis codes be based on a “face-to-face” visit between a

                                  22   physician and a patient that is documented in the medical record.485 Ms. Ormsby also alleged

                                  23

                                  24   482
                                             Defs. Mot. to Dismiss Gov’t Compl. – ECF No. 66 at 25.
                                  25   483
                                          See id. at 7 (“The government’s Complaint-in-Intervention alleges that defendants Sutter Health
                                       and Palo Alto Medical Foundation (collectively, ‘Defendants’) submitted diagnosis codes to the
                                  26   Medicare Advantage program that they should have known were not adequately documented by
                                       medical charts.”).
                                  27   484
                                             Defs. Mot. to Dismiss Relator FAC – ECF No. 68 at 11.
                                  28   485
                                             See supra notes 401–403.

                                       ORDER – No. 15-cv-01062-LB                         98
                                         Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 99 of 104




                                   1   reliable indicia that lead to a strong inference that false diagnosis codes were submitted, including

                                   2   acknowledgements by Sutter executives that non-PAMF affiliates were submitting false codes.486

                                   3         Sutter asserts that Rule 9(b) requires Ms. Ormsby to differentiate between Sutter’s affiliates

                                   4   and to link these affiliates to the alleged fraudulent scheme.487 It cites Swoben to support this

                                   5   assertion: “Rule 9(b) does not allow a complaint to merely lump multiple defendants together but

                                   6   requires plaintiffs to differentiate their allegations when suing more than one defendant and inform

                                   7   each defendant separately of the allegations surrounding his alleged participation in the fraud.”488

                                   8   This argument is inapposite. Ms. Ormsby does not name Sutter’s affiliates as individual

                                   9   defendants (and thus does not lump multiple defendants together). Instead, she charges Sutter for

                                  10   misconduct that it conducted through its affiliates. In any event, “[t]here is no flaw in a pleading,

                                  11   however, where collective allegations are used to describe the actions of multiple defendants who

                                  12   are alleged to have engaged in precisely the same conduct.” Swoben, 848 F.3d at 1184; accord
Northern District of California
 United States District Court




                                  13   Silingo, 904 F.3d at 677 (“A good claim against one defendant did not become inadequate simply

                                  14   because a co-defendant was alleged to have committed the same wrongful acts.”).

                                  15         Ms. Ormsby alleges that Sutter — through all of its affiliates (including PAMF) — used the

                                  16   same electronic-medical-records system and submitted diagnosis codes the same way,489 had false

                                  17   codes and high error rates in audits,490 had no process in place to delete unsupported diagnosis

                                  18   codes,491 prevented coders from deleting unsupported diagnosis codes they found and instead

                                  19   submitted those codes to CMS,492 and ultimately began pre-populating its patients’ medical

                                  20   records with diagnosis codes.493 Ms. Ormsby sufficiently pleads her claim against Sutter regarding

                                  21   its non-PAMF affiliates.

                                  22
                                       486
                                  23         See supra notes 361, 376, 394–399.
                                       487
                                             Defs. Mot. to Dismiss Relator Compl. – ECF No. 68 at 10.
                                  24   488
                                             Id. at 11 (quoting Swoben, 848 F.3d at 1184).
                                  25   489
                                             See supra note 337.
                                       490
                                  26         See supra note 366, 377.
                                       491
                                             See supra notes 378–379.
                                  27   492
                                             See supra notes 391–399.
                                  28   493
                                             See supra notes 401–403.

                                       ORDER – No. 15-cv-01062-LB                            99
                                        Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 100 of 104




                                   1         In sum, the plaintiffs have sufficiently pleaded that Sutter and PAMF submitted false claims

                                   2   and used false records or statements.

                                   3              3.2.2   Scienter

                                   4         Sutter and PAMF contend that the plaintiffs “do[] not identify a single diagnosis code that

                                   5   Defendants had identified at the time it was submitted.”494 They argue that backward-looking

                                   6   audits (like those conducted by Ms. Ormsby and UnitedHealth) “did not give Defendants

                                   7   retroactive knowledge that they were submitting unsupported codes before those codes had even

                                   8   been submitted.”495 This argument fails.

                                   9         The plaintiffs need not allege that Sutter and PAMF had actual knowledge of any specific

                                  10   falsity. Allegations that they were deliberately ignorant or reckless with respect to the truth or

                                  11   falsity of their submissions are sufficient to plead a claim. 31 U.S.C. § 3729(b)(1)(A); Godecke,

                                  12   937 F.3d at 1211. And “where [an] organization turns a blind eye to [diagnostic-code] over-
Northern District of California
 United States District Court




                                  13   reporting errors, it exhibits reckless disregard and deliberate ignorance toward the truth or falsity

                                  14   of the data submitted to CMS.” Swoben, 848 F.3d at 1175–76. Sutter and PAMF allegedly had no

                                  15   compliance program regarding risk-adjustment diagnosis coding.496 They nonetheless pressured

                                  16   physicians to submit more diagnosis codes and told their internal auditors “to take off the

                                  17   compliance hat and put on the revenue hat,” stop removing false diagnosis codes, and focus

                                  18   instead on raising (not lowering) patient risk scores so that CMS would pay out more money to

                                  19   them.497 They allegedly had non-physician coders pre-populate diagnosis codes into patient

                                  20   medical records (before physicians saw their patients) and add diagnosis codes retroactively to

                                  21   patient medical records, in violation of Medicare Advantage requirements that diagnosis codes

                                  22   must be based on a “face-to-face” visit between a physician and a patient that is documented in the

                                  23   medical record.498 Collectively, these allegations plead, at the least, that Sutter and PAMF

                                  24

                                  25   494
                                             Defs. Mot. to Dismiss Gov’t Compl. – ECF No. 66 at 25 (emphasis in original).
                                       495
                                  26         Id. at 26.
                                       496
                                             See supra notes 148–161, 338–342, 356.
                                  27   497
                                             See supra notes 54–113, 238–242, 255–257, 264–274, 283, 343–353, 400.
                                  28   498
                                             See supra notes 114–125, 275–278, 401–403.

                                       ORDER – No. 15-cv-01062-LB                         100
                                        Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 101 of 104




                                   1   submitted risk-adjusting diagnosis codes with deliberate ignorance or reckless disregard of the

                                   2   truth or falsity of their submissions. Cf. Silingo, 904 F.3d at 680 (allegations that health-

                                   3   assessment reports were not properly signed by physicians in violation of Medicare requirements

                                   4   supported a claim that the defendant showed reckless disregard or deliberate ignorance to potential

                                   5   false claims and thus acted with scienter); Swoben, 848 F.3d at 1175 (where defendants “were on

                                   6   notice that their data included a significant number of erroneously reported diagnosis codes[, w]e

                                   7   do not see how a Medicare Advantage contractor who has engaged in such conduct can in good

                                   8   faith certify that it believes the resulting risk adjustment data reported to CMS are accurate,

                                   9   complete and truthful”).499

                                  10

                                  11
                                       499
                                  12      Sutter and PAMF suggest that the government must (1) identify specific individuals at Sutter and
Northern District of California




                                       PAMF who submitted claims or signed certifications to CMS and (2) allege that those individuals had
 United States District Court




                                  13   knowledge that the claims or certificates were false. See Defs. Mot. to Dismiss Gov’t Compl. – ECF
                                       No. 66 at 26. This is not required. The Ninth Circuit has allowed FCA claims to proceed where a
                                  14   plaintiff alleges only that (1) a defendant organization submitted claims and (2) the defendant
                                       organization had deliberate ignorance or reckless disregard (because its management had deliberate
                                  15   ignorance or reckless disregard), without the plaintiff’s identifying specific individuals who submitted
                                       the claims. Godecke, 937 F.3d at 1211–12; see Fourth Amended Complaint at 57–70 (¶¶ 171–200),
                                  16   United States ex rel. Godecke v. Kinetic Concepts, Inc., No. 2:08-cv-01885-CAS-AGR (C.D. Cal. filed
                                       June 26, 2017), ECF No. 257 (making allegations against defendant organization generally and not
                                  17   identifying specific individuals who submitted claims with scienter).
                                         Sutter and PAMF cite United States v. Scan Health Plan, No. CV 09-5013-JFW (JEMx), 2017 WL
                                  18   4564722 (C.D. Cal. Oct. 5, 2017) (Swoben II), holding that “[a] complaint may not rely on the notion
                                       that a corporation has ‘collective scienter’ separate from the scienter of any actual human.’ This rule
                                  19   — that a complaint asserting claims based on false statements must plead the unlawful state of mind of
                                       the speaker — applies to claims alleged under the False Claims Act.” Swoben II, 2017 WL 4564722, at
                                  20   *5 (citing United States v. Sci. Applications Int’l Corp., 626 F.3d 1257, 1274 (D.C. Cir. 2010) and
                                       other authorities). The putative prohibition on “collective scienter” (or “collective knowledge”) that
                                  21   Swoben II references does not require the government to identify the specific individuals who
                                       submitted claims or signed certifications and plead or prove that those individuals had scienter.
                                  22
                                         As the D.C. Circuit’s decision in Science Applications (on which Swoben II relies) explains, “the
                                  23   ‘collective knowledge’ theory allows ‘a plaintiff to prove scienter [of a corporation] by piecing
                                       together scraps of “innocent” knowledge held by various corporate officials, even if those officials
                                  24   never had contact with each other or knew what others were doing in connection with a claim seeking
                                       government funds.’” Sci. Applications, 626 F.3d at 1275 (quoting United States ex rel. Harrison v.
                                  25   Westinghouse Savannah River Co., 352 F.3d 908, 918 n.9 (4th Cir. 2003)). Take, for example, a
                                       scenario where one official wrote up a hypothetical false claim for use in a compliance training
                                  26   exercise, and a second official submitted it to CMS (without knowing the claim was false and without
                                       being deliberately ignorant or reckless). The putative prohibition on a collective-scienter theory might
                                  27   prevent a plaintiff from piecing together the knowledge of those two officials — each of whom was
                                       “innocent” on his own — to impute “collective scienter” to the organization. But see id. at 1275–76
                                  28   (“Under the FCA, if a plaintiff can prove that a government contractor’s structure prevented it from

                                       ORDER – No. 15-cv-01062-LB                         101
                                        Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 102 of 104




                                   1         Sutter and PAMF assert that the plaintiffs are “arguing that there must be something improper

                                   2   about Defendants’ efforts to increase their Medicare Advantage reimbursements. But . . . there is

                                   3   nothing improper — let alone fraudulent — about attempting to do a better job of capturing

                                   4   members’ diagnoses.”500 But the plaintiffs do not challenge legitimate Medicare Advantage

                                   5   reimbursements. They challenge false diagnosis codes that, as Sutter and PAMF executives

                                   6   acknowledged, “CMS is still receiving . . . [and] we know are not correct.”501

                                   7         In sum, the plaintiffs have sufficiently pleaded Sutter’s and PAMF’s scienter.

                                   8

                                   9

                                  10

                                  11   learning facts that made its claims for payment false, then the plaintiff may establish that the company
                                       acted in deliberate ignorance or reckless disregard of the truth of its claims.”).
                                  12     But the putative prohibition on a collective-scienter theory does not require a plaintiff to plead or
Northern District of California




                                       prove that the individuals who — on behalf of the defendant organization — submitted claims or
 United States District Court




                                  13   certifications had scienter themselves. “If [courts] established such a rule, corporations would establish
                                       segregated ‘certifying’ offices that did nothing more than execute government contract certifications,
                                  14   thereby immunizing themselves against FCA liability.” Harrison, 352 F.3d at 919. It is sufficient to
                                       plead that the defendant organization had scienter (whether imputed knowledge from any employee
                                  15   who had scienter or otherwise), regardless of whether the individuals who submitted the claims or
                                       certifications were wholly innocent and had no scienter themselves. See, e.g., Harrison, 352 F.3d at
                                  16   919–20; United States ex rel. Zissa v. Santa Barbara Cty. Alcohol, Drug, & Mental Health Servs., No.
                                       CV 14-6891-DMG (RZx), 2019 WL 3291579, at *5 (C.D. Cal. Mar. 12, 2019) (allegations that the
                                  17   organization’s employees had knowledge of falsity pleads that the organization had knowledge, under
                                       a “basic agency theory of liability[, which] applies to FCA cases”) (citing cases); see also United
                                  18   States ex rel. Ling v. City of Los Angeles, No. CV 11-974 PSG (JCx), 2018 WL 3814498, at *10–11
                                       (C.D. Cal. July 25, 2018) (finding Swoben II unpersuasive because it relied on cases addressing the
                                  19   Private Securities Litigation Reform Act “without noting the differing statutory bases”).
                                  20
                                       500
                                           Defs. Reply in Supp. of Mot. to Dismiss Gov’t Compl. – ECF No. 86 at 6–7 (emphasis in original)
                                       (citing United States ex rel. Integra Med Analytics, LLC v. Baylor Scott & White Health, No. 5:17-CV-
                                  21   886-DAE, 2019 WL 3713756 (W.D. Tex. Aug. 5, 2019), appeal docketed, No. 19-50818 (5th Cir.
                                       filed Sept. 5, 2019)).
                                  22   501
                                          See supra notes 225, 281, 392, 398. Sutter’s and PAMF’s reliance on Integra Med Analytics is
                                       misplaced. In that case, “nothing in Plaintiff’s complaint implicates a conclusion that these targeted
                                  23   efforts requested, demanded, or encouraged doctors and staff to diagnose in a way that was not
                                       justified by the physicians[’] own medical opinions, judgments, and the medical record[.]” Integra
                                  24   Med Analytics, 2019 WL 3713756, at *5. Here, by contrast, Sutter and PAMF allegedly pressured
                                       physicians to diagnose and code in a way that the physicians thought was not justified (and thought
                                  25   was potentially fraudulent), had non-physicians add diagnosis codes, and knew that false diagnosis
                                       codes were being submitted. See, e.g., Gov’t Compl. – ECF No. 41 at 33–34 (¶ 96) (PAMF physicians
                                  26   complaining about Sutter’s and PAMF’s pressure: “I don’t feel it is legitimate to code this,” “it makes
                                       me feel a little fraudulent to be considering [upcoding],” “it is so obviously unethical,” and “pre-
                                  27   populating diagnoses into [physician’s] visit encounter is possibly fraud . . . Does CMS know about
                                       what you are doing?”) (ellipsis in complaint), 42 (¶ 121) (Sutter’s RAF Program Manager
                                  28   acknowledging that “CMS is still receiving HCC’s that we know are not correct.”).

                                       ORDER – No. 15-cv-01062-LB                         102
                                        Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 103 of 104




                                   1             3.2.3   Materiality and causation

                                   2         The false claims at issue here are false diagnosis codes.502 Diagnosis codes are the only factors

                                   3   that CMS uses to determine a beneficiary’s health status to calculate Medicare Advantage

                                   4   payments for that beneficiary.503 When MA Participants submit false risk-adjusting diagnosis

                                   5   codes, CMS pays more money (and, conversely, when they delete risk-adjusting diagnosis codes,

                                   6   CMS pays less money).504 This establishes that the diagnosis codes are material. United States ex

                                   7   rel. Poehling v. UnitedHealth Grp., Inc., No. CV 16-08697-MWF (SSx), 2018 WL 1363487, at

                                   8   *9–10 (C.D. Cal. Feb. 12, 2018) (government’s allegations that diagnosis codes are “the sole

                                   9   determinant in the calculation of any risk adjustment payment based on a beneficiary’s health

                                  10   status” and that CMS adjusts payments upwards or downwards based on addition or deletion of

                                  11   diagnosis codes sufficiently pleads that diagnosis codes are material).

                                  12         Sutter and PAMF challenge materiality with respect to a separate issue: whether the separate
Northern District of California
 United States District Court




                                  13   certifications that they had to submit to CMS — attesting to the accuracy, completeness, and

                                  14   truthfulness of the data (including diagnosis codes) — are material.505 The diagnosis codes are

                                  15   material.506 Also, by alleging that Sutter and PAMF submitted false diagnosis codes that caused

                                  16   CMS to pay them money, the plaintiffs sufficiently plead causation.

                                  17

                                  18
                                  19

                                  20   502
                                          Gov’t Opp’n – ECF No. 82 at 16, 18 (“[T]he diagnoses submitted to CMS because of Defendants’
                                       fraud are the material false claims, not the certifications. . . . The unsupported diagnosis codes are the
                                  21   false claims that Defendants caused to be submitted to Medicare.”).
                                       503
                                  22         See supra note 35–37.
                                       504
                                             See supra notes 38–40.
                                  23   505
                                          Defs. Mot. to Dismiss Gov’t Compl. – ECF No. 66 at 26–28. As noted above, Medicare regulations
                                  24   require, as a condition of receiving payment, that MA Participants such as Sutter and PAMF certify the
                                       accuracy, completeness, and truthfulness of data they submit to CMS. 42 C.F.R. § 422.504(l). Separate
                                  25   and apart from the underlying diagnosis codes, these certifications can also constitute “claims” and
                                       provide an additional basis for an FCA claim. Swoben, 848 F.3d at 1173 (“‘[A] claim under the False
                                  26   Claims Act can be false where a party merely falsely certifies compliance with a statute or regulation
                                       as a condition to government payment.’”) (quoting United States ex rel. Hendow v. Univ. of Phoenix,
                                  27   461 F.3d 1166, 1171 (9th Cir. 2006)).
                                       506
                                         Sutter and PAMF do not meaningfully challenge that the diagnosis codes are material. See Defs.
                                  28   Mot. to Dismiss Gov’t Compl. – ECF No. 66 at 27–28.

                                       ORDER – No. 15-cv-01062-LB                          103
                                        Case 3:15-cv-01062-LB Document 114 Filed 03/16/20 Page 104 of 104




                                   1         3.3   Common-Law Claims

                                   2         Sutter and PAMF move to dismiss the common-law claims on the ground that if they were not

                                   3   overpaid, the government has no claim for unjust enrichment or payment by mistake.507 Because

                                   4   the court has held that payments predicated on false diagnosis codes are overpayments, the court

                                   5   denies the motion to dismiss the common-law claims.

                                   6

                                   7                                            CONCLUSION

                                   8         The court denies Sutter’s and PAMF’s motions to dismiss and grants the motion for judicial

                                   9   notice.

                                  10         This disposes of ECF Nos. 66, 68, and 81.

                                  11

                                  12         IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13         Dated: March 16, 2020

                                  14                                                     ______________________________________
                                                                                         LAUREL BEELER
                                  15                                                     United States Magistrate Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       507
                                          Defs. Mot. to Dismiss Gov’t Compl. – ECF No. 66 at 18 n.4; Defs. Reply in Supp. of Mot. to
                                  28   Dismiss Gov’t Compl. – ECF No. 86 at 14.

                                       ORDER – No. 15-cv-01062-LB                        104
